 



Exhibit 10.2
 
LOAN AGREEMENT
Dated as of May 24, 2006
Between
RPB WILLOWWOOD I LLC, a Delaware limited liability company,
and
RPB WILLOWWOOD II LLC, a Delaware limited liability company,
individually and collectively, as Borrower
and
LEHMAN BROTHERS BANK, FSB
individually and as Agent for one or more Co-Lenders, as Lender
 

 



--------------------------------------------------------------------------------



 



                  I.  DEFINITIONS; PRINCIPLES OF CONSTRUCTION     1  
 
  Section 1.1   Definitions     1  
 
  Section 1.2   Principles of Construction     21  
 
                II.  GENERAL TERMS     21  
 
  Section 2.1   Loan Commitment; Disbursement to Borrower     21  
 
  2.1.1   Agreement to Lend and Borrow     21  
 
  2.1.2   Single Disbursement to Borrower     21  
 
  2.1.3   The Note, Security Instrument and Loan Documents     21  
 
  2.1.4   Use of Proceeds     21  
 
  Section 2.2   Interest; Loan Payments; Late Payment Charge     22  
 
  2.2.1   Payments     22  
 
  2.2.2   Interest Calculation     22  
 
  2.2.3   Intentionally Omitted     22  
 
  2.2.4   Intentionally Omitted     22  
 
  2.2.5   Payment on Maturity Date     22  
 
  2.2.6   Payments after Default     22  
 
  2.2.7   Late Payment Charge     23  
 
  2.2.8   Usury Savings     23  
 
  2.2.9   Indemnified Taxes     23  
 
  2.2.10   Replacement of Co-Lender     25  
 
  Section 2.3   Prepayments     25  
 
  2.3.1   Voluntary Prepayments     25  
 
  2.3.2   Mandatory Prepayments     25  
 
  2.3.3   Prepayments After Default     26  
 
  2.3.4   Making of Payments     26  
 
  2.3.5   Application of Principal Prepayments     26  
 
  Section 2.4   Defeasance     27  
 
  2.4.1   Voluntary Defeasance     27  
 
  2.4.2   Successor Borrower     28  
 
  2.4.3   Release of Property     29  
 
  Section 2.5   Release on Payment in Full     29  
 
                III.  CASH MANAGEMENT     30  
 
  Section 3.1   Establishment of Accounts     30  
 
  Section 3.2   Deposits into Lockbox Account     31  
 
  Section 3.3   Account Name     31  
 
  Section 3.4   Eligible Accounts     31  
 
  Section 3.5   Permitted Investments     31  
 
  Section 3.6   The Initial Deposits     32  
 
  Section 3.7   Transfer To and Disbursements from the Lockbox Account     32  
 
  Section 3.8   Withdrawals From the Tax Account and the Insurance Premium
Account     33  
 
  Section 3.9   Withdrawals from the Replacement Reserve Account     33  
 
  Section 3.10   Withdrawals from the Required Repair Account     33  
 
  Section 3.11   Withdrawals from the Debt Service Account     33  
 
  Section 3.12   Withdrawals from the Rollover Reserve Account     33  
 
  Section 3.13   Withdrawals from the Unfunded Tenant Obligations Reserve
Account     34  
 
  Section 3.14   Intentionally Omitted     34  

- i -



--------------------------------------------------------------------------------



 



                 
 
  Section 3.15   Intentionally Omitted     34  
 
  Section 3.16   Intentionally Omitted     34  
 
  Section 3.17   Intentionally Omitted     34  
 
  Section 3.18   Sole Dominion and Control     34  
 
  Section 3.19   Security Interest     34  
 
  Section 3.20   Rights on Default     34  
 
  Section 3.21   Financing Statement; Further Assurances     35  
 
  Section 3.22   Borrower’s Obligation Not Affected     35  
 
  Section 3.23   Payments Received Under this Agreement     35  
 
                IV.  REPRESENTATIONS AND WARRANTIES     35  
 
  Section 4.1   Borrower Representations     35  
 
  4.1.1   Organization     35  
 
  4.1.2   Proceedings     36  
 
  4.1.3   No Conflicts     36  
 
  4.1.4   Litigation     36  
 
  4.1.5   Agreements     36  
 
  4.1.6   Solvency     37  
 
  4.1.7   Full and Accurate Disclosure     37  
 
  4.1.8   No Plan Assets     37  
 
  4.1.9   Compliance     38  
 
  4.1.10   Financial Information     38  
 
  4.1.11   Condemnation     38  
 
  4.1.12   Federal Reserve Regulations     38  
 
  4.1.13   Utilities and Public Access     39  
 
  4.1.14   Not a Foreign Person     39  
 
  4.1.15   Separate Lots     39  
 
  4.1.16   Assessments     39  
 
  4.1.17   Enforceability     39  
 
  4.1.18   No Prior Assignment     39  
 
  4.1.19   Insurance     39  
 
  4.1.20   Use of Property     40  
 
  4.1.21   Certificate of Occupancy; Licenses     40  
 
  4.1.22   Flood Zone     40  
 
  4.1.23   Physical Condition     40  
 
  4.1.24   Boundaries     40  
 
  4.1.25   Leases     41  
 
  4.1.26   Survey     42  
 
  4.1.27   Loan to Value     42  
 
  4.1.28   Filing and Recording Taxes     42  
 
  4.1.29   Intentionally Omitted     42  
 
  4.1.30   Management Agreement     42  
 
  4.1.31   Illegal Activity     42  
 
  4.1.32   No Change in Facts or Circumstances; Disclosure     42  
 
  4.1.33   Investment Company Act     43  
 
  4.1.34   Principal Place of Business; State of Organization     43  
 
  4.1.35   Single Purpose Entity     43  

- ii -



--------------------------------------------------------------------------------



 



                 
 
  4.1.36   Business Purposes     48  
 
  4.1.37   Taxes     48  
 
  4.1.38   Forfeiture     48  
 
  4.1.39   Environmental Representations and Warranties     49  
 
  4.1.40   Taxpayer Identification Number     49  
 
  4.1.41   OFAC     49  
 
  4.1.42   Intentionally Omitted     49  
 
  4.1.43   Deposit Accounts     49  
 
  4.1.44   Embargoed Person     50  
 
  Section 4.2   Survival of Representations     51  
 
                V.  BORROWER COVENANTS     51  
 
  Section 5.1   Affirmative Covenants     51  
 
  5.1.1   Existence; Compliance with Legal Requirements     51  
 
  5.1.2   Taxes and Other Charges     52  
 
  5.1.3   Litigation     53  
 
  5.1.4   Access to the Property     53  
 
  5.1.5   Notice of Default     53  
 
  5.1.6   Cooperate in Legal Proceedings     54  
 
  5.1.7   Award and Insurance Benefits     54  
 
  5.1.8   Further Assurances     54  
 
  5.1.9   Mortgage and Intangible Taxes     54  
 
  5.1.10   Financial Reporting     55  
 
  5.1.11   Business and Operations     56  
 
  5.1.12   Costs of Enforcement     56  
 
  5.1.13   Estoppel Statement     57  
 
  5.1.14   Loan Proceeds     57  
 
  5.1.15   Performance by Borrower     57  
 
  5.1.16   Confirmation of Representations     57  
 
  5.1.17   Leasing Matters     58  
 
  5.1.18   Management Agreement     61  
 
  5.1.19   Environmental Covenants     63  
 
  5.1.20   Alterations     64  
 
  5.1.21   Intentionally Omitted     64  
 
  5.1.22   Intentionally Omitted     64  
 
  5.1.23   OFAC     64  
 
  Section 5.2   Negative Covenants     64  
 
  5.2.1   Liens     64  
 
  5.2.2   Dissolution     65  
 
  5.2.3   Change In Business     65  
 
  5.2.4   Debt Cancellation     65  
 
  5.2.5   Zoning     65  
 
  5.2.6   No Joint Assessment     65  
 
  5.2.7   Name, Identity, Structure, or Principal Place of Business     66  
 
  5.2.8   ERISA     66  
 
  5.2.9   Affiliate Transactions     66  
 
  5.2.10   Transfers     67  

- iii -



--------------------------------------------------------------------------------



 



                 
 
  5.2.11   One-Time Property Transfer     68  
 
                VI.  INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS     70
 
 
  Section 6.1   Insurance     70  
 
  Section 6.2   Casualty     74  
 
  Section 6.3   Condemnation     75  
 
  Section 6.4   Restoration     75  
 
                VII.  RESERVE FUNDS     80  
 
  Section 7.1   Required Repair Funds     80  
 
  7.1.1   Deposits     80  
 
  7.1.2   Release of Required Repair Funds     80  
 
  Section 7.2   Tax and Insurance Escrow Fund     81  
 
  Section 7.3   Replacements and Replacement Reserve     82  
 
  7.3.1   Replacement Reserve Fund     82  
 
  7.3.2   Disbursements from Replacement Reserve Account     82  
 
  7.3.3   Performance of Replacements     84  
 
  7.3.4   Failure to Make Replacements     86  
 
  7.3.5   Balance in the Replacement Reserve Account     86  
 
  Section 7.4   Rollover Reserve     86  
 
  7.4.1   Deposits to Rollover Reserve Fund     86  
 
  7.4.2   Withdrawal of Rollover Reserve Funds     87  
 
  7.4.3   Provisions Regarding Letters of Credit     87  
 
  Section 7.5   Unfunded Tenant Obligations Reserve Fund     88  
 
  7.5.1   Withdrawal of Unfunded Tenant Obligation Reserve Funds     88  
 
  Section 7.6   Intentionally Omitted     89  
 
  Section 7.7   Reserve Funds, Generally     89  
 
                VIII.  DEFAULTS     90  
 
  Section 8.1   Event of Default     90  
 
  Section 8.2   Remedies     93  
 
  Section 8.3   Remedies Cumulative; Waivers     95  
 
                IX.  SPECIAL PROVISIONS     95  
 
  Section 9.1   Sale of Notes and Securitization     95  
 
  Section 9.2   Securitization Indemnification     97  
 
  Section 9.3   Servicer     99  
 
  Section 9.4   Exculpation     99  
 
  Section 9.5   Intentionally Omitted     101  
 
  Section 9.6   Contributions and Waivers     101  
 
  Section 9.7   Syndication     104  
 
  9.7.1   Syndication     104  
 
  9.7.2   Sale of Loan, Co-Lenders, Participations and Servicing     105  
 
  9.7.3   Cooperation in Syndication     107  
 
  9.7.4   Payment of Agent’s, and Co-Lender’s Expenses, Indemnity, etc     109  
 
  9.7.5   Limitation of Liability     110  
 
  9.7.6   No Joint Venture     110  
 
  9.7.7   Voting Rights of Co-Lenders     111  
 
  Section 9.8   Intentionally Omitted     111  
 
  Section 9.9   Mezzanine Financing     111  

- iv -



--------------------------------------------------------------------------------



 



                  X.  MISCELLANEOUS     113  
 
  Section 10.1   Survival     113  
 
  Section 10.2   Lender’s Discretion     113  
 
  Section 10.3   Governing Law     113  
 
  Section 10.4   Modification, Waiver in Writing     114  
 
  Section 10.5   Delay Not a Waiver     114  
 
  Section 10.6   Notices     114  
 
  Section 10.7   Trial by Jury     116  
 
  Section 10.8   Headings     116  
 
  Section 10.9   Severability     116  
 
  Section 10.10   Preferences     116  
 
  Section 10.11   Waiver of Notice     116  
 
  Section 10.12   Remedies of Borrower     117  
 
  Section 10.13   Expenses; Indemnity     117  
 
  Section 10.14   Schedules and Exhibits Incorporated     118  
 
  Section 10.15   Offsets, Counterclaims and Defenses     119  
 
  Section 10.16   No Joint Venture or Partnership; No Third Party Beneficiaries
    119  
 
  Section 10.17   Publicity     119  
 
  Section 10.18   Waiver of Marshalling of Assets     119  
 
  Section 10.19   Waiver of Counterclaim     120  
 
  Section 10.20   Conflict; Construction of Documents; Reliance     120  
 
  Section 10.21   Brokers and Financial Advisors     120  
 
  Section 10.22   Prior Agreements     121   SCHEDULE 4.1.1 Organizational Chart
of Borrower         SCHEDULE 4.1.25 Rent Roll / Leases         SCHEDULE 7.1
Required Repairs — Deadlines For Completion         SCHEDULE 7.5 Unfunded Tenant
Obligations         EXHIBIT A Property Account Bank Property Account Agreement  
  123   EXHIBIT B Tenant Notice Letter     124   EXHIBIT C Rollover Guaranty    
126   EXHIBIT D Form of Non-Disturbance Agreement     127   EXHIBIT E Form of
Assignment of Management Agreement     8   EXHIBIT F Guarantor Requirements    
9  

- v -



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT, dated as of May 24, 2006 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between LEHMAN BROTHERS BANK, FSB, a federal stock savings bank,
having an address at 1000 West Street, Suite 200, Wilmington, Delaware 19801,
individually and as Agent for one or more Co-Lenders (“Lender”) and RPB
WILLOWWOOD I LLC, a Delaware limited liability company, and RPB WILLOWWOOD II
LLC, a Delaware limited liability company, each having its principal place of
business at 1280 Maryland Avenue, S.W., Suite 280, Washington, DC 20024
(individually and collectively, as the context may require, “Borrower”).
WITNESSETH:
     WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
     WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
     NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
     I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
     Section 1.1 Definitions.
     For all purposes of this Agreement, except as otherwise expressly required
or unless the context clearly indicates a contrary intent:
     “Account Collateral” shall mean: (i) the Accounts, and all Cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in the Accounts from time to time; (ii) any and all amounts invested in
Permitted Investments; (iii) all interest, dividends, Cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iv) to the
extent not covered by clauses (i) — (iii) above, all “proceeds” (as defined
under the UCC as in effect in the State in which the Accounts are located) of
any or all of the foregoing.
     “Accounts” shall mean, collectively, the Property Account, the Tax Account,
the Insurance Premium Account, the Required Repair Account, the Replacement
Reserve Account, the Debt Service Account, the Rollover Reserve Account, the
Unfunded Tenant Obligations Reserve Account, the Lockbox Account or any other
escrow accounts or reserve accounts established by the Loan Documents.

 



--------------------------------------------------------------------------------



 



     “Additional Indemnified Liabilities” shall have the meaning set forth in
Section 10.13(b) hereof.
     “Affiliate” shall mean, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person or an Affiliate of such Person.
     “Affiliated Manager” shall mean any property manager which is an Affiliate
of, or in which Borrower, Principal, or any Guarantor has, directly or
indirectly, any legal, beneficial or economic interest.
     “Agent” shall have the meaning set forth in Section 9.7.2(d) hereof.
     “ALTA” shall mean American Land Title Association, or any successor
thereto.
     “Annual Budget” shall mean the operating budget, including all planned
capital expenditures, for the Property prepared by Borrower for the applicable
Fiscal Year or other period.
     “Applicable Contribution” shall have the meaning set forth in
Section 9.6(f) hereof.
     “Applicable Laws” shall mean all existing and future federal, state and
local laws, orders, ordinances, governmental rules and regulations and court
orders.
     “Applicable Interest Rate” shall mean six and two tenths percent (6.2%) per
annum.
     “Appraisal” shall mean an appraisal prepared in accordance with the
requirements of FIRREA and USPAP, prepared by an independent third party
appraiser holding an MAI designation, who is State licensed or State certified
if required under the laws of the State where the Property is located, who meets
the requirements of FIRREA and USPAP and who is otherwise satisfactory to
Lender.
     “Approved Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender.
     “Approved Manager” shall mean Republic Property TRS LLC, a Delaware limited
liability company or any Affiliate of Guarantor that is wholly-owned and
controlled, in each case, directly or indirectly, by Guarantor.
     “Assignment and Assumption” shall have the meaning set forth in
Section 9.7.2 hereof.
     “Assignment of Leases” shall mean, that certain first priority Assignment
of Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of

- 2 -



--------------------------------------------------------------------------------



 



the Property as security for the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
     “Assignment of Management Agreement” shall have the meaning set forth in
Section 5.1.18 hereof.
     “Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
     “Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the
regulations adopted and promulgated pursuant thereto (as the same may be amended
from time to time).
     “Benefit Amount” shall have the meaning set forth in Section 9.6(d) hereof.
     “Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.
     “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which national banks in New York, New York are not open for
business.
     “Business Party” shall have the meaning set forth in Section 4.1.35(aa)
hereof.
     “Capital Expenditures” shall mean, for any period, the amount expended for
items capitalized under GAAP (including expenditures for building improvements
or major repairs, leasing commissions and tenant improvements).
     “Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such fund delivered by wire
transfer.
     “Casualty” shall have the meaning set forth in Section 6.2 hereof.
     “Casualty Consultant” shall have the meaning set forth in
Section 6.4(b)(iii) hereof.
     “Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
     “Closing Date” shall mean the date of the funding of the Loan.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, as it may
be further amended from time to time, and any successor statutes thereto, and
all applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
     “Co-Lender” shall have the meaning set forth in Section 9.7.2(a) hereof.
     “Co-Lending Agreement” shall mean the co-lending agreement entered into
between Lender, individually as a Co-Lender and as Agent and the other
Co-Lenders in

- 3 -



--------------------------------------------------------------------------------



 



the event of a Syndication, as the same may be further supplemented modified,
amended or restated.
     “Collateral” shall mean the Property, the Accounts, the Reserve Funds, the
Guaranty, the Personal Property, the Rents, the Account Collateral, and all
other real or personal property of Borrower or any Guarantor that is at any time
pledged, mortgaged or otherwise given as security to Lender for the payment of
the Debt under the Security Instrument, this Agreement or any other Loan
Document.
     “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
the Property, or any interest therein or right accruing thereto, including any
right of access thereto or any change of grade affecting the Property or any
part thereof.
     “Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
     “Contribution” shall have the meaning set forth in Section 9.6(a) hereof.
     “control” (and the correlative terms “controlled by” and “controlling”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of the business and affairs of
the entity in question by reason of the ownership of beneficial interests, by
contract or otherwise.
     “Creditors Rights Laws” shall mean with respect to any Person, any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.
     “Debt” shall mean the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums due to Lender in respect of the Loan under the
Note, this Agreement, the Security Instrument or any other Loan Document,
including, without limitation, all Reserve Fund Deposits.
     “Debt Service” shall mean, with respect to any particular period of time,
interest and principal payments due under the Note for such period.
     “Debt Service Account” shall have the meaning set forth in Section 3.1
hereof.
     “Debt Service Coverage Ratio” shall mean a ratio in which:
     (a) the numerator is the Net Operating Income for the 12 full calendar
month period preceding the date of calculation as set forth in the financial
statements required hereunder, without deduction for (i) actual management fees
incurred in connection with the operation of the Property, or (ii) amounts paid
to the Reserve Funds, less (A) management fees equal to the greater of (1)
assumed management fees of four percent

- 4 -



--------------------------------------------------------------------------------



 



(4%) of Gross Income from Operations or (2) the actual management fees incurred,
and (B) assumed Replacement Reserve Fund contributions equal to $0.45 per square
foot of gross leasable area of the Property and (C) and Lease Termination
Payments; and
     (b) the denominator is the aggregate amount of Debt Service which would be
due and payable for such 12 full calendar month period.
     “Default” shall mean the occurrence of any event hereunder or under any
other Loan Document which, but for the giving of notice or passage of time, or
both, would constitute an Event of Default.
     “Default Rate” shall mean, with respect to the Loan, a rate per annum equal
to the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%) above the
Applicable Interest Rate.
     “Defeasance Collateral” shall have the meaning set forth in
Section 2.4.1(b) hereof
     “Defeasance Date” shall have the meaning set forth in Section 2.4.1(a)(i)
hereof.
     “Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Yield Maintenance Premium, the Interest Shortfall
Payment if the Defeasance Date is not a Payment Date, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Section 2.3
and Section 2.4 hereof.
     “Defeasance Event” shall have the meaning set forth in Section 2.4.1
hereof.
     “Disclosure Document” shall have the meaning set forth in Section 9.2(a)
hereof.
     “Eligible Account” shall mean a separate and identifiable account from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or State chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.§9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
     “Eligible Institution” shall mean a depository institution or trust
company, insured by the Federal Deposit Insurance Corporation, (a) the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by S&P, P-1 by Moody’s and F-1 by Fitch in the case of accounts in which
funds are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least “AA” by

- 5 -



--------------------------------------------------------------------------------



 



Fitch and S&P and “Aa2” by Moody’s in the case of accounts in which funds are
held for more than thirty (30) days.
     “Embargoed Person” shall have the meaning set forth in Section 4.1.44
hereof.
     “Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower and Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
     “Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, that, at any time, apply to
Borrower and Guarantor or the Property and relate to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act and the Resource Conservation and Recovery Act.
     “Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.
     “Environmental Reports” shall have the meaning set forth in Section 4.1.39
hereof.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “Event of Default” shall have the meaning set forth in Section 8.1(a)
hereof.
     “Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
     “Exchange Act Filing” shall have the meaning set forth in Section 9.2(a)
hereof.
     “FIRREA” means the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as the same may be amended from time to time.
     “Fiscal Year” shall mean each twelve (12) month period commencing on
January 1 and ending on December 31 during the term of the Loan.
     “Fitch” shall mean Fitch, Inc.
     “Flood Insurance Act” shall have the meaning set forth in
Section 6.1(a)(vii) hereof.
     “Funding Borrower” shall have the meaning set forth in Section 9.6(c)
hereof.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America as of the date of the applicable financial report.

- 6 -



--------------------------------------------------------------------------------



 



     “Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.
     “Gross Income from Operations” shall mean all income, computed in
accordance with GAAP derived from the ownership and operation of the Property
from whatever source, including, but not limited to, the Rents, utility charges,
escalations, service fees or charges, license fees, parking fees, rent
concessions or credits, and other required pass throughs, but excluding pre-paid
rents and revenues (except to the extent applied in satisfaction of tenants’
obligations for rent in accordance with a Lease), sales, use and occupancy or
other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, Insurance Proceeds (other than business interruption or
other loss of income insurance), Awards, security deposits, interest on credit
accounts, utility and other similar deposits, interest on the Reserve Funds and
any disbursements to Borrower from the Reserve Funds. Gross income shall not be
diminished as a result of the Security Instrument or the creation of any
intervening estate or interest in the Property or any part thereof.
     “Guarantor” shall mean RPLP, RPT and any other entity guaranteeing any
payment or performance obligation of Borrower.
     “Guarantor Credit Facility” shall mean that certain Senior Secured
Revolving Credit Facility Agreement, dated as of May 1, 2006, by and among
Guarantor and KeyBank National Association and other parties thereto.
     “Guarantor Requirements” shall mean that Guarantor complies with each and
every covenant set forth on Exhibit F attached hereto in all material respects.
     “Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, from Guarantor to Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
     “Hazardous Materials” shall mean petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls (“PCBs”)
and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; toxic mold; any substance the presence of which on the Property is
prohibited by any federal, State or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law.

- 7 -



--------------------------------------------------------------------------------



 



     “Improvements” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to the Property.
     “Indebtedness” of a Person, at a particular date, shall mean the sum
(without duplication) at such date of (a) all indebtedness or liability of such
Person (including, without limitation, amounts for borrowed money);
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) all guaranties, endorsements (other than for collection or deposit in the
ordinary course of business) and other contingent obligations to purchase, to
provide funds for payment, to supply funds, to invest in any Person or entity,
or otherwise to assure a creditor against loss; and (f) obligations secured by
any Liens, whether or not the obligations have been assumed.
     “Indemnified Liabilities” shall have the meaning set forth in
Section 9.7.4(c) hereof.
     “Indemnified Parties” shall mean Lender, any Affiliate of Lender who is or
will have been involved in the origination of the Loan, any Person who is or
will have been involved in the servicing of the Loan, any Person in whose name
the encumbrance created by the Security Instrument is or will have been
recorded, Persons who may hold or acquire or will have held a full or partial
interest in the Loan, the holders of any Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or the Property, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).
     “Indemnified Taxes” shall mean any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority.
     “Indemnitee” shall have the meaning set forth in Section 9.7.4(c) hereof.
     “Independent Director” shall have the meaning set forth in
Section 4.1.35(aa) hereof.
     “Information” shall have the meaning set forth in Section 9.7.3(b) hereof.
     “Initial Letter of Credit” shall mean the Letter of Credit in the amount of
$2,400,000.00 which may be delivered to Lender in accordance with the terms and
provisions of Section 7.4 hereof.

- 8 -



--------------------------------------------------------------------------------



 



     “Insolvency Opinion” shall mean, that certain bankruptcy non-consolidation
opinion letter delivered by counsel for Borrower in connection with the Loan and
approved by Lender or the Rating Agencies, as the case may be.
     “Insurance Premium Account” shall have the meaning set forth in Section 3.1
hereof.
     “Insurance Premiums” shall have the meaning set forth in Section 6.1(b)
hereof.
     “Insurance Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
     “Interest Shortfall Payment” shall have the meaning set forth in
Section 2.3.1 hereof.
     “Investment Grade” shall mean a rating of “BBB-” or its equivalent by the
Rating Agencies.
     “Investor” shall have the meaning set forth in Section 5.1.10(g) hereof.
     “Leases” shall have the meaning set forth in Article 1 of the Security
Instrument.
     “Lease Termination Payments” shall mean all payments made to Borrower in
connection with any termination, cancellation, surrender, sale or other
disposition of any Lease.
     “Legal Requirements” shall mean, with respect to the Property, all federal,
State, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting the Property or any part thereof, or the zoning,
construction, use, alteration, occupancy or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting the Property or
any part thereof, including, without limitation, any which may (a) require
repairs, modifications or alterations in or to the Property or any part thereof,
or (b) in any way limit the use and enjoyment thereof.
     “Lehman” shall have the meaning set forth in Section 9.2(b) hereof.
     “Lehman Group” shall have the meaning set forth in Section 9.2(b) hereof.
     “Lender” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.
     “Letter of Credit” shall mean a transferable, clean, irrevocable,
unconditional, standby letter of credit in form, substance and amount reasonably
satisfactory to Lender in its reasonable discretion, issued or confirmed by a
commercial bank with a long term debt obligation rating of “AA-”or better (or a
comparable long term debt obligation

- 9 -



--------------------------------------------------------------------------------



 



rating) as assigned by the Rating Agencies and otherwise satisfactory to Lender
in its reasonable discretion (the “Issuing Bank”). The Letter of Credit shall be
payable upon presentation of a sight draft only to the order of Lender at a New
York City bank. The Letter of Credit shall have an initial expiration date of
not less than one (1) year and shall be automatically renewed for successive
twelve (12) month periods for the term of the Loan (unless such Letter of Credit
provides that the Issuing Bank may elect not to renew the Letter of Credit upon
written notice to the beneficiary at least thirty (30) days prior to its
expiration date) and shall provide for multiple draws. The Letter of Credit
shall be transferable by Lender and its successors and assigns at a New York
City bank. The term “Letter of Credit” shall include the Initial Letter of
Credit and any replacement or substitute thereof.
     “Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
     “Licenses” shall have the meaning set forth in Section 4.1.21 hereof.
     “Lien” shall mean, with respect to the Property, any mortgage, deed of
trust, lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting Borrower, the Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.
     “Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement and the other Loan Documents as the same may be amended or split
pursuant to the terms hereof.
     “Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Guaranty, the Rollover Guaranty and all
other documents executed and/or delivered in connection with the Loan.
     “Lockbox Account” shall have the meaning set forth in Section 3.1(b)
hereof.
     “Lockbox Bank” shall mean Wachovia Bank, N.A. or any other Eligible
Institution selected by Lender.
     “Losses” shall mean any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement of whatever kind or
nature (including but not limited to attorneys’ fees and other costs of
defense).
     “Major Lease” shall mean (i) any Lease which together with all other Leases
to the same tenant and to all Affiliates of such tenant, (A) provides for rental
income representing ten percent (10%) or more of the total rental income for the
Property, (B) covers 10,000 square feet or more of the total space at the
Property, in the aggregate, (C)

- 10 -



--------------------------------------------------------------------------------



 



provides for a lease term of more than ten (10) years including options to renew
or (D) is with an Affiliate of Borrower and (ii) any instrument guaranteeing or
providing credit support for any Major Lease.
     “Management Agreement” shall have the meaning set forth in Section 5.1.18
hereof.
     “Manager” shall mean Approved Manager, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement.
     “Material Adverse Effect” shall mean a material adverse effect, as
determined by Lender in its reasonable discretion, on (i) the business
activities, properties, assets, financial condition or results of operations of
Borrower or any Guarantor considered as a whole, individually or in the
aggregate with other events, (ii) the ability of Borrower or any Guarantor to
perform any of its obligations under the Loan Documents, or (iii) the validity,
enforceability or priority of any of the Loan Documents or any security interest
or lien created therein or the rights or remedies of Lender thereunder.
     “Maturity Date” shall mean June 11, 2016, or such other date on which the
final payment of the principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
     “Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if
any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
     “Monthly Debt Service Payment Amount” shall mean the amount of interest due
and payable on each Payment Date, pursuant to the Note and Section 2.2 hereof.
     “Monthly Insurance Premium Deposit” shall have the meaning set forth in
Section 7.2 hereof.
     “Monthly Tax Deposit” shall have the meaning set forth in Section 7.2
hereof.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Net Cash Flow” for any period shall mean the amount obtained by
subtracting Operating Expenses and Capital Expenditures for such period from
Gross Income from Operations for such period.
     “Net Cash Flow After Debt Service” for any period shall mean the amount
obtained by subtracting Debt Service for such period from Net Cash Flow for such
period.

- 11 -



--------------------------------------------------------------------------------



 



     “Net Operating Income” shall mean the amount obtained by subtracting
Operating Expenses from Gross Income from Operations.
     “Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
     “Net Proceeds Deficiency” shall have the meaning set forth in
Section 6.4(b)(vi) hereof.
     “Non-U.S. Entity” shall have the meaning set forth in Section 2.2.9 hereof.
     “Note” shall mean that certain promissory note of even date herewith in the
original principal amount of Forty Six Million Four Hundred Thousand and 00/100
Dollars ($46,400,000.00), made by Borrower in favor of Lender, as the same may
be amended, restated, replaced, extended, renewed, supplemented, severed, split,
or otherwise modified from time to time.
     “Obligations” shall mean Borrower’s obligation to pay the Debt and perform
its obligations under the Note, this Agreement and the other Loan Documents.
     “Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed by a Responsible Officer of Borrower.
     “Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance premiums, license fees, property taxes and assessments,
advertising and marketing expenses, franchise fees, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.
     “Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof.
     “Participant” shall have the meaning set forth in Section 9.7.2(i) hereof.
     “Payment Date” shall mean the eleventh (11th) day of each calendar month
during the term of the Loan or, if such day is not a Business Day, the
immediately succeeding Business Day.
     “Permitted Defeasance Date” shall mean the date that is the earlier of
(a) three (3) years from the Closing Date or (b) two (2) years from the “startup
day” within the meaning of Section 860G(a)(9) of the Code of the REMIC Trust.

- 12 -



--------------------------------------------------------------------------------



 



     “Permitted Encumbrances” shall mean, collectively, (a) the Liens and
security interests created by the Loan Documents, (b) all Liens, encumbrances
and other matters disclosed in the Title Insurance Policy relating to the
Property or any part thereof, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet delinquent, and (d) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion.
     “Permitted Investments” shall mean any one or more of the following
obligations or securities acquired at a purchase price of not greater than par,
including those issued by Servicer, the trustee under any Securitization or any
of their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:
     (i) obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
     (ii) Federal Housing Administration debentures;
     (iii) obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
     (iv) federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any

- 13 -



--------------------------------------------------------------------------------



 



bank, the short term obligations of which at all times are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency in the highest short term rating
category and otherwise acceptable to each other Rating Agency, as confirmed in
writing that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
     (v) fully Federal Deposit Insurance Corporation insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances with
maturities of not more than 365 days and issued by, any bank or trust company,
savings and loan association or savings bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency in the highest short term rating category and otherwise acceptable
to each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
     (vi) debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest long
term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
     (vii) commercial paper (including both non interest bearing discount
obligations and interest bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each

- 14 -



--------------------------------------------------------------------------------



 



other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) in its
highest short term unsecured debt rating; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
     (viii) units of taxable money market funds, with maturities of not more
than 365 days and which funds are regulated investment companies, seek to
maintain a constant net asset value per share and invest solely in obligations
backed by the full faith and credit of the United States, which funds have the
highest rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and
     (ix) any other security, obligation or investment which has been approved
as a Permitted Investment in writing by (a) Lender and (b) each Rating Agency,
as evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
     provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
     “Permitted Prepayment Date” shall mean March 11, 2016.
     “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, State, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
     “Personal Property” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to the Property.
     “Physical Conditions Report” shall mean, with respect to the Property, a
structural engineering report prepared by a company satisfactory to Lender
regarding the physical condition of the Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that the Property and its

- 15 -



--------------------------------------------------------------------------------



 



use complies, in all material respects, with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and
(b) include a copy of a final certificate of occupancy with respect to all
Improvements on the Property.
     “Plan” shall mean an employee benefit plan (as defined in section 3(3) of
ERISA) whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.
     “Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101 or similar law.
     “Policies” shall have the meaning set forth in Section 6.1(b) hereof.
     “Principal” shall have the meaning set forth in Section 4.1.35 hereof,
together with its successors and assigns. Lender and Borrower acknowledge and
agree that, as of the date hereof, there is no “Principal”, and that the
representations, warranties, covenants and other provisions of this Agreement
that relate to “Principal” shall, insofar as such provisions related to
“Principal”, be inapplicable unless and until Borrower shall be a partnership
having a general partner or a limited liability company that does not comply
with the provisions of Section 4.1.35 (aa), (bb) and (cc) hereof.
     “Prohibited Person” shall mean any Person:
          (a) listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);
          (b) that is owned or controlled by, or acting for or on behalf of, any
person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;
          (c) with whom Lender is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;
          (d) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;
          (e) that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or
          (f) who is an Affiliate of or affiliated with a Person listed above.
     “Projections” shall have the meaning set forth in Section 9.7.3(a) hereof.

- 16 -



--------------------------------------------------------------------------------



 



     “Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned by Borrower and encumbered by the
Security Instrument, together with all rights pertaining to the Property and
Improvements, as more particularly described in Article 1 of the Security
Instrument and referred to therein as the “Property”.
     “Property Account” shall have the meaning set forth in Section 3.1(a)
hereof.
     “Property Account Agreement” shall have the meaning set forth in
Section 3.1(a) hereof.
     “Property Account Bank” shall mean SunTrust Bank, provided that it remains
an Eligible Institution, and any successor Eligible Institution or other
Eligible Institution selected by Borrower, subject to Lender’s approval.
     “Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.
     “Publicly-Traded Entity” shall mean a reporting entity under the Securities
Exchange Act of 1934, as the same may be amended from time to time, whose shares
of stock are listed on the New York Stock Exchange, American Stock Exchange,
NASDAQ, bulletin board, OTC or such other nationally recognized stock exchange.
     “Qualified Insurer” shall have the meaning set forth in Section 6.1(b)
hereof.
     “Qualified Manager” shall mean (a) Approved Manager or (b) a reputable and
experienced professional management organization (i) which manages, together
with its Affiliates, ten (10) properties of a type, quality and size similar to
the Property, totaling in the aggregate no less than 2,500,000 square feet and
(ii) prior to whose employment as manager of the Property (A) prior to the
occurrence of a Securitization, such employment shall have been approved by
Lender, and (B) after the occurrence of a Securitization, Lender shall have
received written confirmation from the Rating Agencies that the employment of
such manager will not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings of the Securities.
     “Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Lender and has rated the Securities.
     “Register” shall have the meaning set forth in Section 9.7.2(h) hereof.
     “Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.
     “Reimbursement Contribution” shall have the meaning set forth in
Section 9.6(c) hereof.
     “Release” of any Hazardous Materials shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing or other movement of Hazardous
Materials.

- 17 -



--------------------------------------------------------------------------------



 



     “REMIC Trust” shall mean a “real estate mortgage investment conduit” within
the meaning of Section 860D of the Code that holds the Note.
     “Renewal Lease” shall have the meaning set forth in Section 5.1.17(a)
hereof.
     “Rents” shall have the meaning set forth in Article 1 of the Security
Instrument have respect to the Property.
     “Replacement Management Agreement” shall mean, collectively, (a) either
(i) a management agreement with a Qualified Manager substantially in the same
form and substance as the Management Agreement, or (ii) a management agreement
with a Qualified Manager, which management agreement shall be acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management agreement will not result in a
downgrade, withdrawal or qualification of the initial, or if higher, then
current rating of the Securities or any class thereof; (b) a conditional
assignment of management agreement substantially in the form of the Assignment
of Management Agreement (or such other form acceptable to Lender), executed and
delivered to Lender by Borrower and such Qualified Manager at Borrower’s expense
and (c) if such replacement manager is an Affiliated Manager, Borrower shall
have delivered, or cause to be delivered, to Lender, an updated Insolvency
Opinion acceptable to Lender with respect to such Affiliated Manager.
     “Replacement Reserve Account” shall have the meaning set forth in
Section 3.1(b)(iv) hereof.
     “Replacement Reserve Fund” shall have the meaning set forth in
Section 7.3.1 hereof.
     “Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.
     “Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
     “Required Repair Account” shall have the meaning set forth in
Section 3.1(b)(v) hereof.
     “Required Repair Fund” shall have the meaning set forth in Section 7.1.1
hereof.
     “Required Repairs” shall have the meaning set forth in Section 7.1.1
hereof.
     “Reserve Fund Deposits” shall mean the amounts to be deposited into the
Reserve Funds for any given month or at any time as provided in this Agreement
or in the Other Loan Documents.
     “Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Rollover Reserve Fund,
the

- 18 -



--------------------------------------------------------------------------------



 



Unfunded Tenant Obligations Reserve Fund, or any other escrow or reserve fund
established by the Loan Documents.
     “Responsible Officer” means with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer or
vice president-finance of such Peron.
     “Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be approved by Lender.
     “Restricted Party” shall mean Borrower, Principal, or any Guarantor, or any
direct or indirect legal or beneficial owner of, Borrower, Principal, or any
Guarantor; provided, however, that so long as RPT is a Publicly-Traded Entity,
no direct or indirect legal or beneficial owner of RPT shall be deemed a
Restricted Party.
     “Rollover Guaranty” shall mean an unconditional payment and performance
guaranty, executed by Guarantor for the benefit of Lender, in the form attached
hereto as Exhibit C.
     “Rollover Reserve Account” shall have the meaning set forth in
Section 3.1(b)(vi) hereof.
     “Rollover Reserve Deposit” shall have the meaning set forth in
Section 7.4.1 hereof.
     “Rollover Reserve Fund” shall have the meaning set forth in Section 7.4.1
hereof.
     “RPLP” shall mean Republic Property Limited Partnership, a Delaware limited
partnership.
     “RPT” shall mean Republic Property Trust, a Maryland real estate investment
trust.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.
     “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest.
     “Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.4.1(b) hereof.
     “Securities” shall have the meaning set forth in Section 9.1 hereof.
     “Securitization” shall have the meaning set forth in Section 9.1 hereof.

- 19 -



--------------------------------------------------------------------------------



 



     “Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
     “Security Deposits” shall have the meaning set forth in Section 5.1.17(e)
hereof.
     “Security Instrument” shall mean that certain first priority Mortgage, Deed
of Trust or Deed to Secure Debt, as applicable, and Security Agreement, executed
and delivered by Borrower as security for the Loan and encumbering the Property,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
     “Servicer” shall have the meaning set forth in Section 9.3 hereof.
     “Servicing Agreement” shall have the meaning set forth in Section 9.3
hereof.
     “Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.
     “State” shall mean, the State or Commonwealth in which the Property or any
part thereof is located.
     “Survey” shall mean a survey prepared by a surveyor licensed in the State
where the Property is located and satisfactory to Lender and the company or
companies issuing the Title Insurance Policies, and containing a certification
of such surveyor satisfactory to Lender.
     “Syndication” shall have the meaning set forth in Section 9.7.2 hereof.
     “Tax Account” shall have the meaning set forth in Section 3.1 hereof.
     “Tax and Insurance Escrow Fund” shall have the meaning set forth in
Section 7.2 hereof.
     “Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against the Property or part thereof.
     “Title Insurance Policy” shall mean, with respect to the Property, an ALTA
mortgagee title insurance policy in a form acceptable to Lender (or, if the
Property is located in a State which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such State and acceptable to Lender)
issued with respect to the Property and insuring the lien of the Security
Instrument encumbering the Property.
     “Transfer” shall have the meaning set forth in Section 5.2.10 hereof.
     “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in the State in which the Property is located.

- 20 -



--------------------------------------------------------------------------------



 



     “Unfunded Tenant Obligations Reserve Account” shall have the meaning set
forth in Section 3.1(b)(vii) hereof.
     “Unfunded Tenant Obligations Reserve Fund” shall have the meaning set forth
in Section 7.5 hereof.
     “Underwriter Group” shall have the meaning set forth in Section 9.2(b)
hereof.
     “U.S. Obligations” shall mean direct non-callable obligations of the United
States of America.
     “USPAP” shall mean the Uniform Standard of Professional Appraisal Practice.
     “Yield Maintenance Premium” shall mean the amount (if any) which, when
added to the remaining principal amount of the Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments.
     Section 1.2 Principles of Construction.
     All references to sections and schedules are to sections and schedules in
or to this Agreement unless otherwise specified. All uses of the word
“including” shall mean “including, without limitation” unless the context shall
indicate otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
     II. GENERAL TERMS
     Section 2.1 Loan Commitment; Disbursement to Borrower.
     2.1.1 Agreement to Lend and Borrow.
     Subject to and upon the terms and conditions set forth herein, Lender
hereby agrees to make and Borrower hereby agrees to accept the Loan on the
Closing Date.
     2.1.2 Single Disbursement to Borrower.
     Borrower may request and receive only one borrowing hereunder in respect of
the Loan and any amount borrowed and repaid hereunder in respect of the Loan may
not be reborrowed.
     2.1.3 The Note, Security Instrument and Loan Documents.
     The Loan shall be evidenced by the Note and secured by the Security
Instrument, the Assignment of Leases and the other Loan Documents.
     2.1.4 Use of Proceeds.

- 21 -



--------------------------------------------------------------------------------



 



     Borrower shall use the proceeds of the Loan to (a) acquire the Property,
(b) pay closing costs and expenses associated with the acquisition of the
Property, (c) make deposits into the Reserve Funds on the Closing Date in the
amounts provided herein or in the other Loan Documents, (d) pay costs and
expenses incurred in connection with the closing of the Loan, as approved by
Lender, or (e) fund any working capital requirements of the Property. The
balance, if any, shall be distributed to Borrower.
     Section 2.2 Interest; Loan Payments; Late Payment Charge.
     2.2.1 Payments.
     (a) Interest on the outstanding principal balance of the Loan shall accrue
from the Closing Date to but excluding the Maturity Date at the Applicable
Interest Rate. Monthly installments of interest only shall be paid on each
Payment Date commencing on July 11, 2006 and on each subsequent Payment Date
thereafter up to and including the Maturity Date. Interest on the outstanding
principal amount of the Loan for the period through and including June 10, 2006
shall be paid by Borrower on the Closing Date.
     (b) All payments and other amounts due under the Note, this Agreement and
the other Loan Documents shall be made without any setoff, defense or
irrespective of, and without deduction for, counterclaims.
     2.2.2 Interest Calculation.
     Interest on the outstanding principal balance of the Loan shall be
calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate equal to the
Applicable Interest Rate divided by three hundred sixty (360) by (c) the
outstanding principal balance.
     2.2.3 Intentionally Omitted.
     2.2.4 Intentionally Omitted.
     2.2.5 Payment on Maturity Date.
     Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest thereon and all other amounts due
hereunder and under the Note, the Security Instrument and the other Loan
Documents.
     2.2.6 Payments after Default.
     Upon the occurrence and during the continuance of an Event of Default,
(a) interest on the outstanding principal balance of the Loan and, to the extent
permitted by Applicable Law, overdue interest and other amounts due in respect
of the Loan, shall accrue at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein and
(b) Lender shall be entitled to receive and Borrower shall pay to Lender on each
Payment Date an amount equal to the Net Cash Flow After Debt Service for the
prior month, such amount to be applied by Lender to the

- 22 -



--------------------------------------------------------------------------------



 



payment of the Debt in such order as Lender shall determine in its sole
discretion, including, without limitation, alternating applications thereof
between interest and principal. Interest at the Default Rate and Net Cash Flow
After Debt Service shall both be computed from the occurrence of the default
until the actual receipt and collection of the Debt (or that portion thereof
that is then due). To the extent permitted by Applicable Law, interest at the
Default Rate shall be added to the Debt, shall itself accrue interest at the
same rate as the Loan and shall be secured by the Security Instrument. This
paragraph shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default; the
acceptance of any payment of Net Cash Flow After Debt Service shall not be
deemed to cure or constitute a waiver of any Event of Default; and Lender
retains its rights under the Note to accelerate and to continue to demand
payment of the Debt upon the happening of any Event of Default, despite any
payment of Net Cash Flow After Debt Service.
     2.2.7 Late Payment Charge.
     If any principal, interest or any other sums due under the Loan Documents
is not paid by Borrower on the date on which it is due, Borrower shall pay to
Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by Applicable Law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Security Instrument and the
other Loan Documents to the extent permitted by Applicable Law.
     2.2.8 Usury Savings.
     This Agreement and the Note are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If,
by the terms of this Agreement or the other Loan Documents, Borrower is at any
time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Applicable Interest
Rate or the Default Rate, as the case may be, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.
     2.2.9 Indemnified Taxes.

- 23 -



--------------------------------------------------------------------------------



 



     (a) All payments made by Borrower hereunder shall be made free and clear
of, and without reduction for or on account of, Indemnified Taxes, excluding
(i) Indemnified Taxes measured by Lender’s or any Co-Lender’s net income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which
Lender or any Co-Lender is resident or organized, or any political subdivision
thereof, (ii) taxes measured by Lender’s or any Co-Lender’s overall net income,
and franchise taxes imposed on it, by the jurisdiction of Lender’s or such
Co-Lender’s applicable lending office or any political subdivision thereof or in
which Lender or such Co-Lender is resident or engaged in business, and
(iii) withholding taxes imposed by the United States of America, any state,
commonwealth, protectorate territory or any political subdivision or taxing
authority thereof or therein as a result of the failure of Lender or any
Co-Lender which is a Non-U.S. Entity to comply with the terms of paragraph
(b) below. If any non excluded Indemnified Taxes are required to be withheld
from any amounts payable to Lender or any Co-Lender hereunder, the amounts so
payable to Lender or such Co-Lender shall be increased to the extent necessary
to yield to Lender or such Co-Lender (after payment of all non excluded
Indemnified Taxes) interest or any such other amounts payable hereunder at the
rate or in the amounts specified hereunder. Whenever any non excluded
Indemnified Tax is payable pursuant to Applicable Law by Borrower, Borrower
shall send to Lender or the applicable Co-Lender an original official receipt
showing payment of such non excluded Indemnified Tax or other evidence of
payment reasonably satisfactory to Lender or the applicable Co-Lender. Borrower
hereby indemnifies Lender and each Co-Lender for any incremental taxes, interest
or penalties that may become payable by Lender or any Co-Lender which may result
from any failure by Borrower to pay any such non excluded Indemnified Tax when
due to the appropriate taxing authority or any failure by Borrower to remit to
Lender or any Co-Lender the required receipts or other required documentary
evidence.
     (b) In the event that Lender or any Co-Lender or any successor and/or
assign of Lender or any Co-Lender is not incorporated under the laws of the
United States of America or a state thereof (a “Non-U.S. Entity”) Lender and
such Co-Lender agrees that, prior to the first date on which any payment is due
such entity hereunder, it will deliver to Borrower two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or successor
applicable form, as the case may be, certifying in each case that such entity is
entitled to receive payments under the Note, without deduction or withholding of
any United States federal income taxes. Each entity required to deliver to
Borrower a Form W-8BEN or W-8ECI pursuant to the preceding sentence further
undertakes to deliver to Borrower two further copies of such forms, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires (which, in the case of the Form
W-8ECI, is the last day of each U.S. taxable year of the Non-U.S. Entity) or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to Borrower, and such other
extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W-8BEN or W-8ECI that such entity is entitled
to receive payments under the Note without deduction or withholding of any
United States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms

- 24 -



--------------------------------------------------------------------------------



 



inapplicable or which would prevent such entity from duly completing and
delivering any such form with respect to it and such entity advises Borrower
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.
     2.2.10 Replacement of Co-Lender.
     Borrower shall be permitted to replace any Co-Lender that requests
reimbursement for amounts owing pursuant to Section 2.2.9 hereof with a
replacement financial institution, provided that (A) such replacement does not
conflict with any Applicable Law, (B) no Event of Default shall have occurred
and be continuing at the time of such replacement, (C) the replacement financial
institution shall purchase, at par, such replaced Co-Lender’s interest in the
Loan and pay all other amounts owing to such replaced Co-Lender under this
Agreement and the other Loan Documents on or prior to the date of replacement,
(D) the replacement financial institution, if not already a Co-Lender, shall be
reasonably satisfactory to Lender, (E) until such time as such replacement shall
be consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.2.9 hereof, and (F) any such replacement shall not be
deemed to be a waiver of any rights that Borrower, Lender or any Co-Lender shall
have against the replaced Co-Lender.
     Section 2.3 Prepayments.
     2.3.1 Voluntary Prepayments.
     Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to the Permitted Prepayment Date. On
the Permitted Prepayment Date, or on any date thereafter, Borrower may, at its
option and upon fifteen (15) days prior written notice to Lender, prepay the
Debt in whole or in part without payment of the Yield Maintenance Premium,
provided Borrower pays to Lender all accrued and unpaid interest on the amount
of principal being prepaid through and including the date of prepayment and, if
such prepayment occurs on a date which is not a Payment Date, all interest which
would have accrued on the amount of principal being prepaid after the date of
such prepayment to the next Payment Date (the “Interest Shortfall Payment”).
Borrower shall be permitted the right to rescind, amend or revoke its notice of
prepayment given in accordance with this Section 2.3.1, provided that (i) a
written notice of such rescission, amendment or revocation is received by Lender
no sooner than two (2) Business Days prior to the date of prepayment indicated
by Borrower and (ii) any such written notice amending the date of prepayment
shall specify a date of prepayment no later than the first Payment Date
following the date of prepayment specified in the initial notice to Lender. In
the event of a rescission, revocation or failure to prepay the Loan on the date
set forth in any notice of prepayment (or amendment thereof), Borrower shall pay
Lender’s reasonable costs and expenses incurred as a result of Lender’s receipt
of such notice of prepayment and such subsequent rescission, revocation or
failure to prepay the Loan.
     2.3.2 Mandatory Prepayments.

- 25 -



--------------------------------------------------------------------------------



 



     On each date on which Borrower actually receives any Net Proceeds, if
Lender is not obligated to make such Net Proceeds available to Borrower for the
restoration of the Property, Borrower shall prepay the outstanding principal
balance of the Note in an amount equal to the sum of one hundred percent (100%)
of such Net Proceeds. In the event that the application of such Net Proceeds
shall result in a remaining outstanding principal balance under the Note, at the
option of Borrower and upon fifteen (15) days prior written notice to Lender,
such notice to be given no later than fifteen (15) days following the
application of such Net Proceeds, prepay any such remaining outstanding
principal balance of the Note together with all accrued and unpaid interest on
the amount of principal being prepaid through and including the date of
prepayment and, if such prepayment occurs on a date which is not a Payment Date,
the Interest Shortfall Payment. Borrower shall have no right to rescind, revoke
or amend any such notice of prepayment. No Yield Maintenance Premium or any
other premium or penalty shall be due in connection with any prepayment made
pursuant to this Section 2.3.2.
     2.3.3 Prepayments After Default.
     If, prior to the Permitted Prepayment Date and following an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender, such tender or recovery shall be deemed a
voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 2.3.1 and Borrower shall pay, in addition to the
Debt, (i) an amount equal to the greater of (a) one percent (1%) of the
outstanding principal amount of the Loan to be prepaid or satisfied, or (b) the
Yield Maintenance Premium that would be required if a Defeasance Event had
occurred in an amount equal to the outstanding principal amount of the Loan to
be satisfied or prepaid and (ii) all accrued and unpaid interest on the amount
of principal being prepaid through and including the date of prepayment.
     2.3.4 Making of Payments.
     Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 2:00 p.m., New York City time, on or
prior to the date such payment is due, to Lender by deposit to such account as
Lender may designate by written notice to Borrower. Whenever any payment
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day succeeding
such scheduled due date.
     2.3.5 Application of Principal Prepayments.
     All prepayments received pursuant to this Section 2.3 shall be applied
first, to interest on the portion of the outstanding principal balance being
prepaid that accrued through and including the date of prepayment, second, to
the Interest Shortfall Payment, if any, applicable to the portion of the
outstanding principal balance being prepaid, and third, to the principal amount
of the Loan.

- 26 -



--------------------------------------------------------------------------------



 



     Section 2.4 Defeasance.
     2.4.1 Voluntary Defeasance.
     (a) Borrower shall have the right at any time after the Permitted
Defeasance Date to voluntarily defease the entire Loan by and upon satisfaction
of the following conditions (such event being a “Defeasance Event”):
     (i) Borrower shall provide not less than thirty (30) days prior written
notice to Lender specifying the Payment Date (the “Defeasance Date”) on which
the Defeasance Event will occur and the principal amount of the Loan to be
defeased;
     (ii) Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Note to and including the Defeasance Date; provided,
however, that if the Defeasance Date is not a Payment Date, Borrower shall pay
to Lender the Interest Shortfall Payment as a component of the Defeasance
Deposit;
     (iii) Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Security Instrument, and the other Loan Documents;
     (iv) Borrower shall deliver to Lender the Defeasance Deposit applicable to
the Defeasance Event;
     (v) Borrower shall execute and deliver a customary security agreement, in
form and substance reasonably satisfactory to Lender, creating a first priority
lien on the Defeasance Deposit and the U.S. Obligations purchased with the
Defeasance Deposit in accordance with the provisions of this Section 2.4 (the
“Security Agreement”);
     (vi) Borrower shall deliver a customary opinion of counsel for Borrower in
form and substance satisfactory to Lender stating, among other things, that
Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note to the Successor
Borrower, that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations delivered by Borrower and that any
REMIC Trust formed pursuant to a Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of such Defeasance Event;
     (vii) Borrower shall deliver confirmation in writing from the applicable
Rating Agencies to the effect that such release will not result in a
downgrading, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding. If required by
the applicable Rating Agencies, Borrower shall also deliver or cause to be
delivered a customary non-

- 27 -



--------------------------------------------------------------------------------



 



consolidation opinion with respect to the Successor Borrower in form and
substance satisfactory to Lender and the applicable Rating Agencies;
     (viii) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.4.1(a) have been satisfied;
     (ix) Borrower shall deliver a certificate of Borrower’s independent
certified public accountant certifying that the U.S. Obligation purchased with
the Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
     (x) Borrower shall deliver such other customary certificates, documents or
instruments as Lender may reasonably request; and
     (xi) Borrower shall pay all reasonable costs and expenses of Lender
incurred in connection with the Defeasance Event, including any costs and
expenses associated with a release of the Lien of the Security Instrument as
provided in Section 2.5 hereof as well as reasonable attorneys’ fees and
expenses.
     (b) In connection with a Defeasance Event, Borrower hereby appoints Lender
as its agent and attorney-in-fact for the purpose of using the Defeasance
Deposit to purchase U.S. Obligations (the “Defeasance Collateral”) which provide
payments on or prior to, but as close as possible to, all successive scheduled
payment dates after the Defeasance Date upon which interest and principal
payments are required under the Note and in amounts equal to the scheduled
payments due on such dates under this Agreement and the Note (including without
limitation scheduled payments of principal, interest, servicing fees (if any)
and any other amounts due under the Loan Documents on such dates) and assuming
such Note is prepaid in full on the Maturity Date (the “Scheduled Defeasance
Payments”). Each of the U.S. Obligations that are part of the Defeasance
Collateral shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance that would
be satisfactory to a prudent institutional lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or by the issuer thereof, as the case may be, to
effectuate book entry transfers and pledges through the book entry facilities of
such institution) in order to perfect upon the delivery of the Defeasance
Collateral a first priority security interest therein in favor of Lender in
conformity with all applicable state and federal laws governing the granting of
such security interests. Borrower, pursuant to the Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be made directly to the Lockbox Account (unless
otherwise directed by Lender) and applied to satisfy the obligations of Borrower
under the Note. Any portion of the Defeasance Deposit in excess of the amount
necessary to purchase the U.S. Obligations required by this Section 2.4 and
satisfy Borrower’s other obligations under this Section 2.4 and Section 2.5
shall be remitted to Borrower.
     2.4.2 Successor Borrower.

- 28 -



--------------------------------------------------------------------------------



 



     In connection with any Defeasance Event, Borrower shall establish or
designate a successor entity (the “Successor Borrower”) which shall be a single
purpose bankruptcy remote entity with an Independent Director approved by
Lender, not to be unreasonably withheld, conditioned or delayed, and Borrower
shall transfer and assign all obligations, rights and duties under and to the
Note together with the pledged U.S. Obligations to such Successor Borrower. Such
Successor Borrower shall assume the obligations under the Note and the Security
Agreement and Borrower shall be relieved of its obligations under such documents
and the other Loan Documents, except with respect to those obligations which are
expressly stated to survive. Borrower shall pay $1,000 to any such Successor
Borrower as consideration for assuming the obligations under the Note and the
Security Agreement. Notwithstanding anything in this Agreement to the contrary,
no other assumption fee shall be payable upon a transfer of the Note in
accordance with this Section 2.4.2, but Borrower shall pay all reasonable costs
and expenses incurred by Lender, including Lender’s attorneys’ fees and
expenses, incurred in connection therewith.
     2.4.3 Release of Property.
     Except as set forth in this Section 2.5, no repayment, prepayment or
defeasance of all or any portion of the Note shall cause, give rise to a right
to require, or otherwise result in, the release of any Lien of the Security
Instrument on the Property. If Borrower has elected to defease the entire Loan
and the requirements of Section 2.4 and this 2.5 have been satisfied, the
Property shall be released from the Lien of the Security Instrument and the U.S.
Obligations, pledged pursuant to the Security Agreement, shall be the sole
source of collateral securing the Note. In connection with the release of the
Security Instrument, Borrower shall submit to Lender, not less than ten
(10) days prior to the Defeasance Date, a release of Lien (and related Loan
Documents) for the Property for execution by Lender. Such release shall be in a
form appropriate in the jurisdiction in which the Property is located and that
would be satisfactory to a prudent lender. In addition, Borrower shall provide
all other documentation Lender reasonably requires to be delivered by Borrower
in connection with such release, together with an Officer’s Certificate
certifying that such documentation (i) is in compliance with all Legal
Requirements, and (ii) will effect such releases in accordance with the terms of
this Agreement.
     Section 2.5 Release on Payment in Full.
     Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of all principal and interest on the Loan and all other amounts
due and payable under the Loan Documents in accordance with the terms and
provisions of the Note and this Loan Agreement, release the Lien of the Security
Instrument on the Property.

- 29 -



--------------------------------------------------------------------------------



 



     III. CASH MANAGEMENT
     Section 3.1 Establishment of Accounts.
     (a) Borrower shall, simultaneously herewith, (i) establish, and hereby
covenants to maintain, an account (the “Property Account”) with Property Account
Bank into which Borrower shall deposit, or cause to be deposited, all Gross
Income from Operations and forfeited Security Deposits, and (ii) execute an
agreement with Lender and the Property Account Bank providing for the control of
the Property Account by Lender substantially in the form of Exhibit A attached
herewith (the “Property Account Agreement”).
     (b) Borrower or Lender shall, simultaneously herewith, (i) establish
accounts with the Lockbox Bank (the “Lockbox Account”), into which Borrower
shall deposit or cause to be deposited all sums on deposit in the Property
Account, in accordance with Section 3.2 and Section 3.6 hereof, and (ii) execute
an agreement with the Lockbox Bank providing for the control of the Lockbox
Account by Lender and establishing the following Accounts (which may be book
entry sub-accounts) into which amounts in the Property Account or Gross Income
from Operations and forfeited Security Deposits, as applicable, shall be
deposited or allocated:
     (i) An account with Lockbox Bank into which Borrower shall deposit, or
cause to be deposited, the Monthly Tax Deposit (the “Tax Account”);
     (ii) An account with Lockbox Bank into which Borrower shall deposit, or
cause to be deposited, the Monthly Insurance Premium Deposit (the “Insurance
Premium Account”);
     (iii) An account with Lockbox Bank into which Borrower shall deposit, or
cause to be deposited, the Monthly Debt Service Payment Amount (the “Debt
Service Account”);
     (iv) An account with Lockbox Bank into which Borrower shall deposit, or
cause to be deposited, the Replacement Reserve Monthly Deposit (the “Replacement
Reserve Account”);
     (v) An account with Lockbox Bank into which Borrower shall deposit, or
cause to be deposited, the Required Repair Fund (the “Required Repair Account”);
     (vi) An account with Lockbox Bank into which Borrower shall deposit, or
cause to be deposited, the Rollover Reserve Fund (the “Rollover Reserve
Account”), if any; and
     (vii) An account with Lockbox Bank into which Borrower shall deposit, or
cause to be deposited, the Unfunded Tenant Obligations Reserve Fund (the
“Unfunded Tenant Obligations Reserve Account”).

- 30 -



--------------------------------------------------------------------------------



 



     Section 3.2 Deposits into Lockbox Account.
     (a) Borrower represents, warrants and covenants that (i) Borrower shall, or
shall cause Manager to, immediately deposit all Gross Income from Operations and
forfeited Security Deposits into the Property Account, (ii) Borrower shall send
a notice, substantially in the form of Exhibit B, to all tenants now or
hereafter occupying space at the Property directing them to pay all Rents
(including, without limitation, all Lease Termination Payments) and other sums
due under the Lease to which they are a party into the Property Account,
(iii) other than the Accounts, there shall be no other accounts maintained by
Borrower or any other Person into which revenues from the ownership and
operation of the Property are deposited, and (iv) neither Borrower nor any other
Person shall open any other such account with respect to the deposit of income
in connection with the Property. Until deposited into the Property Account, any
Gross Income from Operations from the Property and forfeited Security Deposits
held by Borrower shall be deemed to be Collateral and shall be held in trust by
it for the benefit, and as the property, of Lender and shall not be commingled
with any other funds or property of Borrower.
     (b) Borrower, or Lender on behalf of Borrower, shall direct the Property
Account Bank to transfer, on the last Business Day of each calendar week, all
funds on deposit in the Property Account to the Lockbox Account.
     (c) Borrower warrants and covenants that it shall not rescind, withdraw or
change any notices or instructions required to be sent by it pursuant to this
Section 3.2 without Lender’s prior written consent.
     Section 3.3 Account Name.
     (a) The Accounts shall each be in the name of Lender.
     (b) In the event Lender transfers or assigns the Loan, Borrower
acknowledges that the Property Account Bank and Lockbox Bank, at Lender’s
request, shall change the name of each Account to the name of the transferee or
assignee. In the event Lender retains a servicer to service the Loan, Borrower
acknowledges that the Property Account Bank and Lockbox Bank, at Lender’s
request, shall change the name of each account to the name of the servicer, as
agent for Lender.
     Section 3.4 Eligible Accounts.
     Borrower shall, and Borrower shall cause Property Account Bank and Lockbox
Account Bank to maintain each Account as an Eligible Account.
     Section 3.5 Permitted Investments.
     Sums on deposit in any Account other than the Property Account or Lockbox
Account may be invested in Permitted Investments provided (i) such investments
are then regularly offered by Lockbox Bank for accounts of this size, category
and type, (ii) such investments are permitted by Applicable Law, (iii) the
maturity date of the Permitted Investment is not later than the date on which
sums in the applicable Account are

- 31 -



--------------------------------------------------------------------------------



 



anticipated by Lender to be required for payment of an obligation for which such
Account was created, and (iv) no Event of Default shall have occurred and be
continuing. All income earned from Permitted Investments shall be the property
of Borrower. Borrower hereby irrevocably authorizes and directs Lockbox Bank, to
hold any income earned from Permitted Investments as part of the Accounts.
Borrower shall be responsible for payment of any federal, State or local income
or other tax applicable to income earned from Permitted Investments. No other
investments of the sums on deposit in the Accounts shall be permitted except as
set forth in this Section 3.2. Lender shall not be liable for any loss sustained
on the investment of any funds constituting the Reserve Funds or of any funds
deposited in the related Accounts.
     Section 3.6 The Initial Deposits.
     Lender shall determine, in its reasonable discretion, the initial deposit
amounts (the “Initial Deposits”) required to be deposited in each of the Tax
Account, the Insurance Premium Account, the Replacement Reserve Account, the
Rollover Reserve Account, the Required Repair Account, the Unfunded Tenant
Obligations Reserve Account, and Borrower shall deposit the respective Initial
Deposits into each Account on the Closing Date.
     Section 3.7 Transfer To and Disbursements from the Lockbox Account.
     (a) Lockbox Bank shall withdraw all funds on deposit in the Lockbox Account
on the date immediately preceding each Payment Date (and if such day is not a
Business Day then the preceding day which is a Business Day).
     (b) Lockbox Bank shall disburse the funds in the Lockbox Account in the
following order of priority:
     (i) First, funds sufficient to pay the Monthly Tax Deposit shall be
deposited in the Tax Account;
     (ii) Second, funds sufficient to pay the Monthly Insurance Premium Deposit
shall be deposited in the Insurance Premium Account.
     (iii) Third, funds sufficient to pay the Monthly Debt Service Payment
Amount shall be deposited into the Debt Service Account.
     (iv) Fourth, funds sufficient to pay the Replacement Reserve Monthly
Deposit shall be deposited in the Replacement Reserve Account;
     (v) Fifth, funds sufficient to pay any interest accruing at the Default
Rate, and late payment charges, if any, shall be deposited in the Debt Service
Account;
     (vi) Sixth, to the payment of Lockbox Bank for fees and expenses incurred
in connection with this Agreement and the accounts established hereunder; and

- 32 -



--------------------------------------------------------------------------------



 



     (vii) Seventh, provided no Event of Default shall exist under the Loan
Documents, all amounts remaining in the Lockbox Account after deposits for items
(i) through (vi) for the current month and all prior months shall be disbursed
to Borrower.
     (c) During each calendar month, provided no Event of Default has occurred
and is continuing beyond the expiration of any applicable notice and cure
period, Borrower shall be permitted, subsequent to the Payment Date that occurs
during such calendar month, to submit to Lockbox Bank a written request for one
(1) additional disbursement to Borrower of the funds on deposit in the Lockbox
Account and Lockbox Bank will cause such funds to be disbursed to Borrower
within a reasonable period of time, so long as following such disbursement,
sufficient funds are on deposit in the Lockbox Account to satisfy all of the
payments and deposits anticipated to be due on the next succeeding Payment Date.
     Section 3.8 Withdrawals From the Tax Account and the Insurance Premium
Account.
     Lender shall have the right to withdraw funds from the Tax Account to pay
Taxes on or before the date Taxes are due and payable. Lender shall have the
right to withdraw funds from the Insurance Premium Account to pay Insurance
Premiums on or before the date Insurance Premiums are due and payable. Lockbox
Bank shall disburse funds from the Tax Account and the Insurance Premium Account
in accordance with Lender’s written request therefor on the Business Day
following Lockbox Bank’s receipt of such written request.
     Section 3.9 Withdrawals from the Replacement Reserve Account.
     Lender shall disburse funds on deposit in the Replacement Reserve Account
in accordance with the provisions of Section 7.3 hereof.
     Section 3.10 Withdrawals from the Required Repair Account.
     Lender shall disburse funds on deposit in the Required Repair Account in
accordance with the provisions of Section 7.1 hereof.
     Section 3.11 Withdrawals from the Debt Service Account.
     Lender shall have the right to withdraw funds from the Debt Service Account
to pay the Monthly Debt Service Payment Amount on or after the date when due,
together with any late payment charges or interest accruing at the Default Rate.
     Section 3.12 Withdrawals from the Rollover Reserve Account.
     Lender shall disburse funds on deposit in the Rollover Reserve Account in
accordance with the provisions of Section 7.4 hereof.

- 33 -



--------------------------------------------------------------------------------



 



     Section 3.13 Withdrawals from the Unfunded Tenant Obligations Reserve
Account.
     Lender shall disburse funds on deposit in the Unfunded Tenant Obligations
Reserve Account in accordance with the provisions of Section 7.5 hereof.
     Section 3.14 Intentionally Omitted.
     Section 3.15 Intentionally Omitted.
     Section 3.16 Intentionally Omitted.
     Section 3.17 Intentionally Omitted.
     Section 3.18 Sole Dominion and Control.
     Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
including Property Account Bank and Lockbox Bank, subject to the terms hereof;
and Borrower shall have no right of withdrawal with respect to any Account
except with the prior written consent of Lender or as otherwise provided herein.
     Section 3.19 Security Interest.
     Borrower hereby grants to Lender a first priority security interest in each
of the Accounts and the Account Collateral as additional security for the Debt.
     Section 3.20 Rights on Default.
     Notwithstanding anything to the contrary in this Article 3, upon the
occurrence of an Event of Default, Lender shall promptly notify Property Account
Bank and Lockbox Bank in writing of such Event of Default and, without notice
from Property Account Bank, Lockbox Bank or Lender, (a) Borrower shall have no
further right in respect of (including, without limitation, the right to
instruct Lockbox Bank or Property Account Bank to transfer from) the Accounts,
(b) Lender may direct Lockbox Account to liquidate and transfer any amounts then
invested in Permitted Investments to the Accounts or reinvest such amounts in
other Permitted Investments as Lender may reasonably determine is necessary to
perfect or protect any security interest granted or purported to be granted
hereby or pursuant to the other Loan Documents or to enable Lockbox Bank, as
agent for Lender, or Lender to exercise and enforce Lender’s rights and remedies
hereunder or under any other Loan Document with respect to any Account or any
Account Collateral, and (c) Lender shall have all rights and remedies with
respect to the Accounts and the amounts on deposit therein and the Account
Collateral as described in this Agreement and in the Security Instrument, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instrument, Lender may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.

- 34 -



--------------------------------------------------------------------------------



 



     Section 3.21 Financing Statement; Further Assurances.
     Borrower hereby authorizes Lender to file, and upon Lender’s request shall
execute and deliver to Lender for filing a financing statement or statements
under the UCC in connection with any of the Accounts and the Account Collateral
with respect thereto in the form required to properly perfect Lender’s security
interest therein. Borrower agrees that at any time and from time to time, at the
expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may request, in order to perfect and protect any
security interest granted or purported to be granted hereby (including, without
limitation, any security interest in and to any Permitted Investments) or to
enable Lockbox Bank or Lender to exercise and enforce its rights and remedies
hereunder with respect to any Account or Account Collateral.
     Section 3.22 Borrower’s Obligation Not Affected.
     The insufficiency of funds on deposit in the Accounts shall not absolve
Borrower of the obligation to make any payments, as and when due pursuant to
this Agreement and the other Loan Documents, and such obligations shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever.
     Section 3.23 Payments Received Under this Agreement.
     Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the monthly payment of Debt
Service and amounts due for the Tax and Insurance Escrow Fund, Required Repair
Fund, Replacement Escrow Fund, Rollover Reserve Fund, the Unfunded Tenant
Obligations Reserve Fund, and any other payment reserves established pursuant to
this Agreement or any other Loan Document shall (provided Lender is not
prohibited from withdrawing or applying any funds in the Accounts by Applicable
Law or otherwise) be deemed satisfied to the extent sufficient amounts are
deposited in the Lockbox Account established pursuant to this Agreement to
satisfy such obligations on the dates each such payment is required, regardless
of whether any of such amounts are so applied by Lender.
     IV. REPRESENTATIONS AND WARRANTIES
     Section 4.1 Borrower Representations.
     Borrower represents and warrants as of the Closing Date that:
     4.1.1 Organization.
     Borrower is duly organized and is validly existing and in good standing in
the jurisdiction in which it is organized, with requisite power and authority to
own the Property and to transact the businesses in which it is now engaged.
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with the
Property, businesses and operations. Borrower

- 35 -



--------------------------------------------------------------------------------



 



possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own the Property and to transact the
businesses in which it is now engaged. Attached hereto as Schedule 4.1.1 is an
organizational chart of Borrower.
     4.1.2 Proceedings.
     Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents. This
Agreement and the other Loan Documents have been duly executed and delivered by
or on behalf of Borrower and constitute legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     4.1.3 No Conflicts.
     The execution, delivery and performance of this Agreement and the other
Loan Documents by Borrower will not conflict with or result in a breach of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of Borrower pursuant
to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement, or other agreement or instrument to
which Borrower is a party or by which any of Borrower’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over Borrower or any of the Property or any of
Borrower’s other assets, or any license or other approval required to operate
the Property, and any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents have been obtained and is in full force and effect.
     4.1.4 Litigation.
     To Borrower’s knowledge, there are no actions, suits or proceedings at law
or in equity by or before any Governmental Authority or other agency now pending
or threatened against or affecting Borrower or the Property, which actions,
suits or proceedings, if determined against Borrower or the Property, might have
a Material Adverse Effect.
     4.1.5 Agreements.
     Borrower is not a party to any agreement or instrument or subject to any
restriction which might materially and adversely affect Borrower or the
Property, or Borrower’s business, properties or assets, operations or condition,
financial or otherwise. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement

- 36 -



--------------------------------------------------------------------------------



 



or instrument to which it is a party or by which Borrower or the Property is
bound. Borrower has no material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property and (b) obligations under the Loan Documents.
     4.1.6 Solvency.
     Borrower (a) has not entered into the transaction or executed the Note,
this Agreement or any other Loan Documents with the actual intent to hinder,
delay or defraud any creditor and (b) has received reasonably equivalent value
in exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). No petition under the Bankruptcy Code or
similar state bankruptcy or insolvency law has been filed against Borrower or
any constituent Person in the last seven (7) years, and neither Borrower nor any
constituent Person in the last seven (7) years has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither Borrower nor any of its constituent Persons are
contemplating either the filing of a petition by it under the Bankruptcy Code or
similar state bankruptcy or insolvency law or the liquidation of all or a major
portion of Borrower’s assets or property, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it or such
constituent Persons.
     4.1.7 Full and Accurate Disclosure.
     No statement of fact made by Borrower in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no fact presently known to Borrower which has
not been disclosed to Lender which materially and adversely affects, or might
materially and adversely affect, the Property or the business, operations or
condition (financial or otherwise) of Borrower.
     4.1.8 No Plan Assets

- 37 -



--------------------------------------------------------------------------------



 



     Borrower is not a Plan, and none of the assets of Borrower constitute or
will constitute “Plan Assets” of one or more Plans. In addition, (a) Borrower is
not a “governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower are not subject to State statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement.
     4.1.9 Compliance.
     Borrower and, to Borrower’s knowledge, the Property and the use thereof
comply in all material respects with all applicable Legal Requirements,
including, without limitation, all Environmental Laws, building and zoning
ordinances and codes. To Borrower’s knowledge, Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. To Borrower’s knowledge, there has not been committed by Borrower or
any other Person in occupancy of or involved with the operation or use of the
Property any act or omission affording the federal government or any other
Governmental Authority the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents.
     4.1.10 Financial Information.
     All financial data, including, without limitation, the statements of cash
flow and income and operating expense, that have been delivered to Lender in
respect of Borrower and the Property (i) are true, complete and correct in all
material respects, (ii) accurately represent the financial condition of Borrower
and the Property, as applicable, as of the date of such reports, and (iii) have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have (except as referred to
or reflected in said financial statements) Material Adverse Effect. Since the
date of such financial statements, there has been no Material Adverse Effect in
the financial condition, operations or business of Borrower from that set forth
in said financial statements.
     4.1.11 Condemnation.
     No Condemnation or other similar proceeding has been commenced or, to the
best of Borrower’s knowledge, is threatened or contemplated with respect to all
or any portion of the Property or for the relocation of roadways providing
access to the Property.
     4.1.12 Federal Reserve Regulations.
     No part of the proceeds of the Loan will be used for the purpose of
purchasing or acquiring any “margin stock” within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System or for any other purpose
which would be

- 38 -



--------------------------------------------------------------------------------



 



inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.
     4.1.13 Utilities and Public Access.
     The Property has rights of access to public ways and is served by public
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended use. All public utilities necessary or convenient to
the full use and enjoyment of the Property are located either in the public
right of way abutting the Property (which are connected so as to serve the
Property without passing over other property) or in recorded easements serving
the Property and such easements are set forth in and insured by the Title
Insurance Policy. All roads necessary for the use of the Property for its
current purpose have been completed, are physically open and are dedicated to
public use and have been accepted by all Governmental Authorities.
     4.1.14 Not a Foreign Person.
     Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.
     4.1.15 Separate Lots.
     The Property is comprised of one (1) or more parcels which constitute a
separate tax lot or lots and does not constitute a portion of any other tax lot
not a part of the Property.
     4.1.16 Assessments.
     To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.
     4.1.17 Enforceability.
     The Loan Documents are not subject to any right of rescission, set off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has not asserted any right of rescission, set off, counterclaim or
defense with respect thereto.
     4.1.18 No Prior Assignment.
     There are no prior assignments of the Leases or any portion of the Rents
due and payable or to become due and payable which are presently outstanding.
     4.1.19 Insurance.

- 39 -



--------------------------------------------------------------------------------



 



     Borrower has obtained and has delivered to Lender certified copies of all
insurance policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. To Borrower’s knowledge, no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such policy.
     4.1.20 Use of Property.
     The Property is used exclusively for office purposes and other appurtenant
and related uses.
     4.1.21 Certificate of Occupancy; Licenses.
     To Borrower’s knowledge, all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits required for the legal use, occupancy and operation of the
Property by Borrower as a office building (collectively, the “Licenses”), have
been obtained and are in full force and effect and are not subject to
revocation, suspension or forfeiture. Borrower shall keep and maintain all
Licenses necessary for the operation of the Property as a office building. The
use being made of the Property is in conformity with the certificate of
occupancy issued for the Property.
     4.1.22 Flood Zone.
     Except as set forth on the Survey, none of the Improvements on the Property
are located in an area as identified by the Federal Emergency Management Agency
as an area having special flood hazards and, if so located, the flood insurance
required pursuant to Section 6.1(a)(vii) is in full force and effect.
     4.1.23 Physical Condition.
     To Borrower’s knowledge, the Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. To Borrower’s knowledge, the
Property is free from damage covered by fire or other casualty. To Borrower’s
knowledge, all liquid and solid waste disposal, septic and sewer systems located
on the Property are in a good and safe condition and repair and in compliance
with all Legal Requirements.
     4.1.24 Boundaries.

- 40 -



--------------------------------------------------------------------------------



 



     Except as set forth in the Title Insurance Policy, all of the Improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
Improvements.
     4.1.25 Leases.
     (a) The Property is not subject to any Leases other than the Leases
described in Schedule 4.1.25 attached hereto and made a part hereof. Borrower is
the owner and lessor of landlord’s interest in the Leases. No Person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of the Leases. To Borrower’s knowledge, and except as
set forth in the tenant estoppel certificates delivered to Lender on or prior to
the Closing Date, the current Leases are in full force and effect and, there are
no defaults by Borrower or, any tenant under any Lease, and, there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults under any Lease. To Borrower’s knowledge, and except
as set forth in the tenant estoppel certificates delivered to Lender on or prior
to the Closing Date, no Rent has been paid more than one (1) month in advance of
its due date. To Borrower’s knowledge, and except as set forth in the tenant
estoppel certificates delivered to Lender on or prior to the Closing Date, there
are no offsets or defenses to the payment of any portion of the Rents. To
Borrower’s knowledge, and except as set forth in the tenant estoppel
certificates delivered to Lender on or prior to the Closing Date, all work to be
performed by Borrower under each Lease has been performed as required and has
been accepted by the applicable tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any tenant has already been received by such
tenant. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is still in effect.
Except as described on Schedule 4.1.25, to Borrower’s knowledge, and except as
set forth in the tenant estoppel certificates delivered to Lender on or prior to
the Closing Date, no tenant under any Lease has sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
sublease, nor does anyone except such tenant and its employees occupy such
leased premises. To Borrower’s knowledge, and except as set forth in the tenant
estoppel certificates delivered to Lender on or prior to the Closing Date, no
tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part. To Borrower’s knowledge, and except as set forth in
the tenant estoppel certificates delivered to Lender on or prior to the Closing
Date, no tenant under any Lease has any right or option for additional space in
the Improvements. To Borrower’s knowledge, and except as set forth in the tenant
estoppel certificates delivered to Lender on or prior to the Closing Date, no
Hazardous Materials have been disposed, stored or treated by any tenant under
any Lease on or about the leased premises nor does Borrower have any knowledge
of any tenant’s intention to use its leased premises for any activity which,
directly or indirectly, involves the use, generation, treatment, storage,
disposal or transportation of any Hazardous Materials, except those that are
both (i) in compliance with current Environmental Laws and with permits issued
pursuant thereto (if such permits are

- 41 -



--------------------------------------------------------------------------------



 



required), and (ii) either (A) in amounts not in excess of that necessary to
operate, clean, repair and maintain the Property or each tenant’s respective
business at the Property as set forth in their respective Leases, (B) held by a
tenant for sale to the public in its ordinary course of business, or (C) fully
disclosed to and approved by Lender in writing pursuant to the Environmental
Reports.
     (b) Intentionally Omitted.
     4.1.26 Survey.
     To Borrower’s knowledge, the Survey for the Property delivered to Lender in
connection with this Agreement does not fail to reflect any material matter
affecting the Property or the title thereto.
     4.1.27 Loan to Value.
     The maximum principal amount of the Loan does not exceed one hundred
twenty-five percent (125%) of the aggregate fair market value of the Property as
determined by the Appraisal prepared for Lender in connection with this Loan.
     4.1.28 Filing and Recording Taxes.
     All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid by any Person under applicable
Legal Requirements currently in effect in connection with the transfer of the
Property to Borrower have been paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid.
     4.1.29 Intentionally Omitted.
     4.1.30 Management Agreement.
     Borrower represents and warrants that it self-manages the Property, and no
agent, affiliated or unaffiliated with Borrower, receives a fee or other
compensation for managing the Property.
     4.1.31 Illegal Activity.
     No portion of the Property has been or will be purchased with proceeds of
any illegal activity and to the best of Borrower’s knowledge, there are no
illegal activities or activities relating to any controlled substances at the
Property.
     4.1.32 No Change in Facts or Circumstances; Disclosure.

- 42 -



--------------------------------------------------------------------------------



 



     All information submitted by Borrower to Lender and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the use, operation or value of
the Property or the business operations or the financial condition of Borrower.
Borrower has disclosed to Lender all material facts and has not failed to
disclose any material fact that could cause any information described in this
Section 4.1.32 or any representation or warranty made herein to be materially
misleading.
     4.1.33 Investment Company Act.
     Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or State law or regulation which
purports to restrict or regulate its ability to borrow money.
     4.1.34 Principal Place of Business; State of Organization.
     Borrower’s principal place of business as of the date hereof is the address
set forth in the introductory paragraph of this Agreement. Borrower is organized
under the laws of the State of Delaware and its organizational identification
numbers are 4141411 and 4141412.
     4.1.35 Single Purpose Entity.
     Borrower covenants and agrees that its organizational documents shall
provide that it has not, and shall not and that the organizational documents of
its general partner(s), if Borrower is a partnership, or its managing member(s),
if Borrower is a limited liability company with multiple members (in each case,
“Principal”) shall provide that it has not and shall not:
     (a) with respect to Borrower, engage in any business or activity other than
the acquisition, construction, development, ownership, operation, leasing,
management, maintenance and/or sale or other disposition of the Property, and
entering into and performing under the Loan and the Loan Documents, and
activities incidental, necessary and appropriate thereto, or otherwise required
or permitted under the Loan or the Loan Documents and with respect to Principal,
engage in any business or activity other than the ownership of its interest in
Borrower, and activities incidental thereto;
     (b) with respect to Borrower, acquire or own any material assets other than
(i) the Property, and (ii) such other assets necessary, incidental or
appropriate for the

- 43 -



--------------------------------------------------------------------------------



 



acquisition, construction, development, ownership, operation, leasing,
management, maintenance and/or sale or other disposition of the Property and
with respect to Principal, acquire or own any material asset other than its
interest in Borrower;
     (c) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, except as
permitted pursuant to the Loan or the Loan Documents;
     (d) (i) fail to observe its organizational formalities or preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation,
and qualification to do business in the State where the Property is located, if
applicable, or (ii) without the prior written consent of Lender and except as
expressly set forth in Sections 9(e)(ii) and 31 of Borrower’s Limited Liability
Company Agreement, amend, modify, terminate or fail to comply with the
provisions of Borrower’s Partnership Agreement, Articles of Organization or
similar organizational documents, as the case may be, or of Principal’s
Certificate of Incorporation, Articles of Organization or similar organizational
documents, as the case may be, whichever is applicable;
     (e) other than Principal’s ownership interest in Borrower own any
subsidiary or make any investment in, any Person without the prior written
consent of Lender, except as permitted under the Loan Documents;
     (f) commingle its assets with the assets of any of its members, general
partners, Affiliates, principals or of any other Person, participate in a cash
management system with any other Person or fail to use its own separate
stationery, invoices and checks;
     (g) with respect to Borrower, incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than (i) the Debt
and/or obligations otherwise permitted under the Loan Documents, and (ii) Trade
Payables (as defined below) incurred in the ordinary course of its business of
owning, operating, leasing, renovating and maintaining the Property, provided
that such Trade Payables (A) are not evidenced by a note, (B) are paid within
sixty (60) days of the date incurred, unless contested in accordance with
Section 5.1.2(b) hereof, and (C) do not exceed, in the aggregate, four percent
(4%) of the outstanding principal balance of the Note at any one time. For
purposes hereof, “Trade Payables” shall mean unsecured amounts payable by or on
behalf of Borrower for or in respect of the ownership, operation, leasing,
renovation and maintenance of the Property in the ordinary course of business,
including amounts payable to suppliers, vendors, contractors, subcontractors,
mechanics, materialmen or other persons providing property or services to the
Property or Borrower, and with respect to Principal, incur any debt secured or
unsecured, direct or contingent (including guaranteeing any obligations);

- 44 -



--------------------------------------------------------------------------------



 



     (h) fail to pay its own debts and liabilities from its own assets;
provided, however, the foregoing shall not require the member of Borrower or any
other Person to make any additional capital contributions to Borrower;
     (i) (i) fail to maintain its records (including financial statements),
books of account and bank accounts separate and apart from those of any other
Person, (ii) permit its assets or liabilities to be listed as assets or
liabilities on the financial statement of any other Person or (iii) include the
assets or liabilities of any other Person on its financial statements; provided,
however, that Borrower’s and/or such Person’s financial position, assets,
liabilities, results of operations and cash flows may be included in the
consolidated financials and/or tax reporting statements and/or returns of
Affiliates of Borrower or such Person, as the case may be, and so long as
Borrower and such person are noted as separate legal entities;
     (j) enter into any contract or agreement with any member, general partner,
principal or Affiliate of Borrower or of Principal, as the case may be,
Guarantor or any member, general partner, principal or Affiliate, except upon
terms and conditions that are commercially reasonable, intrinsically fair and
substantially similar to those that would be available on an arms length basis
with third parties;
     (k) seek the dissolution or winding up in whole, or in part, of Borrower or
of Principal, as the case may be, without the consent of the Independent
Director and the members of Borrower or Principal, as the case may be;
     (l) fail to correct any known misunderstandings regarding the separate
identity of Borrower, or of Principal, as the case may be;
     (m) guarantee or become obligated for the debts of any other Person or hold
itself out to be responsible for the debts of another Person, except as
otherwise set forth in the Loan Documents;
     (n) make any loans or advances to any other Person, and shall not acquire
obligations or securities of any other Person, except as otherwise set forth in
the Loan Documents;
     (o) fail to file its own tax returns, unless Borrower’s tax reporting is
required by Applicable Law to be included on the tax returns of its member or
other Affiliates as part of a consolidated group, and so long as Borrower and
its member or other Affiliates are noted as separate legal entities;
     (p) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or a name franchised or licensed to it by an entity other than an Affiliate
of Borrower or of Principal, as the case may be, and not as a division or part
of any other entity in order not (i) to mislead others as to the identity with
which such other party is transacting business, or (ii) to suggest that Borrower
or Principal, as the case may be, is responsible for the debts of any other
Person;

- 45 -



--------------------------------------------------------------------------------



 



     (q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, the foregoing shall not
require the member of Borrower or any other Person to make any additional
capital contributions to Borrower;
     (r) share any common logo with or, except for federal and state tax
reporting purposes, hold itself out as or be considered as a department or
division of (i) any general partner, principal, member or Affiliate of Borrower
or of Principal, as the case may be, (ii) any Affiliate of a general partner,
principal or member of Borrower or of Principal, as the case may be, or
(iii) any other Person;
     (s) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate; provided, however, the foregoing
shall not require the member of Borrower or any other Person to make any
additional capital contributions to Borrower;
     (t) pledge its assets for the benefit of any other Person, and with respect
to Borrower, other than with respect to the Loan;
     (u) fail to maintain a sufficient number of employees in light of its
contemplated business operations;
     (v) fail to provide in its (i) Articles of Organization, Certificate of
Formation and/or Operating Agreement, as applicable, if it is a limited
liability company, (ii) Limited Partnership Agreement, if it is a limited
partnership or (iii) Certificate of Incorporation, if it is a corporation, that
for so long as the Loan is outstanding pursuant to the Note, this Agreement and
the other Loan Documents, it shall not file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, or make an
assignment for the benefit of creditors without the affirmative vote of the
Independent Director and of all other general partners/managing
members/directors;
     (w) fail to hold its assets in its own name;
     (x) if Borrower or Principal is a corporation, fail to consider the
interests of its creditors in connection with all corporate actions to the
extent permitted by Applicable Law;
     (y) have any of its obligations guaranteed by an Affiliate, except the
Guarantor in connection with the Loan;
     (z) violate or cause to be violated the assumptions made with respect to
Borrower and Principal in the Insolvency Opinion in any material respects;
     (aa) with respect to Principal, or Borrower, if Borrower is a single member
limited liability company that complies with the requirements of
Section 4.1.35(cc) below, fail at any time to have at least one (1) independent
director (the “Independent

- 46 -



--------------------------------------------------------------------------------



 



Director”) that is not and has not been for at least five (5) years: (a) a
stockholder, director, officer, employee, partner, member, attorney or counsel
of Borrower or of Principal or any Affiliate of either of them; (b) a customer,
supplier or other Person who derives its purchases or revenues (other than any
fee paid to such director as compensation for such director to serve as an
Independent Director) from its activities with Borrower, Principal or any
Affiliate of either of them (a “Business Party”); (c) a Person or controlling or
under common control with any such stockholder, partner, member, director,
officer, attorney, counsel or Business Party; or (d) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
attorney, counsel or Business Party; provided, however, if this Loan becomes
part of a Securitization and any Rating Agency requires at least two
(2) Independent Directors, Borrower shall appoint, or cause the appointment of,
a second Independent Director; or
     (bb) with respect to Principal, or Borrower, if Borrower is a single member
limited liability company that complies with the requirements of
Section 4.1.35(cc) below, permit its board of directors, officers or members to
take any action which, under the terms of any certificate of incorporation,
by-laws, voting trust agreement with respect to any common stock or other
applicable organizational documents, requires the unanimous vote of one hundred
percent (100%) of the members of the board or the members of the limited
liability company without the vote of the Independent Director.
     (cc) In the event Borrower is a Delaware limited liability company that
does not have a managing member which complies with the requirements for a
Principal under this Section 4.1.35, the limited liability company agreement of
Borrower (the “LLC Agreement”) shall provide that (A) upon the occurrence of any
event that causes the last remaining member of Borrower (“Member”) to cease to
be the member of Borrower (other than (1) upon an assignment by Member of all of
its limited liability company interest in Borrower and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or
(2) the resignation of Member and the admission of an additional member of
Borrower in accordance with the terms of the Loan Documents and the LLC
Agreement), any person acting as Independent Director of Borrower shall, without
any action of any other Person and simultaneously with the Member ceasing to be
the member of Borrower, automatically be admitted to Borrower (“Special Member”)
and shall continue Borrower without dissolution and (B) Special Member may not
resign from Borrower or transfer its rights as Special Member unless (1) a
successor Special Member has been admitted to Borrower as Special Member in
accordance with requirements of Delaware law and (2) such successor Special
Member has also accepted its appointment as an Independent Director. The LLC
Agreement shall further provide that (v) Special Member shall automatically
cease to be a member of Borrower upon the admission to Borrower of a substitute
Member, (w) Special Member shall be a member of Borrower that has no interest in
the profits, losses and capital of Borrower and has no right to receive any
distributions of Borrower assets, (x) pursuant to Section 18-301 of the Delaware
Limited Liability Company Act (the “Act”), Special Member shall not be required
to make any capital contributions to Borrower and shall not receive a limited
liability company interest in Borrower, (y) Special Member, in its capacity as
Special Member, may not bind Borrower and (z) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall

- 47 -



--------------------------------------------------------------------------------



 



have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower, including, without limitation, the merger,
consolidation or conversion of Borrower; provided, however, such prohibition
shall not limit the obligations of Special Member, in its capacity as
Independent Director, to vote on such matters required by the LLC Agreement. In
order to implement the admission to Borrower of Special Member, Special Member
shall execute a counterpart to the LLC Agreement. Prior to its admission to
Borrower as Special Member, Special Member shall not be a member of Borrower.
     Upon the occurrence of any event that causes the Member to cease to be a
member of Borrower, to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower, agree
in writing (A) to continue Borrower and (B) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of Member of Borrower in Borrower. Any action initiated
by or brought against Member or Special Member under any Creditors Rights Laws
shall not cause Member or Special Member to cease to be a member of Borrower and
upon the occurrence of such an event, the business of Borrower shall continue
without dissolution. The LLC Agreement shall provide that each of Member and
Special Member waives any right it might have to agree in writing to dissolve
Borrower upon the occurrence of any action initiated by or brought against
Member or Special Member under any Creditors Rights Laws, or the occurrence of
an event that causes Member or Special Member to cease to be a member of
Borrower.
     4.1.36 Business Purposes.
     The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
     4.1.37 Taxes.
     Borrower has filed all federal, State, county, municipal, and city income
and other tax returns required to have been filed by it and has paid all taxes
and related liabilities which have become due pursuant to such returns or
pursuant to any assessments received by it. Borrower knows of no basis for any
additional assessment in respect of any such taxes and related liabilities for
prior years.
     4.1.38 Forfeiture.
     Neither Borrower nor, to Borrower’s knowledge, any other Person in
occupancy of or involved with the operation or use of the Property has committed
any act or omission affording the federal government or any State or local
government the right of forfeiture as against the Property or any part thereof
or any monies paid in performance of Borrower’s obligations under the Note, this
Agreement or the other Loan Documents. Borrower hereby covenants and agrees not
to commit, permit or suffer to exist any act or omission affording such right of
forfeiture.

- 48 -



--------------------------------------------------------------------------------



 



     4.1.39 Environmental Representations and Warranties.
     Borrower represents and warrants to its knowledge, except as disclosed in
the written reports resulting from the environmental site assessments of the
Property delivered to and approved by Lender prior to the Closing Date (the
“Environmental Report”) and information that Borrower knows or should reasonably
have known that: (a) there are no Hazardous Materials or underground storage
tanks in, on, or under the Property, except those that are both (i) in
compliance with current Environmental Laws and with permits issued pursuant
thereto (if such permits are required), and (ii) either (A) in amounts not in
excess of that necessary to operate, clean, repair and maintain the Property or
each tenant’s respective business at the Property as set forth in their
respective Leases, or (B) held by a tenant for sale to the public in its
ordinary course of business, (b) there are no past, present or threatened
Releases of Hazardous Materials in violation of any Environmental Law and which
would require remediation by a Governmental Authority in, on, under or from the
Property; (c) there is no threat of any Release of Hazardous Materials migrating
to the Property; (d) there is no past or present non-compliance with current
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property except as described in the Environmental Reports; (e) Borrower does
not know of, and has not received, any written or oral notice or other
communication from any Person (including but not limited to a Governmental
Authority) relating to Hazardous Materials in, on, under or from the Property;
and (f) Borrower has truthfully and fully provided to Lender, in writing, any
and all information relating to environmental conditions in, on, under or from
the Property known to Borrower or contained in Borrower’s files and records,
including but not limited to any reports relating to Hazardous Materials in, on,
under or migrating to or from the Property and/or to the environmental condition
of the Property.
     4.1.40 Taxpayer Identification Number.
     Borrower’s United States taxpayer identification number is 20-3241959.
     4.1.41 OFAC.
     Borrower represents and warrants that neither Borrower, Guarantor, or any
of their respective Affiliates is a Prohibited Person, and Borrower, Guarantor,
and their respective Affiliates are in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control of the U.S. Department of the Treasury.
     4.1.42 Intentionally Omitted.
     4.1.43 Deposit Accounts.
     (a) This Agreement and the Property Account Agreement create valid and
continuing security interests (as defined in the UCC) in the Property Account
and the Lockbox Account in favor of Lender, which security interests are prior
to all other Liens and are enforceable as such against creditors of and
purchasers from Borrower;

- 49 -



--------------------------------------------------------------------------------



 



     (b) Borrower and Lender agree that the Property Account is and shall be
maintained (i) as a “deposit account” (as such term is defined in
Section 9-102(a)(29) of the UCC), (ii) in such a manner that Lender shall have
control (within the meaning of Section 9-104(a)(2) of the UCC) over the Property
Account and (iii) such that neither Borrower nor Manager shall have any right of
withdrawal from the Property Account and no Account Collateral shall be released
to Borrower or Manager from the Property Account. Without limiting Borrower’s
obligations under the immediately preceding sentence, Borrower shall only
establish and maintain the Property Account with a financial institution that
has executed an agreement substantially in the form of the Property Account
Agreement or in such other form reasonably acceptable to Lender.
     (c) Borrower and Lender agree that each Account other than the Property
Account is and shall be maintained (i) as a “securities account” (as such term
is defined in Section 8-501(a) of the UCC), (ii) in such a manner that Lender
shall have control (within the meaning of Section 8-106(d)(2) of the UCC) over
each such Account other than the Property Accounts, (iii) such that neither
Borrower nor Manager shall have any right of withdrawal from such Accounts and,
except as provided herein, no Account Collateral shall be released to Borrower
from such Accounts, (iv) in such a manner that the Lockbox Bank shall agree to
treat all property credited to each Account other than the Property Accounts as
“financial assets” and (v) such that all securities or other property underlying
any financial assets credited to such Accounts shall be registered in the name
of Lockbox Bank, indorsed to Lockbox Bank or in blank or credited to another
securities account maintained in the name of Lockbox Bank and in no case will
any financial asset credited to any such Accounts be registered in the name of
Borrower, payable to the order of Borrower or specially indorsed to Borrower
except to the extent the foregoing have been specially indorsed to Lockbox Bank
or in blank;);
     (d) Borrower owns and has good and marketable title to the Property Account
and the Lockbox Account free and clear of any Lien or claim of any Person;
     (e) Borrower has delivered to Lender fully executed agreements pursuant to
which the banks maintaining the Property Account and the Lockbox Account have
agreed to comply with all instructions originated by Lender directing
disposition of the funds in such accounts without further consent by Borrower;
     (f) Other than the security interest granted to Lender pursuant to this
Agreement and the Property Account Agreement, Borrower has not pledged,
assigned, or sold, granted a security interest in, or otherwise conveyed the
Property Account or the Lockbox Account; and
     (g) The Property Account and the Lockbox Account are not in the name of any
Person other than Borrower or Lender. Borrower has not consented to the banks
maintaining the Lockbox Account, or, after the occurrence of a Triggering Event,
of the Property Account, to comply with instructions of any Person other than
Lender.
     4.1.44 Embargoed Person.

- 50 -



--------------------------------------------------------------------------------



 



     As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Borrower, Principal, or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Lender is in violation of law (“Embargoed Person”);
(b) no Embargoed Person has any interest of any nature whatsoever in Borrower,
Principal, or Guarantor, as applicable, with the result that the investment in
Borrower, Principal, or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of Borrower, Principal, or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower, Principal, or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.
     Section 4.2 Survival of Representations.
     Borrower agrees that all of the representations and warranties of Borrower
set forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
     V. BORROWER COVENANTS
     Section 5.1 Affirmative Covenants.
     From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien of the Security Instrument encumbering the Property (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:
     5.1.1 Existence; Compliance with Legal Requirements.
     (a) Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises, and comply, in all material respects, with all Legal
Requirements applicable to it and the Property. There shall never be committed
by Borrower or any other Person in occupancy of or involved with the operation
or use of the Property any act or omission affording the federal government or
any State or local government the right of forfeiture against the Property or
any part thereof or any monies paid in performance of Borrower’s

- 51 -



--------------------------------------------------------------------------------



 



obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture. Borrower shall at all times maintain, preserve and
protect all franchises and trade names and preserve all the remainder of its
property used or useful in the conduct of its business and shall keep the
Property in good working order and repair, and from time to time make, or cause
to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in this
Agreement. Borrower shall keep the Property insured at all times by financially
sound and reputable insurers, to such extent and against such risks, and
maintain liability and such other insurance, as is more fully provided in this
Agreement.
     (b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
Applicable Laws; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower or the Property;
and (vi) Borrower shall furnish such security as may be required in the
proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security or part thereof, as
necessary to cause compliance with such Legal Requirement at any time when, in
the judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
     5.1.2 Taxes and Other Charges.
     (a) Subject to Section 7.2 hereof, Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable. Borrower shall furnish to
Lender receipts, or other evidence for the payment of the Taxes and the Other
Charges prior to the date the same shall become delinquent (provided, however,
that Borrower is not required to furnish such receipts for payment of Taxes in
the event that such Taxes have been paid by Lender pursuant to Section 7.2
hereof). Borrower shall not suffer and shall within thirty (30) days following
notice thereof, cause to be paid, discharged or bonded off, any Lien or charge
whatsoever which may be or become a Lien or charge against the Property, and
shall promptly pay for all utility services provided to the Property. After
prior written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the

- 52 -



--------------------------------------------------------------------------------



 



amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (i) no Default or Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all Applicable Laws; (iii) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon. Lender may apply such security
or part thereof held by Lender at any time when, in the judgment of Lender, the
validity or applicability of such Taxes or Other Charges are established or the
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of the Security Instrument being primed by any related Lien.
     (b) With respect to the trade payables described in Section 4.1.35(g)
hereof, after prior written notice to Lender, Borrower, at its own expense, may
contest in good faith and with due diligence, the amount or validity or
application in whole or in part of any such trade payables, provided that (i) no
Default or Event of Default has occurred and remains uncured; (ii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iii) Borrower shall promptly
upon final determination thereof pay the amount of any such trade payables,
together with all costs, interest and penalties which may be payable in
connection therewith; and (iv) Borrower shall furnish such security as may be
requested by Lender, to insure the payment of any such trade payables, together
with all interest and penalties thereon. Lender may apply such security or part
thereof held by Lender at any time when, in the judgment of Lender, the validity
or applicability of such trade payables are established or the Property (or part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of the
Security Instrument being primed by any related Lien.
     5.1.3 Litigation.
     Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower which, if
adversely determined, could have a Material Adversely Effect.
     5.1.4 Access to the Property.
     Borrower shall permit agents, representatives and employees of Lender to
inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice.
     5.1.5 Notice of Default.

- 53 -



--------------------------------------------------------------------------------



 



     Borrower shall promptly advise Lender of any Material Adverse Effect (as
reasonably determined by Borrower), or of the occurrence of any Event of Default
of which Borrower has knowledge.
     5.1.6 Cooperate in Legal Proceedings.
     Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
adversely affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.
     5.1.7 Award and Insurance Benefits.
     Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Awards or Insurance Proceeds lawfully or equitably payable in connection
with the Property, and Lender shall be reimbursed for any expenses incurred in
connection therewith (including attorneys’ fees and disbursements, and the
payment by Borrower of the expense of an appraisal on behalf of Lender in case
of Casualty or Condemnation affecting the Property or any part thereof) out of
such Award or Insurance Proceeds.
     5.1.8 Further Assurances.
     Borrower shall, at Borrower’s sole cost and expense:
     (a) furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;
     (b) execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require including, without limitation, the
authorization of Lender to execute and/or the execution by Borrower of UCC
financing statements; and
     (c) do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
     5.1.9 Mortgage and Intangible Taxes.
     Borrower shall pay all State, county and municipal recording, mortgage,
intangible, and all other taxes imposed upon the execution and recordation of
the Security Instrument and/or upon the execution and delivery of the Note.

- 54 -



--------------------------------------------------------------------------------



 



     5.1.10 Financial Reporting.
     (a) Borrower will keep and maintain or will cause to be kept and maintained
on a Fiscal Year basis, in accordance with sound accounting principles
consistently applied (or such other accounting basis acceptable to Lender),
proper and accurate books, records and accounts reflecting all of the financial
affairs of Borrower and all items of income and expense in connection with the
operation on an individual basis of the Property. Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrower or
any other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Lender shall desire. After the occurrence of an
Event of Default, Borrower shall pay any costs and expenses incurred by Lender
to examine Borrower’s accounting records with respect to the Property, as Lender
shall determine to be necessary or appropriate in the protection of Lender’s
interest.
     (b) Borrower will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year, a complete copy of Borrower’s annual
financial statements (if an Event of Default then exists or an event has
occurred or a condition exists that may have a Material Adverse Effect, audited
by an Approved Accountant) in accordance with sound accounting principles
consistently applied (or such other accounting basis acceptable to Lender)
covering the Property for such Fiscal Year and containing statements of profit
and loss for Borrower and the Property and a balance sheet for Borrower in such
detail and format as Lender may reasonably request. Such statements shall set
forth the financial condition and the results of operations for the Property for
such Fiscal Year, and shall include, but not be limited to, amounts representing
annual income and expenses. Borrower’s annual financial statements shall be
accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior Fiscal Year, (ii) a certificate
executed by a Responsible Officer or other appropriate officer of Borrower or
Principal, as applicable, stating that each such annual financial statement
presents fairly the financial condition and the results of operations of
Borrower and the Property being reported upon and has been prepared in
accordance with sound accounting principles consistently applied, (iii) if an
Event of Default then exists or an event has occurred or a condition exists that
may have a Material Adverse Effect, an unqualified audit opinion of such
Approved Accountant, (iv) a list of tenants, if any, occupying more than twenty
(20%) percent of the total floor area of the Improvements, and (v) a breakdown
showing the year in which each Lease then in effect expires and the percentage
of total floor area of the Improvements and the percentage of base rent with
respect to which Leases shall expire in each such year, each such percentage to
be expressed on both a per year and cumulative basis.
     (c) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter the following items,
accompanied by a certificate of a Responsible Officer or other appropriate
officer of Borrower or Principal, as applicable, stating that such items are
true, correct, accurate, and complete in all material respects as of the date
thereof and fairly present the financial condition and results of the operations
of Borrower and the Property: (i) a rent roll for the subject quarter
accompanied by an Officer’s Certificate with respect thereto; and (ii)

- 55 -



--------------------------------------------------------------------------------



 



monthly and year-to-date operating statements prepared for each calendar month
during such calendar quarter, noting income and expenses, and other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Property during such calendar month, and containing a
comparison of budgeted income and expenses and the actual income and expenses.
     (d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender.
     (e) Borrower shall furnish to Lender, within ten (10) Business Days after
request such further detailed information with respect to the operation of the
Property and the financial affairs of Borrower as may be reasonably requested by
Lender and can be reasonably provided by Borrower within such period, including,
without limitation, an annual operating budget for the Property.
     (f) Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
and (iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
     (g) Borrower agrees that Lender may forward to each purchaser, transferee,
assignee, servicer, participant, Co-Lender or investor in all or any portion of
the Loan or any Securities (collectively, the “Investor”) or any Rating Agency
rating such participations and/or Securities and each prospective Investor, and
any organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any Guarantor, and
the Property, whether furnished by Borrower, any Guarantor, or otherwise, as
Lender determines necessary or desirable. Borrower irrevocably waives any and
all rights it may have under any Applicable Laws to prohibit such disclosure,
including but not limited to any right of privacy.
     5.1.11 Business and Operations.
     Borrower will continue to engage in the businesses presently conducted by
it as and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Property. Borrower will remain in good standing
under the laws of each jurisdiction to the extent required for the ownership,
maintenance, management and operation of the Property.
     5.1.12 Costs of Enforcement.
     In the event (a) that the Security Instrument encumbering the Property is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage

- 56 -



--------------------------------------------------------------------------------



 



prior to or subsequent to the Security Instrument encumbering the Property in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or post
judgment action involved therein, together with all required service or use
taxes.
     5.1.13 Estoppel Statement.
     (a) After request by Lender to be made no more frequently than twice in any
consecutive twelve (12) month period, Borrower shall within ten (10) days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Applicable Interest Rate of the Note,
(iv) the date installments of interest and/or principal were last paid, (v) any
offsets or defenses to the payment of the Debt, and (vi) that the Note, this
Agreement, the Security Instrument and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification.
     (b) Borrower, upon request of Lender (to be made no more frequently than
once in any consecutive twelve (12) month period, unless such request is made in
connection with a Securitization or Syndication), shall use commercially
reasonable efforts to deliver to Lender, tenant estoppel certificates from each
tenant under a Major Lease in form and substance reasonably satisfactory to
Lender, subject to the obligation of such tenant to deliver an estoppel as set
forth in the Leases. Borrower shall not be required to default any tenant under
its Lease for failure to deliver a requested estoppel.
     5.1.14 Loan Proceeds.
     Borrower shall use the proceeds of the Loan received by it on the Closing
Date only for the purposes set forth in Section 2.1.4 hereof.
     5.1.15 Performance by Borrower.
     Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior written consent of Lender.
     5.1.16 Confirmation of Representations.
     Borrower shall deliver, in connection with any Securitization or
Syndication, (a) one or more Officer’s Certificates certifying as to the
accuracy of all representations made by Borrower in the Loan Documents as of the
date of the closing of such

- 57 -



--------------------------------------------------------------------------------



 



Securitization or Syndication in all relevant jurisdictions (or, to the extent
any of such representations shall no longer be accurate in all material respects
as of the date of such closing, disclosing any material inaccuracy in such
representations), and (b) certificates of the relevant Governmental Authorities
in all relevant jurisdictions indicating the good standing and qualification of
Borrower and Principal as of the date of the closing of such Securitization or
Syndication.
     5.1.17 Leasing Matters.
     (a) With respect to the Property, Borrower may enter into a proposed Lease
(including the renewal or extension of an existing Lease (a “Renewal Lease”))
without the prior written consent of Lender, provided such proposed Lease or
Renewal Lease (i) provides for rental rates and terms comparable to existing
local market rates and terms (taking into account the type and quality of the
tenant) as of the date such Lease is executed by Borrower (unless, in the case
of a Renewal Lease, the rent payable during such renewal, or a formula or other
method to compute such rent, is provided for in the original Lease), (ii) is an
arms-length transaction with a bona fide, independent third party tenant, (iii)
[intentionally deleted], (iv) is subject and subordinate to the Security
Instrument and the lessee thereunder agrees to attorn to Lender, (v) is written
on the standard form of lease approved by Lender with modifications consistent
with clause (i) above, and (vi) is not a Major Lease. All proposed Leases which
do not satisfy the requirements set forth in this Section 5.1.17(a) shall be
subject to the prior approval of Lender, which approval shall not be
unreasonably withheld. At Lender’s request, Borrower shall promptly deliver to
Lender copies of all Leases which are entered into pursuant to this Subsection
together with Borrower’s certification that it has satisfied all of the
conditions of this Section.
     (b) Borrower (i) shall observe and perform all the obligations imposed upon
the lessor under the Leases, in all material respects, and shall not do or
permit to be done anything to materially impair the value of any of the Leases
as security for the Debt; (ii) shall promptly send copies to Lender of all
notices of default or other material matters which Borrower shall send or
receive with respect to the Leases; (iii) shall enforce all of the material
terms, covenants and conditions contained in the Leases upon the part of the
tenant thereunder to be observed or performed (except for termination of a Major
Lease which shall require Lender’s prior written approval or Lender’s deemed
approval pursuant to Section 5.1.17(f) hereof); (iv) shall not collect any of
the Rents more than one (1) month in advance (except Security Deposits shall not
be deemed Rents collected in advance); (v) shall, immediately upon receipt,
deposit all Lease Termination Payments into the Rollover Reserve Account;
(vi) shall not execute any other assignment of the lessor’s interest in any of
the Leases or the Rents; and (vii) shall not consent to any assignment of any
Major Lease, without the prior written consent of Lender, not to be unreasonably
denied.
     (c) Borrower may, without the consent of Lender, amend, modify or waive the
provisions of any Lease or terminate, reduce rents under, accept a surrender of
space under, or shorten the term of, any Lease (including any guaranty, letter
of credit or other credit support with respect thereto) provided that such Lease
is not a Major Lease and

- 58 -



--------------------------------------------------------------------------------



 



that such action (taking into account, in the case of a termination, reduction
in rent, surrender of space or shortening of term, the planned alternative use
of the affected space) is consistent with the then current market standards
regarding such activities, and provided that such Lease, as amended, modified or
waived, is otherwise in compliance with the requirements of this Agreement and
any lease subordination agreement binding upon Lender with respect to such
Lease. A termination of a Lease (other than a Major Lease) with a tenant who is
in default beyond applicable notice and grace periods shall not be considered an
action which is inconsistent with the then current market standards. Any
amendment, modification, waiver, termination, rent reduction, space surrender or
term shortening which does not satisfy the requirements set forth in this
Subsection shall be subject to the prior written approval of Lender and its
counsel, at Borrower’s expense. At Lender’s request, Borrower shall promptly
deliver to Lender copies of all Leases, amendments, modifications and waivers
which are entered into pursuant to this Section 5.1.17(c) together with
Borrower’s certification that it has satisfied all of the conditions of this
Section 5.1.17(c).
     (d) Notwithstanding anything contained herein to the contrary, with respect
to the Property, Borrower shall not, without the prior written consent of
Lender, not to be unreasonably denied, enter into, renew, extend, amend, modify,
waive any provisions of, terminate, reduce rents under, accept a surrender of
space under, or shorten the term of, any Major Lease or any instrument
guaranteeing or providing credit support for any Major Lease.
     (e) In the event that Lender receives any monies representing security
deposits under the Leases (the “Security Deposits”) following an Event of
Default, Lender shall hold the Security Deposits in accordance with the terms of
the respective Lease, and shall only release the Security Deposits in order to
return a tenant’s Security Deposit to such tenant if such tenant is entitled to
the return of the Security Deposit under the terms of the Lease. Absent an Event
of Default, Lender shall transfer to Borrower any monies representing security
deposits under the Leases received by Lender.
     (f) Notwithstanding the provisions of this Section 5.1.17, to the extent,
if any, that Lender’s prior written approval or consent is required pursuant to
this Section 5.1.17, such request for approval or consent shall be deemed
approved if (i) Lender shall have failed to notify Borrower of its approval or
disapproval within ten (10) days (the “Approval Period”) following Lender’s
receipt of Borrower’s written request together with any and all required
material information and documentation relating thereto required by Lender to
reach a decision and provided, the request to Lender is marked in bold lettering
with the following: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the request must be marked
“PRIORITY”, (ii) Borrower shall have delivered to Lender a written notice of
Lender’s failure to respond to Borrower’s request within the Approval Period
(the “Failure to Respond Notice”), and (iii) Lender shall have failed to notify
Borrower of its approval or disapproval within five (5) days following Lender’s
receipt of the Failure to Respond Notice. Borrower shall be required to provide
Lender with such material information and documentation as may be

- 59 -



--------------------------------------------------------------------------------



 



reasonably required by Lender, in its reasonable discretion, including without
limitation, lease comparables and other market information as reasonably
required by Lender.
     (g) Notwithstanding the leasing approval procedures set forth above, to
facilitate Borrower’s leasing process, Borrower may present prospective leasing
transactions to Lender prior to the negotiation of a final Lease pursuant to the
following procedures:
     Whenever Lender’s approval or consent is required pursuant to the
provisions of this Section 5.1.17, Borrower shall have the right to submit to
Lender a summary term sheet of the proposed lease or a draft of the Lease, each
including all material terms for the proposed lease including, without
limitation, the identity of the tenant, square footage, term, rent, rent
credits, abatements, work allowances and tenant improvements to be constructed
by Borrower, and as supplemented by any additional information concerning such
lease or tenant as may be reasonably requested by Lender (the “Lease Term
Sheet”). Such request for approval or consent shall be deemed approved if
(i) Lender shall have failed to notify Borrower of its approval or disapproval
within ten (10) days (the “Term Sheet Approval Period”) following Lender’s
receipt of Borrower’s written request together with any and all required
material information and documentation relating thereto required by Lender to
reach a decision and provided, the request to Lender is marked in bold lettering
with the following: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF THE LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the request must be marked
“PRIORITY”, (ii) Borrower shall have delivered to Lender a written notice of
Lender’s failure to respond to Borrower’s request within the Term Sheet Approval
Period (the “Term Sheet Failure to Respond Notice”), and (iii) Lender shall have
failed to notify Borrower of its approval or disapproval within five (5) days
following Lender’s receipt of the Term Sheet Failure to Respond Notice. If
Lender approves or is deemed to have approved the Lease Term Sheet, Lender’s
prior approval shall not be required for the final Lease, except to the extent
such final Lease (A) deviates in any material respect from the terms set forth
in the Lease Term Sheet or contains any material terms not set forth in the
Lease Term Sheet and Lender determines in good faith that such deviation or new
information shall materially or adversely affect either (1) Borrower’s interest
under the Lease or (2) Lender’s interest in this Agreement or the other Loan
Documents, (B) if a draft Lease had not been submitted to Lender, deviates in
any material respect from the standard form of lease approved by Lender and
Lender determines in good faith that such deviation shall materially or
adversely affect either (1) Borrower’s interest under the Lease or (2) Lender’s
interest in this Agreement or the other Loan Documents or (C) is not fully
executed within sixty (60) days after the Lease Term Sheet is approved or deemed
approved. Borrower shall deliver to Lender a fully executed copy of the Lease
within ten (10) days of the execution thereof.
     (h) Lender shall, within thirty (30) days after written request therefor by
Borrower, enter into, and, if required by Applicable Law to provide constructive
notice or if reasonably requested by a tenant, record in the county where the
Property is located, a non-disturbance and attornment agreement, in form and
substance substantially similar to

- 60 -



--------------------------------------------------------------------------------



 



the form attached hereto as Exhibit D (a “Non-Disturbance Agreement”) with any
tenant under any Lease or Renewal Lease that (i) does not require Lender’s
consent pursuant to Section 5.1.17(f) or (ii) was approved or deemed approved by
Lender pursuant to Section 5.1.17(f). All reasonable costs and expenses incurred
by Lender in connection with the negotiation, preparation, execution, delivery
and recordation of any Non-Disturbance Agreement, including, without limitation,
reasonable attorneys’ fees and disbursements, shall be paid by Borrower.
     5.1.18 Management Agreement.
     (a) Borrower shall not engage a property manager that is not an Approved
Manager without Lender’s prior written consent. In the event that Borrower has
engaged a Qualified Manager (that is not an Approved Manager) and thereafter,
Lender determines that the Property is not being managed in accordance with
generally accepted management practices for properties similar to the Property,
Lender shall deliver written notice thereof to Borrower, which notice shall
specify with particularity the grounds for Lender’s determination. If Lender
determines that the conditions specified in Lender’s notice are not remedied to
Lender’s satisfaction by Borrower within thirty (30) days from receipt of such
notice or that Borrower has failed to diligently undertake correcting such
conditions within such thirty (30) day period, or if an Event of Default has
occurred and is continuing, (i) Borrower shall, at Lender’s direction, engage a
Qualified Manager (that is not an Approved Manager), and enter into a property
management agreement acceptable to Lender in all respects with such Qualified
Manager (the “Management Agreement”), (ii) Borrower and such Qualified Manager
shall execute an agreement acceptable to Lender conditionally assigning
Borrower’s interest in such management agreement to Lender and subordinating
such Qualified Manager’s right to receive fees and expenses under such
management agreement while the Debt remains outstanding, substantially in the
form attached hereto as Exhibit E (“Assignment of Management Agreement”), and
(iii) Borrower shall comply with subsections (b) and (c) below. Notwithstanding
the forgoing, the Property may be managed by an Approved Manager without the
prior written consent of Lender; provided, however, that Borrower has obtained
prior written consent of Lender with respect to the Management Agreement between
Borrower and such Approved Manager, and has executed and delivered an Assignment
of Management Agreement.
     (b) Except during any period of time where Borrower is self-managing the
Property, the Property shall be operated under the terms and conditions of the
Management Agreement. In no event shall the management fees under the Management
Agreement exceed four percent (4%) of the gross income derived from the
Property. Borrower shall (i) diligently perform and observe all of the terms,
covenants and conditions of the Management Agreement, on the part of Borrower to
be performed and observed to the end that all things shall be done which are
necessary to keep unimpaired the rights of Borrower under the Management
Agreement and (ii) promptly notify Lender of the giving of any notice by the
Manager to Borrower of any default by Borrower in the performance or observance
of any of the terms, covenants or conditions of the Management Agreement on the
part of Borrower to be performed and observed and deliver to Lender a true copy
of each such notice. Borrower shall not surrender the

- 61 -



--------------------------------------------------------------------------------



 



Management Agreement, consent to the assignment by Manager of its interest under
the Management Agreement, or terminate or cancel the Management Agreement, or
modify, change, supplement, alter or amend the Management Agreement, in any
respect, either orally or in writing, unless following such surrender,
assignment or termination, the Property shall be operated by an Approved Manager
or other Qualified Manager pursuant to a Replacement Management Agreement.
Borrower hereby assigns to Lender as further security for the payment of the
Debt and for the performance and observance of the terms, covenants and
conditions of this Agreement, all the rights, privileges and prerogatives of
Borrower to surrender the Management Agreement, or to terminate, cancel, modify,
change, supplement, alter or amend the Management Agreement, in any respect, and
any such surrender of the Management Agreement, or termination, cancellation,
modification, change, supplement, alteration or amendment of the Management
Agreement, without the prior consent of Lender shall be void and of no force and
effect. If Borrower shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
Borrower to be performed or observed, then, without limiting the generality of
the other provisions of this Agreement, and without waiving or releasing
Borrower from any of its obligations hereunder, Lender shall have the right, but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all the terms, covenants and conditions of
the Management Agreement on the part of Borrower to be performed or observed to
be promptly performed or observed on behalf of Borrower, to the end that the
rights of Borrower in, to and under the Management Agreement shall be kept
unimpaired and free from default. Lender and any Person designated by Lender
shall have, and are hereby granted, the right to enter upon the Property at any
time and from time to time for the purpose of taking any such action. If the
Manager shall deliver to Lender a copy of any notice sent to Borrower of default
under the Management Agreement, such notice shall constitute full protection to
Lender for any action taken or omitted to be taken by Lender in good faith, in
reliance thereon. Borrower shall not, and shall not permit the Manager to,
sub-contract any or all of its management responsibilities under the Management
Agreement to a third party without the prior written consent of Lender, which
consent shall not be unreasonably withheld. Borrower shall, from time to time,
obtain from the Manager such certificates of estoppel with respect to compliance
by Borrower with the terms of the Management Agreement as may be requested by
Lender. Borrower shall exercise each individual option, if any, to extend or
renew the term of the Management Agreement upon demand by Lender made at any
time within one (1) year of the last day upon which any such option may be
exercised, and Borrower hereby expressly authorizes and appoints Lender its
attorney-in-fact to exercise any such option in the name of and upon behalf of
Borrower, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest. Any sums expended by Lender pursuant to this paragraph
(i) shall bear interest at the Default Rate from the date such cost is incurred
to the date of payment to Lender, (ii) shall be deemed to constitute a portion
of the Debt, (iii) shall be secured by the lien of the Security Instrument and
the other Loan Documents and (iv) shall be immediately due and payable upon
demand by Lender therefor.
     (c) Without limitation of the foregoing, Borrower, upon the request of
Lender, shall (i) in the event that the Property is subject to a Management
Agreement or a

- 62 -



--------------------------------------------------------------------------------



 



Replacement Management Agreement, terminate such Management Agreement or
Replacement Management Agreement and replace the Manager, without penalty or
fee, with a Qualified Manager (that is not Approved Manager) pursuant to a
Replacement Management Agreement, or (ii) in the event that the Property is
self-managed by Borrower, enter into a Replacement Management Agreement with a
Qualified Manager (that is not an Approved Manager), in each case, to assume
management of the Property, if at any time during the Loan: (a) the Manager
shall become insolvent or a debtor in any bankruptcy or insolvency proceeding,
(b) there exists an Event of Default, or (c) there exists a default by Manager
(other than an Approved Manager) under the Management Agreement beyond any
applicable notice and cure periods.
     5.1.19 Environmental Covenants.
     (a) Borrower covenants and agrees to use commercially reasonable efforts to
assure that (i) all uses and operations on or of the Property, whether by
Borrower or any other Person, shall be in compliance in all material respects
with all Environmental Laws and permits issued pursuant thereto; (ii) there
shall be no Releases of Hazardous Materials in, on, under or from the Property;
(iii) there shall be no Hazardous Materials in, on, or under the Property,
except those that are both (A) in compliance with all Environmental Laws and
with permits issued pursuant thereto, if and to the extent required, and (B)
(1) in amounts not in excess of that necessary to operate the Property or
(2) fully disclosed to and approved by Lender in writing; (iv) Borrower shall
keep the Property free and clear of all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person (the “Environmental Liens”); (v) Borrower shall, at
its sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to paragraph (b) below, including but not limited to providing all
relevant information and making knowledgeable persons available for interviews;
(vi) Borrower shall, at its sole cost and expense, perform any environmental
site assessment or other investigation of environmental conditions in connection
with the Property, pursuant to any reasonable written request of Lender, upon
Lender’s reasonable belief that the Property is not in full compliance with all
Environmental Laws, and share with Lender the reports and other results thereof,
and Lender and other Indemnified Parties shall be entitled to rely on such
reports and other results thereof; (vii) Borrower shall, at its sole cost and
expense, comply with all reasonable written requests of Lender to (A) reasonably
effectuate remediation of any Hazardous Materials in, on, under or from the
Property; and (B) comply with any Environmental Law; (viii) Borrower shall not
allow any tenant or other user of any of the Property to violate any
Environmental Law; and (ix) Borrower shall promptly notify Lender in writing
after it has become aware of (A) any presence or Release or threatened Releases
of Hazardous Materials in, on, under, from or migrating towards the Property;
(B) any non compliance with any Environmental Laws related in any way to the
Property; (C) any actual or potential Environmental Lien; (D) any required or
proposed remediation of environmental conditions relating to the Property; and
(E) any written or oral notice or other communication of which Borrower becomes
aware from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials.

- 63 -



--------------------------------------------------------------------------------



 



     (b) Upon reasonable belief by Lender that there exists at the Property a
violation of Environmental Law, a Release of Hazardous Materials or other
condition prohibited thereunder or hereunder Lender and any other Person
designated by Lender, including but not limited to any representative of a
Governmental Authority, and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right, but not
the obligation, to enter upon the Property at all reasonable times to assess any
and all aspects of the environmental condition of the Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lender’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing. Borrower shall
cooperate with and provide access to Lender and any such Person designated by
Lender.
     5.1.20 Alterations.
     Borrower shall obtain Lender’s prior written consent to any alterations to
any Improvements that (i) together with all other alterations undertaken at the
same time, have an aggregate cost in excess of $500,000 or (ii) may have a
Material Adverse Effect, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Lender’s prior written consent shall not be
required for any tenant improvements made pursuant to any existing Leases or any
Renewal Leases or new Leases that in each case satisfy the terms and provisions
of Section 5.1.17 hereof. All such alterations shall be completed in a good and
workmanlike manner in compliance with all Applicable Laws and free of all liens.
     5.1.21 Intentionally Omitted.
     5.1.22 Intentionally Omitted.
     5.1.23 OFAC.
     At all times throughout the term of the Loan, Borrower, Guarantor and their
respective Affiliates shall be in full compliance with all applicable orders,
rules, regulations and recommendations of The Office of Foreign Assets Control
of the U.S. Department of the Treasury.
     Section 5.2 Negative Covenants.
     From the date hereof until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Lien of the Security Instrument in accordance with the terms of this Agreement
and the other Loan Documents, Borrower covenants and agrees with Lender that it
will not do, directly or indirectly, any of the following:
     5.2.1 Liens.

- 64 -



--------------------------------------------------------------------------------



 



     Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of the Property or permit any such action to be taken, except for
Permitted Encumbrances.
     5.2.2 Dissolution.
     Borrower shall not (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) transfer,
lease or sell, in one transaction or any combination of transactions, the assets
or all or substantially all of the Property or assets of Borrower except to the
extent expressly permitted by the Loan Documents, (c) except as expressly
permitted under the Loan Documents modify, amend, waive or terminate its
organizational documents or its qualification and good standing in any
jurisdiction or (d) cause the Principal to (i) dissolve, wind up or liquidate or
take any action, or omit to take an action, as a result of which the Principal
would be dissolved, wound up or liquidated in whole or in part, or (ii) except
as expressly permitted under the Loan Documents amend, modify, waive or
terminate the certificate of incorporation, bylaws or similar organizational
documents of the Principal, in each case, without obtaining the prior written
consent of Lender.
     5.2.3 Change In Business.
     Borrower shall not enter into any line of business other than the
ownership, acquisition, development, operation, leasing and management of the
Property (including providing services in connection therewith), or make any
material change in the scope or nature of its business objectives, purposes or
operations or undertake or participate in activities other than the continuance
of its present business.
     5.2.4 Debt Cancellation.
     Borrower shall not cancel or otherwise forgive or release any material
claim or debt (other than termination of Leases in accordance herewith) owed to
Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.
     5.2.5 Zoning.
     Borrower shall not initiate or consent to any zoning reclassification of
any portion of the Property or seek any variance under any existing zoning
ordinance or use or permit the use of any portion of the Property in any manner
that could result in such use becoming a non conforming use under any zoning
ordinance or any other Applicable Law without the prior written consent of
Lender.
     5.2.6 No Joint Assessment.
     Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any

- 65 -



--------------------------------------------------------------------------------



 



other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
     5.2.7 Name, Identity, Structure, or Principal Place of Business.
     Borrower shall not change its name, identity (including its trade name or
names), or principal place of business set forth in the introductory paragraph
of this Agreement, without, in each case, first giving Lender thirty (30) days
prior written notice. Borrower shall not change its corporate, partnership or
other structure, or the place of its organization as set forth in
Section 4.1.34, without, in each case, the consent of Lender. Upon Lender’s
request, Borrower shall execute and deliver additional financing statements,
security agreements and other instruments which may be necessary to effectively
evidence or perfect Lender’s security interest in the Property as a result of
such change of principal place of business or place of organization.
     5.2.8 ERISA.
     (a) During the term of the Loan or of any obligation, or right hereunder,
Borrower shall not be a Plan and none of the assets of Borrower shall constitute
Plan Assets.
     (b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, and represents and
covenants that (A) Borrower is not and does not maintain an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) Borrower is not subject to State statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (C) one or more of
the following circumstances is true:
     (i) Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3 101(b)(2);
     (ii) Less than twenty five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3 101(f)(2); or
     (iii) Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3 101(c) or (e).
     5.2.9 Affiliate Transactions.
     Except with respect to the management of the Property by an Approved
Manager, Borrower shall not enter into, or be a party to, any transaction with
an Affiliate of Borrower, Principal or any of the partners of Borrower or
Principal except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s length transaction with
an unrelated third party.

- 66 -



--------------------------------------------------------------------------------



 



     5.2.10 Transfers.
     (a) Borrower shall not sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, grant options with respect to, or otherwise transfer or dispose
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or permit a Sale or
Pledge of an interest in any Restricted Party (collectively, a “Transfer”),
other than pursuant to Leases of space in the Improvements to tenants in
accordance with the provisions of Section 5.1.17 hereof, without (i) the prior
written consent of Lender and (ii) if a Securitization has occurred, delivery to
Lender of written confirmation from the Rating Agencies that the Transfer will
not result in the downgrade, withdrawal or qualification of the then current
ratings assigned to any Securities or the proposed rating of any Securities.
     (b) A Transfer shall include, but not be limited to: (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
space tenant thereunder or a sale, assignment or other transfer of, or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non managing membership interests or the
creation or issuance of new non managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.18 hereof.
     (c) Notwithstanding the provisions of Sections 5.2.10(a) and (b), the
following transfers shall not be deemed to be a Transfer: (i) a transfer by
devise or descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party or a Restricted Party itself; (ii) the Sale or
Pledge, in one or a series of transactions, of not more than forty nine percent
(49%) of the stock in a Restricted Party; provided, however, no such transfers
shall result in the change of voting control in the Restricted Party; (iii) the
Sale or Pledge, in one or a series of transactions, of not more than forty nine
percent (49%) of the limited partnership interests or non managing

- 67 -



--------------------------------------------------------------------------------



 



membership interests (as the case may be) in a Restricted Party; provided,
however, no such transfers shall result in the change of voting control in the
Restricted Party; and (iv) the sale, transfer or issuance of shares of stock in
RPT provided RPT remains a Publicly-Traded Entity. Borrower shall deliver to
Lender a copy of the register maintained by RPLP with respect to its record
owners, (A) within fifteen (15) days following the end of each calendar quarter,
and (B) within fifteen (15) days following Lender’s request in connection with a
Securitization or Syndication.
     (d) Notwithstanding anything to the contrary contained in this
Section 5.2.10, (i) RPT must continue to control Borrower and RPLP and own,
directly or indirectly, at least a 51% interest in Borrower and RPLP, and
(ii) RPLP must continue to control Borrower and own, directly or indirectly, all
of the membership interest in Borrower.
     (e) Lender shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon a Transfer in violation of this
Section 5.2.10. This provision shall apply to every Transfer regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
Transfer. Notwithstanding anything to the contrary contained in this
Section 5.2.10 (a) no transfer (whether or not such transfer shall constitute a
Transfer) shall be made to any Prohibited Person, (b) in the event of any
transfer (whether or not such transfer shall constitute a Transfer), results in
any Person and its Affiliates owning in excess of ten percent (10%) of the
ownership interest in a Restricted Party Borrower shall provide to Lender, not
less than thirty (30) days prior to such transfer, the name and identity of each
proposed transferee, together with the names of its controlling principals, the
social security number or employee identification number of such transferee and
controlling principals, and such transferee’s and controlling principal’s home
address or principal place of business, and home or business telephone number,
and (c) in the event any transfer (whether or not such transfer shall constitute
a Transfer) results in any Person and its Affiliates owning in excess of
forty-nine percent (49%) of the ownership interest in a Restricted Party,
Borrower shall, prior to such transfer, deliver an updated Insolvency Opinion to
Lender, which opinion shall be in form, scope and substance acceptable in all
respects to Lender and the Rating Agencies.
     5.2.11 One-Time Property Transfer.
     Notwithstanding anything to the contrary contained in Section 5.2.10
hereof, Lender shall not unreasonably withhold, condition or delay its consent
to a one-time sale, assignment, or other transfer of the Property provided that
(a) Lender receives sixty (60) days prior written notice of such transfer,
(b) no Event of Default has occurred and is continuing under this Agreement, the
Security Instrument, the Note or the other Loan Documents, and (c) upon the
satisfaction (in the reasonable determination of Lender) of the following
conditions:
     (a) Borrower or such Permitted Transferee shall pay any and all costs
incurred in connection with the transfer (including, without limitation,
Lender’s reasonable counsel fees and disbursements and all recording fees, title
insurance premiums and mortgage and intangible taxes);

- 68 -



--------------------------------------------------------------------------------



 



     (b) Borrower or such Permitted Transferee shall pay to Lender a fee in the
amount of one percent (1%) of the outstanding principal amount of the Note;
     (c) The transferee (the “Permitted Transferee”) shall comply with all of
the requirements of Section 4.1.35 hereof;
     (d) The Permitted Transferee shall assume all of the obligations of
Borrower under this Agreement, the Note, the Security Instrument and the other
Loan Documents in a manner reasonably satisfactory to Lender in all respects,
including, without limitation, by entering into an assumption agreement (the
“Assumption Agreement”) in form and substance reasonably satisfactory to Lender
and delivering such legal opinions as Lender may reasonably require;
     (e) The Permitted Transferee shall deliver all organizational
documentation, which documentation shall be reasonably satisfactory to Lender,
and shall deliver an opinion of counsel of the Permitted Transferee covering the
Assumption Agreement and any other documents executed by the Permitted
Transferee in connection therewith in form and substance similar to the due
execution, delivery and enforcement opinions delivered by counsel to Borrower in
connection with the execution of this Agreement;
     (f) The Permitted Transferee shall deliver certificates and enter into
agreements and covenants, or cause each of its principals to deliver
certificates and enter into agreements and covenants, which certificates,
agreements and covenants shall be similar in nature to those delivered, executed
or made by Borrower or Principal in connection with the execution of this
Agreement relating to the single purpose, bankruptcy remote nature of the
Permitted Transferee and its managing principals and the sufficient independence
of the Permitted Transferee and its managing principals to make the substantive
consolidation of the bankruptcy of such parties unlikely, and the Permitted
Transferee shall deliver opinions of counsel with respect to the foregoing
rendered by an independent law firm reasonably satisfactory to Lender or (if a
Securitization shall have occurred) the Rating Agencies;
     (g) The Property shall be managed by a Qualified Manager following such
transfer;
     (h) Lender shall receive evidence of insurance policies in the name of the
Permitted Transferee and otherwise in compliance with the terms of this
Agreement;
     (i) If the Securitization shall have occurred, Borrower or the Permitted
Transferee shall deliver to Lender written confirmation from the Rating Agencies
that the transfers and assumption by the Permitted Transferee shall not result
in the downgrading, withdrawal or qualification of the ratings then assigned to
the Securities;
     (j) The Permitted Transferee shall deliver an endorsement to the existing
Title Insurance Policy insuring the Security Instrument, as modified by the
Assumption Agreement, as a valid first lien on the Property and naming the
Permitted Transferee as owner of fee title to the Property, which endorsement
shall insure that, as of the recording

- 69 -



--------------------------------------------------------------------------------



 



of the Assumption Agreement, the Property shall not be subject to any additional
exceptions or liens other than Permitted Encumbrances; and
     (k) The Permitted Transferee shall deliver to Lender an opinion of counsel
from an independent law firm with respect to the substantive non-consolidation
of the Permitted Transferee and its constituent entities (partners, members or
shareholders), which law firm and which opinion shall be satisfactory in all
respects to (i) Lender, if a Securitization has not occurred, or (ii) Lender and
the Rating Agencies, if a Securitization has occurred.
VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS
Section 6.1 Insurance.
     (a) Borrower shall obtain and maintain, or cause to be maintained, Policies
for Borrower and the Property providing at least the following coverages:
     (i) comprehensive all risk insurance, including the peril of wind (named
storms) on the Improvements and the Personal Property, in each case (A) in an
amount equal to 100% of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation, (B) containing an agreed amount endorsement with respect to the
Improvements and Personal Property waiving all co insurance provisions;
(C) providing for no deductible in excess of $50,000; and (D) providing coverage
for contingent liability from Operation of Building Laws, Demolition Costs and
Increased Cost of Construction Endorsements together with an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the Improvements or the use of
the Property shall at any time constitute legal non-conforming structures or
uses. The Full Replacement Cost shall be redetermined from time to time (but not
more frequently than once in any twenty-four (24) calendar months) at the
request of Lender by an appraiser or contractor designated and paid by Borrower
and approved by Lender, or by an engineer or appraiser in the regular employ of
the insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrower of any
of its obligations under this Subsection;
     (ii) commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so called “occurrence” form with a
combined single limit of not less than $1,000,000 per occurrence and $2,000,000
in the aggregate; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on

- 70 -



--------------------------------------------------------------------------------



 



an “if any” basis; (3) independent contractors; (4) blanket contractual
liability arising from written contracts; and (5) contractual liability covering
the indemnities contained in Article 10 of the Security Instrument to the extent
the same is available;
     (iii) business interruption/loss of rents insurance (A) with loss payable
to Lender; (B) covering all risks required to be covered by the insurance
provided for in Section 6.1(a)(i); (C) in an amount equal to 100% of the
projected gross income from the Property (on an actual loss sustained basis) for
a period continuing until the Restoration of the Property is completed; the
amount of such business interruption/loss of rents insurance shall be determined
prior to the Closing Date and at least once each year thereafter based on the
greatest of: (x) Borrower’s reasonable estimate of the gross income from the
Property and (y) the highest gross income received during the term of the Note
for any full calendar year prior to the date the amount of such insurance is
being determined, in each case for the succeeding eighteen (18) month period and
(D) containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and the Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; All insurance proceeds
payable to Lender pursuant to this Section 6.1(a)(iii) shall be held by Lender
and shall be applied to the obligations secured hereunder from time to time due
and payable hereunder and under the Note and this Agreement; provided, however,
that nothing herein contained shall be deemed to relieve Borrower of its
obligations to pay the obligations secured hereunder on the respective dates of
payment provided for in the Note and this Agreement except to the extent such
amounts are actually paid out of the proceeds of such business interruption/loss
of rents insurance.
     (iv) at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the insurance provided for in
Section 6.1(c)(iii); and (B) the insurance provided for in Section 6.1(a)(i)
shall be written in a builder’s risk completed value form (1) on a non reporting
basis, (2) against all risks insured against pursuant to Section 6.1(a)(i),
(3) shall include permission to occupy the Property, and (4) shall contain an
agreed amount endorsement waiving co insurance provisions;
     (v) workers’ compensation, subject to the statutory limits of the State in
which the Property is located, and employer’s liability insurance with a limit
of at least $500,000 per accident and per disease per employee, and $500,000 for
disease aggregate in respect of any work or operations on or about the Property,
or in connection with the Property or its operation (if applicable);

- 71 -



--------------------------------------------------------------------------------



 



     (vi) comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under Section 6.1(c)(i);
     (vii) if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance of the following types and
in the following amounts (A) coverage under Policies issued pursuant to the
Flood Insurance Acts (the “Flood Insurance Policies”) in an amount equal to the
maximum limit of coverage available for the Property under the Flood Insurance
Acts, subject only to customary deductibles under such Policies and (B) coverage
under supplemental private Policies in an amount, which when added to the
coverage provided under the Flood Act Policies with respect to the Property, is
not less than the amount of the Loan or providing a sublimit no less than
$10,000,000;
     (viii) earthquake, and, if required by Lender, sinkhole and mine subsidence
insurance, in amounts equal to two time (2x) the probable maximum loss of the
Property as determined by Lender in its sole discretion or providing a sublimit
of no less than $5,000,000, and in form and substance satisfactory to Lender,
provided that the insurance pursuant to this Section 6.1(a)(viii) hereof shall
be on terms consistent with the all risk insurance policy required under
Section 6.1(a)(i) hereof;
     (ix) umbrella liability insurance in an amount not less than Twenty-Five
Million and No/100 Dollars ($25,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under
Section 6.1(a) hereof; and
     (x) such other insurance and in such amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located.
     (b) All insurance provided for in Section 6.1(a) hereof shall be obtained
under valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the State in which
the Property is located and approved by Lender. The insurance companies must
have a claims paying ability/financial strength rating of “A” (or its
equivalent) or better by at least two (2) Rating Agencies (one of which will be
S&P if they are rating the Securities and one of which shall be Moody’s if they
are rating the Securities), or if only one Rating Agency is rating the
Securities, then only by such Rating Agency (each such insurer shall be referred
to below as a “Qualified Insurer”).

- 72 -



--------------------------------------------------------------------------------



 



Borrower will be required to maintain insurance against terrorism, terrorist
acts (including bio-terrorism) or similar acts of sabotage (“Terrorism
Insurance”) with amounts, terms and coverage consistent with those required
under Sections 6.1(a)(i) and (iii) hereof (the “Terrorism Insurance Required
Amount”). Notwithstanding the foregoing sentence, Borrower shall not be
obligated to expend more than $100,000 in any fiscal year on Insurance Premiums
for Terrorism Insurance (the “Terrorism Insurance Cap”) and if the cost of the
Terrorism Insurance Required Amount exceeds the Terrorism Insurance Cap,
Borrower shall purchase the maximum amount of Terrorism Insurance available with
funds equal to the Terrorism Insurance Cap. Not less than thirty (30) days prior
to the expiration dates of the Policies theretofore furnished to Lender pursuant
to Section 6.1(a), Borrower shall deliver certified copies of the Policies
marked “premium paid” or accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”).
     (c) Borrower shall not obtain (i) any umbrella or blanket liability or
casualty Policy unless, in each case, such Policy is approved in advance in
writing by Lender and Lender’s interest is included therein as provided in this
Agreement and such Policy is issued by a Qualified Insurer, or (ii) separate
insurance concurrent in form or contributing in the event of loss with that
required in Section 6.1(a) to be furnished by, or which may be reasonably
required to be furnished by, Borrower. In the event Borrower obtains separate
insurance or an umbrella or a blanket policy, Borrower shall notify Lender of
the same and shall cause certified copies of each Policy to be delivered as
required in Section 6.1(a). Any blanket insurance Policy shall specifically
allocate to the Property the amount of coverage from time to time required
hereunder and shall otherwise provide the same protection as would a separate
Policy insuring only the Property in compliance with the provisions of
Section 6.1(a). Notwithstanding Lender’s approval of any umbrella or blanket
liability or casualty Policy hereunder, Lender reserves the right, in its sole
discretion, to require Borrower to obtain a separate Policy in compliance with
this Section 6.1.
     (d) All Policies provided for or contemplated by Section 6.1(a) hereof,
except for the Policy referenced in Section 6.1(a)(v), shall name Lender and
Borrower as the insured or additional insured, as their respective interests may
appear, and in the case of property damage, boiler and machinery, and flood
insurance, shall contain a so called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.
     (e) All Policies provided for in Section 6.1(a) hereof shall contain
clauses or endorsements to the effect that:
     (i) no act or negligence of Borrower, or anyone acting for Borrower, or
failure to comply with the provisions of any Policy which might otherwise result
in a forfeiture of the insurance or any part thereof, shall in any way affect
the validity or enforceability of the insurance insofar as Lender is concerned;

- 73 -



--------------------------------------------------------------------------------



 



     (ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Lender and any other party named therein as an insured;
     (iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and
     (iv) Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.
     (f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, upon ten (10) days written notice to Borrower to take such action as
Lender deems necessary to protect its interest in the Property, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate, and all expenses incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and until paid shall be
secured by the Security Instrument and shall bear interest at the Default Rate.
     (g) In the event of a foreclosure of the Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt all right, title and interest of Borrower in and to the Policies then in
force and all proceeds payable thereunder shall thereupon vest in the purchaser
at such foreclosure or Lender or other transferee in the event of such other
transfer of title.
     (h) Borrower shall furnish to Lender, on or before thirty (30) days after
the renewal of Borrower’s insurance coverage, Certificates of Insurance
evidencing the amounts of insurance maintained in compliance herewith, of the
risks covered by such insurance and of the insurance company or companies
providing such insurance and, if requested by Lender, verification of the
adequacy of such insurance by an independent insurance broker or appraiser
acceptable to Lender.
     Section 6.2 Casualty.
     If the Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty (a “Casualty”), Borrower shall give prompt notice of such
damage to Lender and, provided that Lender has made the Net Proceeds available
to Borrower for Restoration, Borrower shall, promptly commence and diligently
prosecute the completion of the Restoration of the Property as nearly as
possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4; provided, however, regardless of
whether Lender has made the Net Proceeds available for Restoration, Borrower
shall promptly commence and diligence prosecute the removal and disposal of any
debris, refuse or hazards resulting from such Casualty and insure that the
Property is in safe condition. Provided Lender shall make Net Proceeds available
to Borrower, Borrower shall pay all costs of such Restoration whether or not
such costs are covered by

- 74 -



--------------------------------------------------------------------------------



 



insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.
     Section 6.3 Condemnation.
     Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of all or any part of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
provided that Lender has made the Net Proceeds available for Restoration,
Borrower shall, promptly commence and diligently prosecute the Restoration of
the Property and otherwise comply with the provisions of Section 6.4 hereof;
provided, however, regardless of whether Lender has made the Net Proceeds
available for Restoration, Borrower shall promptly commence and diligence
prosecute the removal and disposal of any debris, refuse or hazards resulting
from such Condemnation and insure that the Property is in safe condition. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
     Section 6.4 Restoration.
     The following provisions shall apply in connection with the Restoration of
the Property:
     (a) If the Net Proceeds shall be less than One Million and 00/100 Dollars
($1,000,000.00) and the costs of completing the Restoration shall be less than
One Million and 00/100 Dollars ($1,000,000.00), the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

- 75 -



--------------------------------------------------------------------------------



 



     (b) If the Net Proceeds are equal to or greater than One Million and 00/100
Dollars ($1,000,000.00) or the costs of completing the Restoration is equal to
or greater than One Million and 00/100 Dollars ($1,000,000.00) Lender shall make
the Net Proceeds available for the Restoration in accordance with the provisions
of this Section 6.4. The term “Net Proceeds” shall mean: (i) the net amount of
all insurance proceeds received by Lender pursuant to Section 6.1(a)(i), (iv),
(vi), (vii), (viii) and (ix) as a result of such damage or destruction, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Insurance Proceeds”), or
(ii) the net amount of the Award, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Condemnation Proceeds”), whichever the case may be.
     (i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:
     (A) no Default or Event of Default shall have occurred and be continuing;
     (B) (1) in the event the Net Proceeds are Insurance Proceeds, less than
forty percent (40%) of the total floor area of the Improvements on the Property
has been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;
     (C) Leases demising in the aggregate a percentage amount equal to or
greater than eighty percent (80%) of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;
     (D) Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion in compliance with all Applicable Laws
including, without limitation, all applicable Environmental Laws;
     (E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note,

- 76 -



--------------------------------------------------------------------------------



 



which will be incurred with respect to the Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;
     (F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) nine (9) months after the occurrence of such Casualty or Condemnation, or
(3) the earliest date required for such completion under the terms of any Leases
which are required in accordance with the provisions of this Section 6.4(b) to
remain in effect subsequent to the occurrence of such Casualty or Condemnation
and the completion of the Restoration, or (4) such time as may be required under
Applicable Law in order to repair and restore the Property to the condition it
was in immediately prior to such Casualty or Condemnation or (5) the expiration
of the insurance coverage referred to in Section 6.1(a)(iii);
     (G) the Property and the use thereof after the Restoration will be in
compliance with and permitted under all Applicable Laws;
     (H) Lender shall be satisfied that the Debt Service Coverage Ratio after
the completion of the Restoration shall be equal to or greater than 1.20 to 1;
     (I) such Casualty or Condemnation, as applicable, does not result in the
total loss of access to the Property or the related Improvements;
     (J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender;
     (K) the Net Proceeds together with any Cash or Cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration; and
     (L) the Management Agreement in effect as of the date of the occurrence of
such Casualty or Condemnation, whichever the case may be, shall (1) remain in
full force and effect during the Restoration and shall not otherwise terminate
as a result of the Casualty or Condemnation or the Restoration or (2) if
terminated, shall have been replaced with a Replacement Management Agreement
with a Qualified Manager, prior to the opening or reopening of the Property or
any portion thereof for business with the public.

- 77 -



--------------------------------------------------------------------------------



 



     (ii) The Net Proceeds shall be held by Lender in an interest bearing
account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other Liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.
     (iii) All plans and specifications required in connection with the
Restoration, shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration as well as the contracts under which
they have been engaged, shall be subject to prior review and acceptance by
Lender and the Casualty Consultant. All costs and expenses incurred by Lender in
connection with making the Net Proceeds available for the Restoration including,
without limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.
     (iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, not to be unreasonably withheld, conditioned or delayed,
minus the Casualty Retainage. The term “Casualty Retainage” shall mean an amount
equal to ten percent (10%), of the costs actually incurred for work in place as
part of the Restoration, as certified by the Casualty Consultant, until the
Restoration has been completed. The Casualty Retainage shall in no event, and
notwithstanding anything to the contrary set forth above in this Section 6.4(b),
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in the Restoration. The Casualty
Retainage shall not be released until the Casualty Consultant certifies to
Lender that the Restoration has been completed in accordance with the provisions
of this Section 6.4(b) and that all approvals necessary for the re occupancy and
use of the Property have been obtained from all appropriate Governmental
Authorities, and Lender receives evidence satisfactory to Lender that the costs
of the Restoration have been paid in full or will be paid in full out of the
Casualty Retainage; provided, however, that Lender will release the portion of
the Casualty Retainage being held with respect to any contractor, subcontractor
or materialman engaged

- 78 -



--------------------------------------------------------------------------------



 



in the Restoration as of the date upon which the Casualty Consultant certifies
to Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy for the Property, and Lender receives an
endorsement to such Title Insurance Policy insuring the continued priority of
the Lien of the Security Instrument and evidence of payment of any premium
payable for such endorsement. If required by Lender, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
     (v) Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
     (vi) If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Lender in consultation with the Casualty
Consultant, if any, be sufficient to pay in full the balance of the costs which
are estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.
     (vii) The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.
     (c) All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 6.4(b)(vii) may be retained and applied by Lender toward the payment
of the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve, in its discretion. If Lender
shall receive and retain Net Proceeds, the Lien of the Security

- 79 -



--------------------------------------------------------------------------------



 



Instrument shall be reduced only by the amount thereof received and retained by
Lender and actually applied by Lender in reduction of the Debt.
     VII. RESERVE FUNDS
     Section 7.1 Required Repair Funds.
     7.1.1 Deposits.
     On the Closing Date, Borrower shall deposit with Lender the amount set
forth on Schedule 7.1 hereto to perform the Required Repairs for the Property.
Amounts so deposited with Lender shall be held by Lender in accordance with
Section 7.7 hereof. Amounts so deposited shall hereinafter be referred to as
Borrower’s “Required Repair Fund.” Borrower shall perform the repairs at the
Property, as more particularly set forth on Schedule 7.1 hereto (such repairs
hereinafter referred to as “Required Repairs”). Borrower shall complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule 7.1. It shall be an Event of Default under this Agreement if
(a) Borrower does not complete the Required Repairs at the Property by the
required deadline for each repair as set forth on Schedule 7.1, or (b) Borrower
does not satisfy each condition contained in Section 7.1.2 hereof. Upon the
occurrence of an Event of Default, Lender, at its option, may withdraw all
Required Repair Funds from the Required Repair Account and Lender may apply such
funds either to completion of the Required Repairs at the Property or toward
payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply Required
Repair Funds shall be in addition to all other rights and remedies provided to
Lender under this Agreement and the other Loan Documents.
     7.1.2 Release of Required Repair Funds.
     Lender shall disburse to Borrower the Required Repair Funds from the
Required Repair Account from time to time upon satisfaction by Borrower of each
of the following conditions: (a) Borrower shall submit a written request for
payment to Lender at least twenty (20) days prior to the date on which Borrower
requests such payment be made and specifies the Required Repairs to be paid,
(b) on the date such request is received by Lender and on the date such payment
is to be made, no Default or Event of Default shall exist and remain uncured,
(c) Lender shall have received an Officers’ Certificate (i) stating that all
Required Repairs at the Property to be funded by the requested disbursement have
been completed in good and workmanlike manner and, to the best of Borrower’s
knowledge, in accordance with all Legal Requirements and Environmental Laws,
such certificate to be accompanied by a copy of any license, permit or other
approval by any Governmental Authority required to commence and/or complete the
Required Repairs, (ii) identifying each Person that supplied materials or labor
in connection with the Required Repairs performed at the Property with respect
to the reimbursement to be funded by the requested disbursement, and
(iii) stating that each such Person has been paid in full upon such
disbursement, such Officers’ Certificate to be accompanied by lien waivers or
other evidence of payment satisfactory to Lender, (d) at Lender’s option, a
title search for the Property indicating that the Property is free from all

- 80 -



--------------------------------------------------------------------------------



 



Liens, claims and other encumbrances not previously approved by Lender, and
(e) Lender shall have received such other evidence as Lender shall reasonably
request that the Required Repairs at the Property to be funded by the requested
disbursement have been completed and are paid for upon such disbursement to
Borrower. Lender shall not be required to make disbursements from the Required
Repair Account with respect to the Property unless such requested disbursement
is in an amount greater than $25,000 (or a lesser amount if the total amount in
the Required Repair Account is less than $25,000, in which case only one
disbursement of the amount remaining in the account shall be made). Lender shall
not be obligated to make disbursements from the Required Repair Account with
respect to the Property in excess of the amount deposited by Borrower. Upon the
earlier of (1) Borrower’s completion of all Required Repairs to the satisfaction
of Lender (provided Borrower has supplied Lender with evidence satisfactory to
Lender of payment of all Required Repairs and, if requested by Lender, waivers
of liens and/or, in the case of Required Repairs greater than $50,000.00, a
title search of the Property or an endorsement to the mortgagee’s title
insurance policy), or (2) payment in full by Borrower of all sums evidenced by
the Note and secured by the Security Instrument and release by Lender of the
lien of the Security Instrument, Lender shall disburse to Borrower all remaining
Required Repair Funds.
     Section 7.2 Tax and Insurance Escrow Fund.
     Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the
Taxes (the “Monthly Tax Deposit”) that Lender estimates will be payable during
the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates; and (b) at the option of Lender, if the liability or
casualty Policy maintained by Borrower covering the Property shall not
constitute an approved blanket or umbrella Policy pursuant to Section 6.1(c)
hereof, or Lender shall require Borrower to obtain a separate Policy pursuant to
Section 6.1(c) hereof, one-twelfth of the Insurance Premiums (the “Monthly
Insurance Premium Deposit”) that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund”). In the event Lender shall elect to collect payments in escrow for
Insurance Premiums pursuant to clause (b) above, Borrower shall pay to Lender an
initial deposit to be determined by Lender, in its sole discretion, to increase
the amounts in the Tax and Insurance Escrow Fund to an amount which, together
with anticipated Monthly Insurance Premium Deposits, shall be sufficient to pay
all Insurance Premiums as they become due. The Tax and Insurance Escrow Fund and
the payments of interest or principal or both, payable pursuant to the Note and
this Agreement, shall be added together and shall be paid as an aggregate sum by
Borrower to Lender. Lender will apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Sections 5.1.2(a) and 6.1, respectively, hereof. In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or

- 81 -



--------------------------------------------------------------------------------



 



estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof. If the amount of the Tax and Insurance Escrow Fund
shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Sections 5.1.2(a) and 6.1, respectively, hereof. Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. In allocating such
excess, Lender may deal with the Person shown on the records of Lender to be the
owner of the Property. Any amount remaining in the Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be returned to Borrower. If at any
time Lender reasonably determines that the Tax and Insurance Escrow Fund is not
or will not be sufficient to pay Taxes and Insurance Premiums by the dates set
forth in (a) and (b) above, Lender shall notify Borrower of such determination
and Borrower shall increase its monthly payments to Lender by the amount that
Lender estimates is sufficient to make up the deficiency at least thirty
(30) days prior to delinquency of the Taxes and/or thirty (30) days prior to
expiration of the Policies, as the case may be.
     Section 7.3 Replacements and Replacement Reserve.
     7.3.1 Replacement Reserve Fund.
     Borrower shall pay to Lender on each Payment Date $9,183.41 (the
“Replacement Reserve Monthly Deposit”) for replacements and repairs required to
be made to the Property during the calendar year (collectively, the
“Replacements”). Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund”.
     7.3.2 Disbursements from Replacement Reserve Account.
     (a) Lender shall make disbursements from the Replacement Reserve Account to
reimburse Borrower only for the costs of the Replacements. Lender shall not be
obligated to make disbursements from the Replacement Reserve Account to
reimburse Borrower for the costs of routine maintenance to the Property or for
costs which are to be reimbursed from the Required Repair Fund.
     (b) Lender shall, upon written request from Borrower and satisfaction of
the requirements set forth in this Section 7.3.2, disburse to Borrower amounts
from the Replacement Reserve Account necessary to reimburse Borrower for the
actual approved costs and Replacements upon completion of such Replacements (or,
upon partial completion in the case of Replacements made pursuant to Section
7.3.2(e), as determined by Lender. In no event shall Lender be obligated to
disburse funds from the Replacement Reserve Account if a Default or an Event of
Default exists.
     (c) Each request for disbursement from the Replacement Reserve Account
shall be in a form specified or approved by Lender and shall specify (i) the
specific Replacements for which the disbursement is requested, (ii) the quantity
and price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which the

- 82 -



--------------------------------------------------------------------------------



 



disbursement is requested. With each request Borrower shall certify that, to the
best of Borrower’s knowledge, all Replacements have been made in accordance with
all applicable Legal Requirements of any Governmental Authority having
jurisdiction over the Property to which the Replacements are being provided.
Each request for disbursement shall include copies of invoices for all items or
materials purchased and all contracted labor or services provided and, unless
Lender has agreed to issue joint checks as described below in connection with a
particular Replacement, each request shall include evidence satisfactory to
Lender of payment of all such amounts. Except as provided in Section 7.3.2(e),
each request for disbursement from the Replacement Reserve Account shall be made
only after completion of the Replacement for which disbursement is requested.
Borrower shall provide Lender evidence of completion satisfactory to Lender in
its reasonable judgment.
     (d) Borrower shall pay all invoices in connection with the Replacements
with respect to each request for disbursement prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $25,000 for completion of its work or delivery of its materials. Any lien
waiver delivered hereunder shall conform to the requirements of Applicable Law
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the Property by that contractor, supplier, subcontractor,
mechanic or materialman through the date covered by the current reimbursement
request (or, in the event that payment to such contractor, supplier,
subcontractor, mechanic or materialmen is to be made by a joint check, the
release of lien shall be effective through the date covered by the previous
release of funds request).
     (e) If the contractor performing such Replacement requires periodic
payments pursuant to terms of a written contract (and if such contract is for
work the cost of which exceeds $25,000.00, and Lender has approved in writing in
advance such contract), a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed at the Property,
(C) all other conditions in this Section 7.3 for disbursement have been
satisfied, (D) funds remaining in the Replacement Reserve Account are, in
Lender’s judgment, sufficient to complete such Replacement and other
Replacements when required, and (E) if required by Lender, each contractor or
subcontractor receiving payments under such contract shall provide a waiver of
lien with respect to amounts which have been paid to that contractor or
subcontractor.

- 83 -



--------------------------------------------------------------------------------



 



     (f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $10,000.
     7.3.3 Performance of Replacements.
     (a) Borrower shall make Replacements when required in order to keep the
Property in condition and repair consistent with other first class, full service
office properties in the same market segment in the metropolitan area in which
the Property is located, and to keep the Property or any portion thereof from
deteriorating. Borrower shall complete all Replacements in a good and
workmanlike manner as soon as practicable following the commencement of making
each such Replacement.
     (b) Lender reserves the right, at its option, to approve all contracts or
work orders with materialmen, mechanics, suppliers, subcontractors, contractors
or other parties providing labor or materials in connection with the
Replacements costing, in the aggregate, in excess of $50,000.00, such approval
not to be unreasonably withheld, conditioned or delayed. Upon Lender’s request,
Borrower shall assign any contract or subcontract to Lender.
     (c) In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option to withhold disbursement for such unsatisfactory
Replacement and to proceed under existing contracts or to contract with third
parties to complete such Replacement and to apply the Replacement Reserve Fund
toward the labor and materials necessary to complete such Replacement, without
providing any prior notice to Borrower and to exercise any and all other
remedies available to Lender upon an Event of Default hereunder.
     (d) In order to facilitate Lender’s completion or making of the
Replacements pursuant to Section 7.3.3(c) above, Borrower grants Lender the
right to enter onto the Property and perform any and all work and labor
necessary to complete or make the Replacements and/or employ watchmen to protect
the Property from damage. All sums so expended by Lender, to the extent not from
the Replacement Reserve Fund, shall be deemed to have been advanced under the
Loan to Borrower and secured by the Security Instrument. For this purpose
Borrower constitutes and appoints Lender its true and lawful attorney in fact
with full power of substitution to complete or undertake the Replacements in the
name of Borrower. Such power of attorney shall be deemed to be a power coupled
with an interest and cannot be revoked. Borrower empowers said attorney in fact
as follows: (i) to use any funds in the Replacement Reserve Account for the
purpose of making or completing the Replacements; (ii) to make such additions,
changes and corrections to the Replacements as shall be necessary or desirable
to complete the Replacements; (iii) to employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes;
(iv) to pay, settle or compromise all existing bills and claims which are or may
become Liens against the Property, or as may

- 84 -



--------------------------------------------------------------------------------



 



be necessary or desirable for the completion of the Replacements, or for
clearance of title; (v) to execute all applications and certificates in the name
of Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property; and (vii) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of this
Agreement.
     (e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for
making or completing the Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with the Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.
     (f) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Replacements pursuant to this Section 7.3.3 to enter onto
the Property during normal business hours (subject to the rights of tenants
under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at the Property,
and to complete any Replacements made pursuant to this Section 7.3.3. Borrower
shall cause all contractors and subcontractors to cooperate with Lender or
Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of
Replacements pursuant to this Section 7.3.3.
     (g) Lender may require an inspection of the Property at Borrower’s expense
prior to making a monthly disbursement from the Replacement Reserve Account in
excess of $50,000, with respect to the Property, in order to verify completion
of the Replacements for which reimbursement is sought. Lender may require that
such inspection be conducted by an appropriate independent qualified
professional selected by Lender and/or may require a copy of a certificate of
completion by an independent qualified professional acceptable to Lender prior
to the disbursement of any amounts from the Replacement Reserve Account.
Borrower shall pay the expense of the inspection as required hereunder, whether
such inspection is conducted by Lender or by an independent qualified
professional.
     (h) The Replacements and all materials, equipment, fixtures, or any other
item comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other Liens.
     (i) Before each disbursement from the Replacement Reserve Account with
respect to the Property in excess of $50,000, Lender may require Borrower to
provide Lender with a search of title to the Property effective to the date of
the disbursement, which search shows that no mechanic’s or materialmen’s Liens
or other Liens of any nature have been placed against the Property since the
date of recordation of the Security Instrument and that title to the Property is
free and clear of all Liens (other than the Lien of the Security Instrument and
other Permitted Encumbrances.

- 85 -



--------------------------------------------------------------------------------



 



     (j) All Replacements shall comply with all applicable Legal Requirements of
all Governmental Authorities having jurisdiction over the Property and
applicable insurance requirements including, without limitation, applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters.
     (k) In addition to any insurance required under the Loan Documents,
Borrower shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender
     7.3.4 Failure to Make Replacements.
     (a) It shall be an Event of Default under this Agreement if Borrower fails
to comply with any provision of this Section 7.3 and such failure is not cured
within thirty (30) days after notice from Lender. Upon the occurrence of an
Event of Default, Lender may use the Replacement Reserve Fund (or any portion
thereof) for any purpose, including but not limited to completion of the
Replacements as provided in Sections 7.3.3(c) and 7.3.3(d), or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its sole discretion.
Lender’s right to withdraw and apply the Replacement Reserve Funds shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.
     (b) Nothing in this Agreement shall obligate Lender to apply all or any
portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.
     7.3.5 Balance in the Replacement Reserve Account.
     The insufficiency of any balance in the Replacement Reserve Account shall
not relieve Borrower from its obligation to fulfill all preservation and
maintenance covenants in the Loan Documents.
     Section 7.4 Rollover Reserve.
     7.4.1 Deposits to Rollover Reserve Fund.
     (a) Except as set forth in Section 7.4.1(b) below, on the Closing Date,
Borrower shall pay to Lender the sum of $2,400,000.00 (the “Rollover Reserve
Deposit”), which amount, together with all Lease Termination Payments, shall be
deposited in the Rollover Reserve Account with and held by Lender for tenant
improvement and leasing commission obligations incurred in connection with the
re-leasing of the space demised under the related Lease on or after January 1,
2009. Amounts so deposited shall hereinafter be referred to as the “Rollover
Reserve Fund”.

- 86 -



--------------------------------------------------------------------------------



 



     (b) In lieu of making payment as required pursuant to Section 7.4.1(a)
hereof, Borrower may deliver to Lender (i) the Initial Letter of Credit as
security for Borrower’s obligations under such Section 7.4.1(a) hereof and in
accordance with the provisions of this Section 7.4, or (ii) the Rollover
Guaranty guaranteeing the amount that would have been deposited pursuant to
Section 7.4.1(a) hereof. Notwithstanding the foregoing, Borrower may only elect
item (ii) above if Guarantor meets the Guarantor Requirements. In the event that
Guarantor fails to maintain the Guarantor Requirements or if, due to the
Rollover Guaranty, the economics of the Securitization are worse than the
economics of the Securitization would have been had cash or the Initial Letter
of Credit been delivered instead of the Rollover Guaranty, Borrower shall
substitute the Rollover Guaranty with cash or an Initial Letter of Credit in an
amount equal to the Rollover Reserve Deposit as set forth in this Section 7.4.
Borrower shall cause Guarantor to furnish to Lender, within ten (10) days of
Lender’s request but no more frequently than once each calendar quarter (unless
such request is made in connection with a Securitization or Syndication), a copy
of the then most recent financial statements and all other materials that
Guarantor is required to provide to the lender under the Guarantor Credit
Facility.
     7.4.2 Withdrawal of Rollover Reserve Funds.
     Lender shall make disbursements from the Rollover Reserve Fund for tenant
improvement and leasing commission obligations incurred by Borrower. All such
expenses shall be approved by Lender in its sole discretion. Lender shall make
disbursements as requested by Borrower on a monthly basis in increments of no
less than $25,000.00 upon delivery by Borrower of Lender’s standard form of draw
request accompanied by copies of paid invoices for the amounts requested and, if
required by Lender, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of improvements for which
reimbursement is sought. All earnings or interest on the Rollover Reserve Fund
shall be and become part of such Rollover Reserve Fund and shall be disbursed as
provided in this Section 7.4. Notwithstanding the foregoing, no disbursements
from the Rollover Reserve Fund shall be made prior to January 1, 2009.
     7.4.3 Provisions Regarding Letters of Credit.
     (a) Lender shall be the beneficiary of any Letter of Credit and Borrower
shall not be entitled to draw down any such Letter of Credit for any reason
whatsoever. Each Letter of Credit delivered under this Agreement shall be
additional security for the payment of the Debt. Upon the occurrence and during
the continuation of an Event of Default, Lender shall have the right, at its
option, to draw on any Letter of Credit and to apply all or any part thereof to
the payment of the items for which such Letter of Credit was established or to
apply such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine. On the Maturity Date, if the Debt is not paid
in full, any such Letter of Credit may be applied to reduce the Debt.

- 87 -



--------------------------------------------------------------------------------



 



     (b) In addition to any other right Lender may have to draw upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full on any Letter of Credit: (i) if Lender has
received a notice from the Issuing Bank that such Letter of Credit will not be
renewed and either (y) a substitute Letter of Credit or (z) cash in the amount
of the Letter of Credit is not provided at least ten (10) Business Days prior to
the date on which the outstanding Letter of Credit is scheduled to expire;
(ii) upon receipt of notice from the Issuing Bank that the Letter of Credit will
be terminated (except if the termination of such Letter of Credit is permitted
pursuant to the terms and conditions of this Agreement or a substitute Letter of
Credit is provided); or (iii) if Lender has received notice that the Issuing
Bank shall cease to meet the rating criteria set forth in the definition of
“Letter of Credit” herein and Borrower has failed to deliver to Lender either
(y) a substitute Letter of Credit or (z) cash in the amount of the Letter of
Credit. Notwithstanding anything to the contrary contained in the above, Lender
shall not be obligated to draw down on any Letter of Credit upon the happening
of an event specified in clause (i), (ii) or (iii) above and shall not be liable
for any losses sustained by Borrower due to the insolvency of the Issuing Bank
if Lender has not drawn the Letter of Credit, and in the event of the insolvency
of the Issuing Bank or if the Issuing Bank ceases to meet the rating criteria
set forth in the definition of “Letter of Credit” herein, Borrower shall
promptly provide to Lender either (y) a substitute Letter of Credit or (z) cash
in the amount of the Letter of Credit.
     Section 7.5 Unfunded Tenant Obligations Reserve Fund.
     On the Closing Date, Borrower shall deposit with Lender the sum of
$200,443, which amount shall be deposited in the Unfunded Tenant Obligation
Reserve Account with and held by Lender for tenant improvement and leasing
commission obligations outstanding as of the Closing Date as set forth on
Schedule 7.5 attached hereto. Amounts so deposited with Lender shall be held by
Lender in accordance with Section 7.5 hereof and shall hereinafter be referred
to as the “Unfunded Tenant Obligation Reserve Fund”. Upon the occurrence and
during the continuance of an Event of Default, Lender, at its option and
following written notice to Borrower, may withdraw all Unfunded Tenant
Obligation Reserve Funds from the Unfunded Tenant Obligation Reserve Account and
Lender may apply such funds toward payment of the Debt in such order, proportion
and priority as Lender may determine in its sole discretion. Lender’s right to
withdraw and apply Unfunded Tenant Obligation Reserve Funds shall be in addition
to all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.
     7.5.1 Withdrawal of Unfunded Tenant Obligation Reserve Funds.
     Provided no Event of Default has occurred and is continuing, Lender shall
make disbursements from the Unfunded Tenant Obligation Reserve Fund for the
tenant improvement and leasing commission obligations set forth on Schedule 7.5
hereof paid or incurred by Borrower to the tenants at the Property. Lender shall
make disbursements as requested by Borrower on a monthly basis in amounts of no
less than $6,000 upon delivery by Borrower of (i) Lender’s standard form of draw
request accompanied by an Officer’s Certificate stating that all such tenant
improvement and leasing commission obligations have been paid or incurred for
the amounts requested, and (ii) tenant estoppel

- 88 -



--------------------------------------------------------------------------------



 



certificate indicating that all tenant improvement and leasing commissions have
been paid and that all landlord obligations have been fulfilled, or that after
tenant’s receipt of the amounts set forth in the draw request submitted by
Borrower, all tenant improvement and leasing commissions will have been paid and
that all landlord obligations will have been fulfilled. Upon the earlier of
(1) Lender’s receipt of an Officer’s Certificate that no further unfunded tenant
improvement and leasing commission obligations set forth on Schedule 7.5 hereof
remain outstanding or (2) payment in full by Borrower of all sums evidenced by
the Note and secured by the Security Instrument, and, in the case of clause
(1) immediately above, provided no Event of Default shall have occurred and be
continuing, Lender shall disburse to Borrower all remaining Unfunded Tenant
Obligation Reserve Funds.
     Section 7.6 Intentionally Omitted.
     Section 7.7 Reserve Funds, Generally.
     (a) Borrower grants to Lender a first priority perfected security interest
in each of the Reserve Funds and the related Accounts and any and all monies now
or hereafter deposited in each Reserve Fund and related Account as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds and the related Accounts shall constitute additional
security for the Debt.
     (b) Upon the occurrence of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.
     (c) The Reserve Funds shall not constitute trust funds and may be
commingled with other monies held by Lender.
     (d) The Reserve Funds shall be held in interest bearing accounts and all
earnings or interest on a Reserve Fund shall be added to and become a part of
such Reserve Fund and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund.
     (e) Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or related Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC 1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.
     (f) Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Reserve Funds or the related Accounts or the performance of the
obligations for which the Reserve Funds or the related Accounts were
established, except to the extent arising from the gross negligence or willful
misconduct of Lender, its agents or employees. Borrower shall

- 89 -



--------------------------------------------------------------------------------



 



assign to Lender all rights and claims Borrower may have against all Persons
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds or the related Accounts; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.
     VIII. DEFAULTS
     Section 8.1 Event of Default.
     (a) Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
     (i) if any portion of the Debt is not paid on or before the date the same
is due and payable; provided, however, that Borrower shall not be in default so
long as there is there is sufficient money in the Accounts for payments of all
amounts then due and payable (including any deposits into Reserve Accounts) and
Lender is not prohibited from withdrawing or applying any funds in the Accounts
by Applicable Law or otherwise;
     (ii) if any of the Taxes or Other Charges are not paid on or before the
date when the same are due and payable; provided, however, that Borrower shall
not be in default so long as there is there is sufficient money in the Accounts
for payments of all amounts then due and payable (including any deposits into
Reserve Accounts) and Lender is not prohibited from withdrawing or applying any
funds in the Accounts by Applicable Law or otherwise;
     (iii) if the Policies are not kept in full force and effect or if certified
copies of the Policies are not delivered to Lender on request; provided,
however, that Borrower shall not be in default so long as there is there is
sufficient money in the Accounts for payments of all amounts then due and
payable (including any deposits into Reserve Accounts) and Lender is not
prohibited from withdrawing or applying any funds in the Accounts by Applicable
Law or otherwise;
     (iv) if Borrower transfers or encumbers any portion of the Property in
violation of the provisions of Section 5.2.10 hereof or Section 7.2 of the
Security Instrument;
     (v) if any representation or warranty made by Borrower, Principal, or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date the representation or warranty was made;
     (vi) if Borrower, Principal, Guarantor or any other guarantor under any
guaranty issued in connection with the Loan shall make an assignment for the
benefit of creditors;

- 90 -



--------------------------------------------------------------------------------



 



     (vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Principal, Guarantor or any other guarantor under any guarantee issued in
connection with the Loan or if Borrower, Principal, Guarantor or such other
guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to the Bankruptcy Code, or
any similar federal or State law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Principal, Guarantor or such other guarantor, or if
any proceeding for the dissolution or liquidation of Borrower, Principal,
Guarantor or such other guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Principal, Guarantor or such other guarantor, upon the
same not being discharged, stayed or dismissed within sixty (60) days;
     (viii) if Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
     (ix) if Borrower breaches any of its respective negative covenants
contained in Section 5.2 hereof in any material respect; provided, however, that
any such breach shall not result in an Event of Default if such breach was
inadvertent and is either (1) promptly corrected upon Borrower’s obtaining
knowledge of such breach or (2) corrected to Lender’s reasonable satisfaction,
within fifteen (15) days following notice from Lender of such breach;
     (x) if Borrower violates or does not comply with any of the provisions of
Section 5.1.17 hereof in any material respect; provided, however, that any such
breach shall not result in an Event of Default if such breach was inadvertent
and is either (1) promptly corrected upon Borrower’s obtaining knowledge of such
breach or (2) corrected to Lender’s reasonable satisfaction, within fifteen
(15) days following notice from Lender of such breach;
     (xi) if a default has occurred and continues beyond any applicable cure
period under the Management Agreement (or any Replacement Management Agreement)
and if such default permits the Manager thereunder to terminate or cancel the
Management Agreement (or any Replacement Management Agreement);
     (xii) if Borrower or Principal violates or does not comply with any of the
provisions of Section 4.1.35 hereof in any material respect; provided, however,
that any such breach shall not result in an Event of Default if (A) such breach
was inadvertent, does not materially increase the likelihood of a substantive
consolidation of the assets and liabilities of Borrower or Principal, as the
case may be, with those of any other Person subject to a bankruptcy or
insolvency proceeding, and is either (1) promptly corrected upon Borrower’s
obtaining knowledge of such breach or (2) corrected to Lender’s reasonable
satisfaction, within fifteen (15) days following notice from Lender of such
breach, and (B) if requested by Lender, within fifteen (15) days following such
request,

- 91 -



--------------------------------------------------------------------------------



 



Borrower delivers to Lender an opinion of counsel or other confirmation
reasonably acceptable to Lender to the effect that such breach shall not negate
or impair the Insolvency Opinion most recently delivered to Lender;
     (xiii) if the Property becomes subject to any mechanic’s, materialman’s or
other Lien other than a Lien for local real estate taxes and assessments not
then due and payable and the Lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of thirty (30) days;
     (xiv) if any federal tax Lien or state or local income tax Lien is filed
against Borrower, Principal, any Guarantor, or the Property and same is not
discharged of record within thirty (30) days after same is filed;
     (xv) (A) Borrower fails to timely provide Lender, within ten (10) days
after request by Lender. with the written certification and evidence referred to
in Section 5.2.8 hereof, (B) Borrower is a Plan or its assets constitute Plan
Assets, or (C) Borrower consummates a transaction which would cause the Security
Instrument or Lender’s exercise of its rights under the Security Instrument, the
Note, this Agreement or the other Loan Documents to constitute a nonexempt
prohibited transaction under ERISA or result in a violation of a State statute
regulating governmental plans, subjecting Lender to liability for a violation of
ERISA, the Code a State statute or other similar law;
     (xvi) if Borrower shall fail to deliver to Lender, within ten (10) days
after request by Lender, the estoppel certificates required pursuant to the
terms of Section 5.1.13(a) hereof;
     (xvii) if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) and such default continues after the expiration of
applicable grace periods, if any;
     (xviii) if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property whether it be superior or
junior in lien to the Security Instrument;
     (xix) with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;
     (xx) if any of the assumptions contained in the Insolvency Opinion, or in
any other “non-consolidation” opinion delivered to Lender in connection with the
Loan, or in any other “non-consolidation” delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;

- 92 -



--------------------------------------------------------------------------------



 



     (xxi) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xx) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such 30 day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed sixty (60) days; or
     (xxii) if there shall be a default under the Security Instrument or any of
the other Loan Documents beyond any applicable notice and cure periods contained
in such documents, whether as to Borrower or the Property, or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt;
     (b) Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi) or (vii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to the Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and or any part of the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi) or (vii) above, the Debt and
all other obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
     Section 8.2 Remedies.
     (a) Upon the occurrence of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Property or any other Collateral. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order

- 93 -



--------------------------------------------------------------------------------



 



as Lender may determine in its sole discretion, to the fullest extent permitted
by Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, and (ii) all Liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Property and the other Collateral and the Security
Instrument has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
     (b) With respect to Borrower and the Property, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
the Property or Collateral for the satisfaction of any of the Debt in preference
or priority to any other Collateral, and Lender may seek satisfaction out of the
Property or all of the Collateral or any part thereof, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose the Security Instrument in any manner and
for any amounts secured by the Security Instrument then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Security Instrument to recover
such delinquent payments, or (ii) in the event Lender elects to accelerate less
than the entire outstanding principal balance of the Loan, Lender may foreclose
the Security Instrument to recover so much of the principal balance of the Loan
as Lender may accelerate and such other sums secured by the Security Instrument
as Lender may elect. Notwithstanding one or more partial foreclosures, the
Property shall remain subject to the Security Instrument to secure payment of
sums secured by the Security Instrument and not previously recovered.
     (c) Lender shall have the right, from time to time, to sever the Note and
the other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

- 94 -



--------------------------------------------------------------------------------



 



     Section 8.3 Remedies Cumulative; Waivers.
     The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one or more
Defaults or Events of Default with respect to Borrower shall not be construed to
be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.
     IX. SPECIAL PROVISIONS
     Section 9.1 Sale of Notes and Securitization
     Lender may, at any time, sell, transfer or assign the Note, this Agreement,
the Security Instrument and the other Loan Documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities (the “Securities”) evidencing a
beneficial interest in a rated or unrated public offering or private placement
(a “Securitization”). At the request of the holder of the Note and, to the
extent not already required to be provided by Borrower under this Agreement,
Borrower, at Borrower’s expense, shall satisfy the market standards to which the
holder of the Note customarily adheres or which may be reasonably required in
the marketplace or by the Rating Agencies in connection with a Securitization or
the sale of the Note or the participations or Securities, including, without
limitation, to:
     (a) (i) provide such financial and other information with respect to the
Property, Borrower, Guarantor, and the Manager, (ii) provide budgets relating to
the Property and (iii) to perform or permit or cause to be performed or
permitted such site inspection, appraisals, market studies, environmental
reviews and reports (Phase I’s and, if appropriate, Phase II’s), engineering
reports and other due diligence investigations of the Property, as may be
reasonably requested by the holder of the Note or the Rating Agencies or as may
be necessary or appropriate in connection with the Securitization (the “Provided
Information”), together, if customary, with appropriate verification and/or
consents of the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and the Rating Agencies;
     (b) if required by the Rating Agencies, deliver (i) a revised Insolvency
Opinion, (ii) revised opinions of counsel as to due execution and enforceability
with respect to the Property, Borrower, Guarantor, Principal and their
respective Affiliates and the Loan Documents, and (iii) revised organizational
documents for Borrower, Guarantor, Principal and their respective Affiliates
(including, without limitation, such revisions as are necessary to comply with
the provisions of Section 4.1.35 hereof), which

- 95 -



--------------------------------------------------------------------------------



 



counsel, opinions and organizational documents shall be satisfactory to Lender
and the Rating Agencies;
     (c) if required by the Rating Agencies, deliver such additional tenant
estoppel letters, subordination agreements or other agreements from parties to
agreements that affect the Property, which estoppel letters, subordination
agreements or other agreements shall be satisfactory to Lender and the Rating
Agencies.
     (d) execute such amendments to the Loan Documents and organizational
documents as may be reasonably requested by the holder of the Note or the Rating
Agencies or otherwise to effect the Securitization; provided, however, that
Borrower shall not be required to modify or amend any Loan Document if such
modification or amendment would (except for modifications and amendments
required to be made pursuant to Section (e) below,) (i) change the interest
rate, the stated maturity or the amortization of principal set forth in the
Note, (ii) modify or amend any other material economic term of the Loan, or
(iii) materially increase any obligations of Borrower, Guarantor or their
respective Affiliates or materially decrease the rights of Borrower, Guarantor
or their respective Affiliates in any respect.
     (e) if Lender elects, in its sole discretion, prior to or upon a
Securitization, to split the Loan into two or more parts, or the Note into
multiple component notes or tranches which may have different interest rates,
amortization payments, principal amounts, payment priorities and maturities,
Borrower agrees to cooperate with Lender in connection with the foregoing and to
execute the required modifications and amendments to the Note, this Agreement
and the Loan Documents and to provide opinions necessary to effectuate the same.
Such Notes or components may be assigned different interest rates, so long as
the initial weighted average of such interest rates does not exceed the
Applicable Interest Rate and the scheduled amortization payments do not exceed
the Scheduled Amortization Payment;
     (f) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, and the Loan Documents as
are customarily provided in securitization transactions and as may be reasonably
requested by the holder of the Note or the Rating Agencies and consistent with
the facts covered by such representations and warranties as they exist on the
date thereof, including the representations and warranties made in the Loan
Documents; and
     All reasonable and customary third party costs and expenses incurred by
Lender or Borrower in connection with Borrower’s complying with requests made
under this Section 9.1 shall be paid by Lender, including, the reasonable and
customary fees and expenses of Borrower’s legal counsel selected by Borrower and
approved by Lender in its sole discretion. Nothing in this paragraph shall limit
or affect Borrower’s obligations to pay for any actual out-of-pocket costs or
expenses which Borrower incurs in complying with the other provisions of this
Agreement.

- 96 -



--------------------------------------------------------------------------------



 



     Section 9.2 Securitization Indemnification.
     (a) Borrower understands that certain of the Provided Information may be
included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus supplement, private placement
memorandum, offering circular or other offering document (each a “Disclosure
Document”) and may also be included in filings (an “Exchange Act Filing”) with
the Securities and Exchange Commission pursuant to the Securities Act of 1933,
as amended (the “Securities Act”), or the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”), or provided or made available to Investors or
prospective Investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.
     (b) Borrower agrees to provide in connection with each of (i) a preliminary
and a final private placement memorandum or (ii) a preliminary and final
prospectus or prospectus supplement, as applicable, or (iii) collateral and
structured term sheets or similar materials, an indemnification certificate
(A) certifying that Borrower has carefully examined such memorandum or
prospectus or term sheets, as applicable, including without limitation, the
sections entitled “Special Considerations,” “Description of the Mortgages,”
“Description of the Mortgage Loans and Mortgaged Property,” “The Manager,” “The
Borrower” and “Certain Legal Aspects of the Mortgage Loan,” and such sections
(and any other sections reasonably requested) do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (B) indemnifying Lender (and for purposes of this
Section 9.2, Lender hereunder shall include its officers and directors), the
Affiliate of Lehman Brothers Inc. (“Lehman”) that has filed the registration
statement relating to the Securitization (the “Registration Statement”), each of
its directors, each of its officers who have signed the Registration Statement
and each Person who controls the Affiliate within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Lehman
Group”), and Lehman, each of its directors and each Person who controls Lehman
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any losses, claims,
damages or liabilities (collectively, the “Liabilities”) to which Lender, the
Lehman Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such sections described in
clause (A) above, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such sections
or necessary in order to make the statements in such sections or in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Lehman Group and the Underwriter Group for any legal or
other expenses reasonably incurred by Lender the Lehman Group and the
Underwriter Group in connection with investigating or defending the Liabilities;
provided, however, that Borrower will be liable in any such case under clauses
(B) or (C) above only to the extent

- 97 -



--------------------------------------------------------------------------------



 



that any such Liability arises out of or is based upon any such untrue statement
or omission made therein in reliance upon and in conformity with information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the memorandum or prospectus or in connection with the
underwriting of the debt, including, without limitation, financial statements of
Borrower, operating statements, rent rolls, environmental site assessment
reports and property condition reports with respect to the Property. This
indemnification will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification provided for in clauses (B) and
(C) above shall be effective whether or not an indemnification certificate
described in (A) above is provided and shall be applicable based on information
previously provided by Borrower or its Affiliates if Borrower does not provide
the indemnification certificate.
     (c) In connection with filings under the Exchange Act, Borrower agrees to
indemnify (i) Lender, the Lehman Group and the Underwriter Group for Liabilities
to which Lender, the Lehman Group or the Underwriter Group may become subject
insofar as the Liabilities arise out of or are based upon the omission or
alleged omission to state in the Provided Information a material fact required
to be stated in the Provided Information in order to make the statements in the
Provided Information, in light of the circumstances under which they were made
not misleading and (ii) reimburse Lender, the Lehman Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Lehman
Group or the Underwriter Group in connection with defending or investigating the
Liabilities.
     (d) Promptly after receipt by an indemnified party under this Section 9.2
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party to
parties. The indemnifying party shall not be liable for the expenses of more
than one such separate counsel unless an indemnified party shall have reasonably

- 98 -



--------------------------------------------------------------------------------



 



concluded that there may be legal defenses available to it that are different
from or additional to those available to another indemnified party.
     (e) In order to provide for just and equitable contribution in
circumstances in which the indemnifications provided for in Section 9.2(b) or
(c) is or are for any reason held to be unenforceable by an indemnified party in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.2(b) or (c), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) Lehman’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined solely by pro rata or per capita allocation.
     (f) The liabilities and obligations of Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.
     Section 9.3 Servicer.
     At the option of Lender or Agent, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender or Agent and Lender or
Agent may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to the Servicer pursuant to a servicing
agreement (the “Servicing Agreement”) between Lender or Agent and Servicer.
Borrower shall be responsible for any reasonable set up fees or any other
initial costs relating to or arising under the Servicing Agreement.
     Section 9.4 Exculpation.
     (a) Except as otherwise provided herein, in the Security Instrument or in
the other Loan Documents, Lender shall not enforce the liability and obligation
of Borrower to perform and observe the obligations contained in this Agreement,
the Note or the Security Instrument by any action or proceeding wherein a money
judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, action for specific performance or other appropriate action
or proceeding to enable Lender to enforce and realize upon this Agreement, the
Note, the Security Instrument, the other Loan Documents, and the interest in the
Property, the Rents and any other collateral given to Lender created by this
Agreement, the Note, the Security Instrument and the other Loan Documents;
provided, however, that any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents and in any other collateral given to Lender. Lender,

- 99 -



--------------------------------------------------------------------------------



 



by accepting this Agreement, the Note and the Security Instrument, agrees that
it shall not, except as otherwise provided herein or in the Security Instrument,
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding, under or by reason of or under or in connection with this
Agreement, the Note, the Security Instrument or the other Loan Documents. The
provisions of this Section shall not, however, (i) constitute a waiver, release
or impairment of any obligation evidenced or secured by this Agreement, the
Note, the Security Instrument or the other Loan Documents; (ii) impair the right
of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under the Security Instrument; (iii) affect the
validity or enforceability of any indemnity (including, without limitation, the
Environmental Indemnity), guaranty (including without limitation, the Guaranty)
master lease or similar instrument made in connection with this Agreement, the
Note, the Security Instrument, or the other Loan Documents; (iv) impair the
right of Lender to obtain the appointment of a receiver; (v) impair the
enforcement of the Assignment of Leases; (vi) impair the right of Lender to
enforce the provisions of Sections 9.9 and 10.2 of the Security Instrument or
Sections 4.1.8, 4.1.28, 5.1.9 and 5.2.8 hereof; or (vii) impair the right of
Lender to obtain a deficiency judgment or other judgment on the Note against
Borrower if necessary to (A) preserve or enforce its rights and remedies against
the Property or (B) obtain any Insurance Proceeds or Awards to which Lender
would otherwise be entitled under the terms of this Agreement or the Security
Instrument; provided however, Lender shall only enforce such judgment to the
extent of the Insurance Proceeds and/or Awards.
     (b) Notwithstanding the provisions of this Section 9.4 to the contrary,
Borrower shall be personally liable to Lender for the Losses it incurs due to:
(i) fraud or intentional misrepresentation in connection with the execution and
the delivery of this Agreement, the Note, the Security Instrument or the other
Loan Documents; (ii) Borrower’s misapplication or misappropriation of Rents
received by Borrower after the occurrence of a Default or Event of Default;
(iii) Borrower’s misapplication or misappropriation of Security Deposits or
Rents collected more than thirty (30) days in advance; (iv) Borrower’s
misapplication or the misappropriation of Insurance Proceeds or Awards; (v) in
the event that Gross Income from Operations are sufficient to satisfy the Taxes
or Other Charges, Borrower’s failure to pay Taxes or Other Charges (except to
the extent that sums sufficient to pay such amounts have been deposited in
escrow with Lender pursuant to the terms of Section 7.2 hereof), charges for
labor or materials or other charges that can create Liens on the Property;
(vi) Borrower’s failure to return or to reimburse Lender for all Personal
Property taken from the Property by or on behalf of Borrower and not replaced
with Personal Property of the same utility and of the same or greater value;
(vii) any act of intentional waste or arson by Borrower, Principal, any
Affiliate thereof or by any Guarantor; (viii) any fees or commissions paid by
Borrower to Principal or any Affiliate of Borrower or Principal, or Guarantor in
violation of the terms of this Agreement, the Note, the Security Instrument or
the other Loan Documents; or (ix) if an Event of Default shall occur under
Section 4.1.35 or 5.1.10 hereof.
     (c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in Subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect (i) in the event of Borrower’s
default

- 100 -



--------------------------------------------------------------------------------



 



under Section 5.2.10 hereof or Section 7.2 of the Security Instrument, or
(ii) if the Property or any part thereof shall become an asset in (A) a
voluntary bankruptcy or insolvency proceeding or (B) an involuntary bankruptcy
or insolvency proceeding commenced by any Person (other than Lender) and
Borrower fails to use its best efforts to obtain a dismissal of such
proceedings.
     (d) Nothing herein shall be deemed to be a waiver of any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Security Instrument or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Security Instrument and the other Loan Documents.
     Section 9.5 Intentionally Omitted.
     Section 9.6 Contributions and Waivers.
     (a) As a result of the transactions contemplated by this Agreement, each
Borrower will benefit, directly and indirectly, from each Borrower’s obligation
to pay the Debt and perform its Obligations and in consideration therefore each
Borrower desires to enter into an allocation and contribution agreement among
themselves as set forth in this Section 9.6 to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of the Borrowers in the event any payment is made by any individual
Borrower hereunder to Lender (such payment being referred to herein as a
“Contribution,” and for purposes of this Section 9.6, includes any exercise of
recourse by Lender against any Collateral of a Borrower and application of
proceeds of such Collateral in satisfaction of such Borrower’s obligations, to
Lender under the Loan Documents).
     (b) Each Borrower shall be liable hereunder with respect to the Obligations
only for such total maximum amount (if any) that would not render its
Obligations hereunder or under any of the Loan Documents subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
State law.
     (c) In order to provide for a fair and equitable contribution among
Borrowers in the event that any Contribution is made by an individual Borrower
(a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (“Reimbursement Contribution”) from all other
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Obligations, in the manner and to the extent
set forth in this Section 9.6.
     (d) For purposes hereof, the “Benefit Amount” of any individual Borrower as
of any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lender to (a) such
Borrower and (b) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged the Property to secure
the Obligations of such Borrower to Lender.

- 101 -



--------------------------------------------------------------------------------



 



     (e) Each Borrower shall be liable to a Funding Borrower in an amount equal
to the greater of (A) the (i) ratio of the Benefit Amount of such Borrower to
the total amount of the Obligations, multiplied by (ii) the amount of
Obligations paid by such Funding Borrower, or (B) ninety-five percent (95%) of
the excess of the fair saleable value of the property of such Borrower over the
total liabilities of such Borrower (including the maximum amount reasonably
expected to become due in respect of contingent liabilities) determined as of
the date on which the payment made by a Funding Borrower is deemed made for
purposes hereof (giving effect to all payments made by other Funding Borrowers
as of such date in a manner to maximize the amount of such Contributions).
     (f) In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section 9.6 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.
     (g) Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.
     (h) No Reimbursement Contribution payments payable by a Borrower pursuant
to the terms of this Section 9.6 shall be paid until all amounts then due and
payable by all of Borrowers to Lender, pursuant to the terms of the Loan
Documents, are paid in full. Nothing contained in this Section 9.6 shall limit
or affect in any way the Obligations of any Borrower to Lender under this Note
or any other Loan Documents.
     (i) Each Borrower waives:
     (A) any right to require Lender to proceed against any other Borrower or
any other person or to proceed against or exhaust any security held by Lender at
any time or to pursue any other remedy in Lender’s power before proceeding
against Borrower;
     (B) the defense of the statute of limitations in any action against any
other Borrower or for the collection of any indebtedness or the performance of
any obligation under the Loan;
     (C) any defense based upon any legal disability or other defense of any
other Borrower, any guarantor of any other person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums

- 102 -



--------------------------------------------------------------------------------



 



payable under the Note, this Agreement and any of the other Loan Documents;
     (D) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;
     (E) any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;
     (F) any defense based upon any failure by Lender to obtain collateral for
the indebtedness or failure by Lender to perfect a lien on any collateral;
     (G) presentment, demand, protest and notice of any kind;
     (H) any defense based upon any failure of Lender to give notice of sale or
other disposition of any collateral to any other Borrower or to any other person
or entity or any defect in any notice that may be given in connection with any
sale or disposition of any collateral;
     (I) any defense based upon any failure of Lender to comply with Applicable
Laws in connection with the sale or other disposition of any collateral,
including, without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any collateral;
     (J) any defense based upon any election by Lender, in any bankruptcy
proceeding, of the application or non-application of Section 1111(6)(2) of the
Bankruptcy Code or any successor statute;
     (K) any defense based upon any use of cash collateral under Section 363 of
the Bankruptcy Code;
     (L) any defense based upon any agreement or stipulation entered into by
Lender with respect to the provision of adequate protection in any bankruptcy
proceeding;
     (M) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code;
     (N) any defense based upon the avoidance of any security interest in favor
of Lender for any reason;

- 103 -



--------------------------------------------------------------------------------



 



     (O) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents; and
     (P) any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the applicable Security
Instruments to be satisfied by any payment from any other Borrower or any such
party.
     (j) Each Borrower waives:
     (A) all rights and defenses arising out of an election of remedies by
Lender even though the election of remedies, such as nonjudicial foreclosure
with respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;
     (B) all rights and defenses that Borrower may have because any of Debt is
secured by real property. This means, among other things: (i) Lender may collect
from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, (ii) if Lender forecloses on any real
property collateral pledged by any other Borrower, (a) the amount of the Debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price,
(b) Lender may collect from Borrower even if any other Borrower, by foreclosing
on the real property collateral, has destroyed any right Borrower may have to
collect from any other Borrower. This is an unconditional and irrevocable waiver
of any rights and defenses Borrower may have because any of the Debt is secured
by real property; and
     (C) any claim or other right which Borrower might now have or hereafter
acquire against any other Borrower or any other person that arises from the
existence or performance of any obligations under the Note, this Agreement, the
Security Instrument or the other Loan Documents, including, without limitation,
any of the following: (i) any right of subrogation, reimbursement, exoneration,
contribution, or indemnification; or (ii) any right to participate in any claim
or remedy of Lender against any other Borrower or any collateral security
therefor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law.
     Section 9.7 Syndication
     9.7.1 Syndication.

- 104 -



--------------------------------------------------------------------------------



 



     The provisions of this Section 9.7 shall only apply in the event that the
Loan is syndicated in accordance with the provisions of this Section 9.7 set
forth below.
     9.7.2 Sale of Loan, Co-Lenders, Participations and Servicing.
     (a) Lender and any Co-Lender may, at their option, without Borrower’s
consent (but with notice to Borrower), sell with novation all or any part of
their right, title and interest in, and to, and under the Loan (the
“Syndication”), to one or more additional lenders (each a “Co-Lender”). Each
additional Co-Lender shall enter into an assignment and assumption agreement
(the “Assignment and Assumption”) assigning a portion of Lender’s or Co-Lender’s
rights and obligations under the Loan, and pursuant to which the additional
Co-Lender accepts such assignment and assumes the assigned obligations. From and
after the effective date specified in the Assignment and Assumption (i) each
Co-Lender shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise herein, shall succeed to the rights and
obligations of Lender and the Co-Lenders hereunder and thereunder in respect of
the Loan, and (ii) Lender, as lender and each Co-Lender, as applicable, shall,
to the extent such rights and obligations have been assigned by it pursuant to
such Assignment and Assumption, relinquish its rights and be released from its
obligations hereunder and under the Loan Documents.
     (b) The liabilities of Lender and each of the Co-Lenders shall be several
and not joint, and Lender’s and each Co-Lender’s obligations to Borrower under
this Agreement shall be reduced by the amount of each such Assignment and
Assumption. Neither Lender nor any Co-Lender shall be responsible for the
obligations of any other Co-Lender. Lender and each Co-Lender shall be liable to
Borrower only for their respective proportionate shares of the Loan. If for any
reason any of the Co-Lenders shall fail or refuse to abide by their obligations
under this Agreement, Lender and the other Co-Lenders shall not be relieved of
their obligations, if any, hereunder; notwithstanding the foregoing, Lender and
the Co-Lenders shall have the right, but not the obligation, at their sole
option, to make the defaulting Co- Lender’s pro rata share of such advance
pursuant to the Co-Lending Agreement.
     (c) Borrower agrees that it shall, in connection with any sale of all or
any portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 5.1.10 and 5.1.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan.
     (d) Lender (or an Affiliate of Lender) shall act as administrative agent
for itself and the Co-Lenders (together with any successor administrative agent,
the “Agent”) pursuant to this Section 9.7. Borrower acknowledges that Lender, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as Lender and as agent for
itself and the Co-Lenders subject to the terms of the Co-Lending Agreement.
Lender acknowledges that Lender, as Agent, shall retain the exclusive right to
grant approvals and give consents with respect to the

- 105 -



--------------------------------------------------------------------------------



 



operating budgets required to be delivered hereunder and with respect to matters
concerning the establishment and administration of the Lockbox Account and the
other Accounts. Except as otherwise provided herein, Borrower shall have no
obligation to recognize or deal directly with any Co-Lender, and no Co-Lender
shall have any right to deal directly with Borrower with respect to the rights,
benefits and obligations of Borrower under this Agreement, the Loan Documents or
any one or more documents or instruments in respect thereof. Borrower may rely
conclusively on the actions of Lender as Agent to bind Lender and the
Co-Lenders, notwithstanding that the particular action in question may, pursuant
to this Agreement or the Co-Lending Agreement be subject to the consent or
direction of some or all of the Co-Lenders. Lender may resign as Agent of the
Co-Lenders, in its sole discretion, or if required to by the Co-Lenders in
accordance with the term of the Co-Lending Agreement, in each case without the
consent of Borrower. Upon any such resignation, a successor Agent shall be
determined pursuant to the terms of the Co-Lending Agreement. The term Agent
shall mean any successor Agent.
     (e) Notwithstanding any provision to the contrary in this Agreement, the
Agent shall not have any duties or responsibilities except those expressly set
forth herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.
     (f) Except to the extent its obligations hereunder and its interest in the
Loan have been assigned pursuant to one or more Assignments and Assumption,
Lender, as Agent, shall have the same rights and powers under this Agreement as
any other Co-Lender and may exercise the same as though it were not Agent,
respectively. The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include Lender in its individual capacity. Lender and the
other Co-Lenders and their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, or any Affiliate of Borrower and any Person who may
do business with or own securities of Borrower or any Affiliate of Borrower, all
as if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.
     (g) If required by any Co-Lender, each Borrower hereby agrees to execute
supplemental notes in the principal amount of such Co-Lender’s pro rata share of
the Loan substantially in the form of the Note, and such supplemental note shall
(i) be payable to order of such Co-Lender, (ii) be dated as of the Closing Date,
and (iii) mature on the Maturity Date. Such supplemental note shall provide that
it evidences a portion of the existing indebtedness hereunder and under the Note
and not any new or additional indebtedness of Borrower. The term “Note” as used
in this Agreement and in all the other Loan Documents shall include all such
supplemental notes.
     (h) Lender, as Agent, shall maintain at its domestic lending office or at
such other location as Lender, as Agent, shall designate in writing to each
Co-Lender and Borrower a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan
and the name and address of each

- 106 -



--------------------------------------------------------------------------------



 



Co-Lender’s agent for service of process (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and Borrower, Lender, as Agent, and the Co-Lenders may treat each Person
whose name is recorded in the Register as a Co-Lender hereunder for all purposes
of this Agreement. The Register shall be available for inspection and copying by
Borrower or any Co-Lender during normal business hours upon reasonable prior
notice to the Agent. A Co-Lender may change its address and its agent for
service of process upon written notice to Lender, as Agent, which notice shall
only be effective upon actual receipt by Lender, as Agent, which receipt will be
acknowledged by Lender, as Agent, upon request.
     (i) Notwithstanding anything herein to the contrary, any financial
institution or other entity may be sold a participation interest in the Loan by
Lender or any Co-Lender without Borrower’s consent (such financial institution
or entity, a “Participant”) (x) if such sale is without novation and (y) if the
other conditions set forth in this paragraph are met. No Participant shall be
considered a Co-Lender hereunder or under the Note or the Loan Documents. No
Participant shall have any rights under this Agreement, the Note or any of the
Loan Documents and the Participant’s rights in respect of such participation
shall be solely against Lender or Co-Lender, as the case may be, as set forth in
the participation agreement executed by and between Lender or Co-Lender, as the
case may be, and such Participant. No participation shall relieve Lender or
Co-Lender, as the case may be, from its obligations hereunder or under the Note
or the Loan Documents and Lender or Co- Lender, as the case may be, shall remain
solely responsible for the performance of its obligations hereunder.
     (j) Notwithstanding any other provision set forth in this Agreement, Lender
or any Co-Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
amounts owing to it in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System), provided
that no such security interest or the exercise by the secured party of any of
its rights thereunder shall release Lender or Co-Lender from its funding
obligations hereunder.
     9.7.3 Cooperation in Syndication.
     Borrower agrees to assist Lender in completing a Syndication satisfactory
to Lender. Such assistance shall include (i) direct contact between senior
management and advisors of Borrower and the proposed Co-Lenders, (ii) assistance
in the preparation of a confidential information memorandum and other marketing
materials to be used in connection with the Syndication, (iii) the hosting, with
Lender, of one or more meetings of prospective Co-Lenders or with the Rating
Agencies, (iv) the delivery of appraisals satisfactory to Lender if required,
and (v) working with Lender to procure a rating for the Loan by the Rating
Agencies.
     (a) Lender shall manage all aspects of the Syndication of the Loan,
including decisions as to the selection of institutions to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocations of the commitments among the
Co-Lenders and the amount and

- 107 -



--------------------------------------------------------------------------------



 



distribution of fees among the Co-Lenders. To assist Lender in its Syndication
efforts, Borrower agrees promptly to prepare and provide to Lender all
information with respect to Borrower, Manager, Guarantor and the Property
contemplated hereby, including all financial information and projections (the
“Projections”), as Lender may reasonably request in connection with the
Syndication of the Loan. Borrower hereby represents and covenants that (i) all
information other than the Projections (the “Information”) that has been or will
be made available to Lender by Borrower or any of their representatives is or
will be, when furnished, complete and correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (ii) the Projections that have been or will
be made available to Lender by Borrower or any of their representatives have
been or will be prepared in good faith based upon reasonable assumptions.
Borrower understands that in arranging and syndicating the Loan, Lender, the
Co-Lenders and, if applicable, the Rating Agencies, may use and rely on the
Information and Projections without independent verification thereof.
     (b) If required in connection with the Syndication, Borrower hereby agrees
to:
     (i) amend the Loan Documents to give Lender the right, at Borrower’s sole
cost and expense, to have the Property reappraised on an annual basis;
     (ii) deliver updated financial and operating statements and other
information reasonably required by Lender to facilitate the Syndication;
     (iii) deliver reliance letters reasonably satisfactory to Lender with
respect to the environmental assessments and reports delivered to Lender prior
to the Closing Date, which will run to Lender and its successors and assigns;
and
     (iv) execute modifications to the Loan Documents required by the Co-
Lenders, provided that such modification will not (except as set forth in (v))
change any material or economic terms of the Loan Documents, or otherwise
materially increase the obligations or materially decrease the rights of
Borrower pursuant to the Loan Documents; and
     (v) if Lender elects, in its sole discretion, prior to or upon a
Syndication, to split the Loan into two or more parts, or the Note into multiple
component notes or tranches which may have different interest rates, principal
amounts, payment priorities and maturities, Borrower agrees to cooperate with
Lender in connection with the foregoing and to execute the required
modifications and amendments to the Note, this Agreement and the Loan Documents
and to provide opinions necessary to effectuate the same. Such Notes or
components may be assigned different interest rates, so long as the initial
weighted average of such interest rates does not exceed the Applicable Interest
Rate.
All reasonable and customary third party costs and expenses incurred by Lender
or Borrower in connection with Borrower’s complying with requests made under
this

- 108 -



--------------------------------------------------------------------------------



 



Section 9.7.3 shall be paid by Lender, including, the reasonable and customary
fees and expenses of Borrower’s legal counsel selected by Borrower and approved
by Lender in its sole discretion. Nothing in this paragraph shall limit or
affect Borrower’s obligations to pay for any actual out-of-pocket costs or
expenses which Borrower incurs in complying with the other provisions of this
Agreement.
     9.7.4 Payment of Agent’s, and Co-Lender’s Expenses, Indemnity, etc.
     Borrower shall:
     (a) whether or not the transactions contemplated in this Section 9.7 are
consummated, pay all reasonable out-of-pocket costs and expenses (A) of Agent’s
counsel fees and expenses relating to the negotiation, preparation, execution
and delivery of the Note, this Agreement, the Security Instrument, and the other
Loan Documents and the documents and instruments referred to therein, the
creation, perfection or protection of Lender’s and Co-Lender’s liens on the
Property (including, without limitation, fees and expenses for title insurance,
property inspections, appraisals, if required for Syndication, surveys, lien
searches, filing and recording fees, and escrow fees and expenses), and any
amendment, waiver or consent relating to any of the Loan Documents including
releases, (but Agent and the Co-Lender’s shall pay their own respective counsel
fees) and (B) of Agent and Co-Lenders in connection with the preservation of
rights under, any amendment, waiver or consent relating to, and enforcement of,
the Loan Documents and the documents and instruments referred to therein or in
connection with any restructuring or rescheduling of the Obligations (including,
without limitation, the reasonable fees and disbursements of counsel for Agent
and the Co-Lenders);
     (b) pay, and hold Agent and each Co-Lender harmless from and against, any
and all present and future stamp, excise and other similar taxes with respect to
the foregoing matters and hold Agent and each Co-Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to Agent or such Co-Lender) to
pay such taxes; and
     (c) indemnify Agent, (in its capacity as Lender and as Agent), and each Co-
Lender, its officers, directors, employees, representatives and agents and any
persons or entities owned or Controlled by, owning or Controlling, or under
common Control or Affiliated with Agent, Agent, or each Co-Lender (each an
“Indemnitee”) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitee in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
asserted against or incurred by any Indemnitee as a result of, or arising in any
manner out of, or in any way related to or by reason of, (i) the execution,
delivery or performance of any Loan Document by Borrower, (ii) the breach of any
of Borrower’s representations and warranties or of any of Borrower’s
Obligations, (iii) a default under Section 5.2.8 hereof,

- 109 -



--------------------------------------------------------------------------------



 



including, without limitation, reasonable attorneys’ fees and costs incurred in
the investigation, defense, and settlement of losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA, the Code, any State
statute or other similar law that may be required, and (iv) the exercise by
Agent and the Co-Lenders of their rights and remedies (including, without
limitation, foreclosure) under any Loan Documents, but excluding, as to any
Indemnitee, any such losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs or disbursements
incurred solely by reason of the gross negligence or willful misconduct of such
Indemnitee as finally determined by a court of competent jurisdiction
(collectively, “Indemnified Liabilities”). Borrower further agrees that, without
Agent’s or the Co-Lenders’ prior written consent, it will not enter into any
settlement of a lawsuit, claim or other proceeding arising or relating to any
Indemnified Liability unless such settlement includes an explicit and
unconditional release from the party bringing such lawsuit, claim or other
proceeding of each Indemnitee. Borrower’s obligations under this Section shall
survive the termination of this Agreement and the payment of the Obligations.
Borrower shall have the right to undertake, conduct and control through counsel
of its own choosing (which counsel shall be acceptable to the Indemnitee acting
reasonably), the conduct and settlement of the Indemnified Liabilities, and the
Indemnitee shall cooperate with Borrower in connection therewith; provided that
Borrower shall permit the Indemnitee to participate in such conduct and
settlement through counsel chosen by the Indemnitee, but reasonable fees and
expenses of such counsel shall be borne by the Indemnitee. Notwithstanding the
foregoing, the Indemnitee shall have the right to employ its own counsel, and
the reasonable fees and expenses of such counsel shall be at Borrower’s cost and
expense if the Indemnitee reasonably determines that (i) Borrower’s counsel is
not adequately defending any claim or proceeding in a manner reasonably
acceptable to Indemnitee, or (ii) the interests of Borrower and the Indemnitee
have become adverse in any such claim or course of action; provided, however
Borrower, in such event, shall only be liable for the reasonable legal expenses
of one counsel for all such Indemnitees. None of Borrower nor any Indemnitee
shall be liable for any settlement of any Indemnified Liability effected without
its prior written consent, such consent not to be unreasonably withheld. No
Indemnitee shall be liable for any indirect or consequential damages in
connection with its activities related to the Loan, the Securitization or the
Syndication.
     9.7.5 Limitation of Liability.
     No claim may be made by Borrower, or any other Person against Agent, or any
Co-Lenders or the Affiliates, directors, officers, employees, attorneys or agent
of any of such Persons for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or any act, omission or event occurring in connection therewith; and
Borrower hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
     9.7.6 No Joint Venture.

- 110 -



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary herein contained, neither Agent,
nor any Co-Lender by entering into this Agreement or by taking any action
pursuant hereto, will be deemed a partner or joint venturer with Borrower.
     9.7.7 Voting Rights of Co-Lenders.
     Borrower acknowledges that the Co-Lending Agreement may contain provisions
which require that amendments, waivers, extensions, modifications, and other
decisions with respect to the Loan Documents shall require the approval of all
or a number of the Co-Lenders holding in the aggregate a specified percentage of
the Loan or any one or more Co-Lenders that are specifically affected by such
amendment, waiver, extension, modification or other decision.
     Section 9.8 Intentionally Omitted.
     Section 9.9 Mezzanine Financing.
     In connection with any Securitization or Syndication of the Loan, Lender
shall have the right at any time to divide the Loan into two or more parts (the
“Mezzanine Option”): a mortgage loan (the “Mortgage Loan”) and one or more
mezzanine loans (the “Mezzanine Loan(s)”). The principal amount of the Mortgage
Loan plus the principal amount of the Mezzanine Loan(s) shall equal the
outstanding principal balance of the Loan immediately prior to the creation of
the Mortgage Loan and the Mezzanine Loan(s). In effectuating the foregoing, (in
its capacity as the lender under the Mezzanine Loan(s), the “Mezzanine Lender”)
will make a loan to one or more newly formed entities meeting the requirements
of Section 9.9(b) hereof (each a “Mezzanine Borrower”); Mezzanine Borrower(s)
will contribute the amount of the Mezzanine Loan(s) to Borrower and Borrower
will apply the contribution to pay down the Mortgage Loan. The Mortgage Loan and
the Mezzanine Loan(s) will be on the same terms and subject to the same
conditions set forth in this Agreement, the Note, the Security Instrument and
the other Loan Documents except as follows:
     (a) Lender shall have the right to establish different interest rates and
debt service payments for the Mortgage Loan(s) and the Mezzanine Loan and to
require the payment of the Mortgage Loan and the Mezzanine Loan(s) in such order
of priority as may be designated by Lender; provided, that (i) the total loan
amounts for the Mortgage Loan and the Mezzanine Loan(s) shall equal the amount
of the Loan immediately prior to the creation of the Mortgage Loan and the
Mezzanine Loan(s), (ii) the initial weighted average interest rate of the
Mortgage Loan and the Mezzanine Loan(s) shall initially on the date created
equal the interest rate which was applicable to the Loan immediately prior to
creation of the Mortgage Loan and the Mezzanine Loan(s) and (iii) the initial
debt service payments on the Mortgage Loan note and the Mezzanine Loan note(s)
shall initially on the date created equal the debt service payment which was due
under the Loan immediately prior to creation of the Mortgage Loan and the
Mezzanine Loan(s). The Mezzanine Loan(s) will be made pursuant to Lender’s
standard mezzanine loan documents. The Mezzanine Loan(s) will be subordinate to
the Mortgage Loan and will

- 111 -



--------------------------------------------------------------------------------



 



be governed by the terms of an intercreditor agreement between the holders of
the Mortgage Loan and the Mezzanine Loan(s).
     (b) Mezzanine Borrower(s) shall be a special purpose, bankruptcy remote
entity pursuant to applicable Rating Agency criteria and shall own directly or
indirectly one hundred percent (100%) of Borrower. The direct equity holder(s)
of Mezzanine Borrower(s) (such holder(s) the “Second Level SPE”) shall be a
special purpose, bankruptcy remote entity pursuant to applicable Rating Agency
criteria and shall own directly or indirectly one hundred percent (100%) of
Mezzanine Borrower. The security for the Mezzanine Loan shall be a pledge of one
hundred percent (100%) of the direct and indirect ownership interests in
Borrower and Mezzanine Borrower.
     (c) Mezzanine Borrower, Second Level SPE and Borrower shall cooperate with
all reasonable requests of Lender in order to divide the Loan into a Mortgage
Loan and one or more Mezzanine Loan(s) and shall execute and deliver such
documents as shall reasonably be required by Lender and any Rating Agency in
connection therewith, including, without limitation, (i) the delivery of
non-consolidation opinions, (ii) the modification of organizational documents
and Loan Documents, (iii) authorize Lender to file any UCC-1 Financing
Statements reasonably required by Lender to perfect its security interest in the
collateral pledged as security for the Mezzanine Loan(s), (iv) execute such
other documents reasonably required by Lender in connection with the creation of
the Mezzanine Loan(s), including, without limitation, a guaranty substantially
similar in form and substance to the Guaranty delivered on the date hereof in
connection with the Loan, an environmental indemnity substantially similar in
form and substance to the Environmental Indemnity delivered on the date hereof
in connection with the Loan and a conditional assignment of management agreement
substantially similar in form and substance to the Assignment of Management
Agreement delivered on the date hereof in connection with the Loan, (v) deliver
appropriate authorization, execution and enforceability opinions with respect to
the Mezzanine Loan(s) and amendments to the Mortgage Loan, and (vi) deliver an
“Eagle 9” or equivalent UCC title insurance policy, satisfactory to Lender,
insuring the perfection and priority of the lien on the collateral pledged as
security for the Mezzanine Loan.
     All reasonable and customary third party costs and expenses incurred by
Lender or Borrower in connection with Borrower’s complying with requests made
under this Section 9.9 shall be paid by Lender, including, the reasonable and
customary fees and expenses of Borrower’s legal counsel selected by Borrower and
approved by Lender in its sole discretion. Nothing in this paragraph shall limit
or affect Borrower’s obligations to pay for any actual out-of-pocket costs or
expenses which Borrower incurs in complying with the other provisions of this
Agreement.
     It shall be an Event of Default under this Agreement, the Note, the
Security Instrument and the other Loan Documents if Borrower, Mezzanine
Borrower, or Second Level SPE fails to comply with any of the terms, covenants
or conditions of this Section 9.9 after expiration of ten (10) Business Days
after notice thereof.

- 112 -



--------------------------------------------------------------------------------



 



     X. MISCELLANEOUS
     Section 10.1 Survival.
     This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as all
or any of the Debt is outstanding and unpaid unless a longer period is expressly
set forth herein or in the other Loan Documents. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
     Section 10.2 Lender’s Discretion.
     Whenever pursuant to this Agreement, Lender exercises any right given to it
to approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.
     Section 10.3 Governing Law.
     (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT
TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED,
CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS), PROVIDED HOWEVER, THAT
WITH RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS
AND SECURITY INTERESTS CREATED BY THIS AGREEMENT, THE SECURITY INSTRUMENT AND
THE OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, THE
LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED SHALL APPLY.
     (b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT

- 113 -



--------------------------------------------------------------------------------



 



IN ANY SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS WILL BE DEEMED
TO PRECLUDE LENDER FROM BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN
ANY OTHER JURISDICTION.
     Section 10.4 Modification, Waiver in Writing.
     No modification, amendment, extension, discharge, termination or waiver of
any provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
     Section 10.5 Delay Not a Waiver.
     Neither any failure nor any delay on the part of Lender in insisting upon
strict performance of any term, condition, covenant or agreement, or exercising
any right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
     Section 10.6 Notices.
     All notices or other written communications hereunder shall be deemed to
have been properly given (i) upon delivery, if delivered in person or by
facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day after having been
deposited for overnight delivery with any reputable overnight courier service,
or (iii) three (3) Business Days after having been deposited in any post office
or mail depository regularly maintained by the U. S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

         
 
  If to Borrower:   c/o Republic Property Trust
 
      1280 Maryland Avenue, S.W., Suite 280
 
      Washington, DC 20024

- 114 -



--------------------------------------------------------------------------------



 



         
 
      Attention: Gary R. Siegel, Chief Operating Officer
 
      Facsimile No.: (202) 863-4049
 
       
 
  With a copy to:   Glazer Winston Honigman Ellick
 
      5301 Wisconsin Avenue, NW, Suite 740
 
      Washington, DC 20015
 
      Attention: Lori J. Honigman
 
      Facsimile No.: (202) 537-5500
 
       
 
  If to Lender / Agent:   Lehman Brothers Bank, FSB
 
      c/o Lehman Brothers Holdings
 
      399 Park Avenue
 
      New York, New York 10022
 
      Attention: Tim Johnson
 
      Facsimile No.: (212) 520-0405
 
       
 
  With Copy to:   Lehman Brothers Bank, FSB
 
      c/o Lehman Brothers Holdings
 
      399 Park Avenue
 
      New York, New York 10022
 
      Attention: Gary Taylor
 
      Facsimile No.: (646) 758-2256
 
       
 
      and
 
       
 
      Thacher Proffitt & Wood LLP
 
      Two World Financial Center
 
      New York, New York 10281
 
      Attention: Mitchell G. Williams, Esq.
 
      Facsimile No.: (212) 912-7751

     
With a copy of all notices, certificates, and other information under Section
5.1.10 to:
  Wachovia Bank, N.A.
 
  NC 1075
 
  8739 Research Drive, URP4
 
  Charlotte, North Carolina 28262-1075
 
  Attention: Robert T. Uhlin
 
  Facsimile No.: (704) 593-7734

or addressed as such party may from time to time designate by written notice to
the other parties.
     Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

- 115 -



--------------------------------------------------------------------------------



 



     Section 10.7 Trial by Jury.
     BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER.
     Section 10.8 Headings.
     The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
     Section 10.9 Severability.
     Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under Applicable Law, but if any
provision of this Agreement shall be prohibited by or invalid under Applicable
Law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
     Section 10.10 Preferences.
     Lender shall have the continuing and exclusive right to apply or reverse
and reapply any and all payments by Borrower to any portion of the obligations
of Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.
     Section 10.11 Waiver of Notice.
     Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower

- 116 -



--------------------------------------------------------------------------------



 



hereby expressly waives the right to receive any notice from Lender with respect
to any matter for which this Agreement or the other Loan Documents do not
specifically and expressly provide for the giving of notice by Lender to
Borrower.
     Section 10.12 Remedies of Borrower.
     In the event that a claim or adjudication is made that Lender or its agents
have acted unreasonably or unreasonably delayed acting in any case where by law
or under this Agreement or the other Loan Documents, Lender or such agent, as
the case may be, has an obligation to act reasonably or promptly, Borrower
agrees that neither Lender nor its agents shall be liable for any monetary
damages, and Borrower’s sole remedies shall be limited to commencing an action
seeking injunctive relief or declaratory judgment. The parties hereto agree that
any action or proceeding to determine whether Lender has acted reasonably shall
be determined by an action seeking declaratory judgment.
     Section 10.13 Expenses; Indemnity.
     (a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days of receipt of written notice from Lender
for all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Property or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any insolvency or bankruptcy
proceedings; provided,

- 117 -



--------------------------------------------------------------------------------



 



however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Lockbox Account.
     (b) Borrower shall indemnify, defend and hold harmless Lender from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Additional Indemnified Liabilities”); provided, however,
that Borrower shall not have any obligation to Lender hereunder to the extent
that such Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under Applicable Law
to the payment and satisfaction of all Additional Indemnified Liabilities
incurred by Lender.
     (c) Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless Lender and the Indemnified Parties from and
against any and all losses (including, without limitation, reasonable attorneys’
fees and costs incurred in the investigation, defense, and settlement of losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA, the Code, any State statute or other similar law that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 4.1.8 or 5.2.8 hereof.
     (d) Borrower covenants and agrees to pay for or, if Borrower fails to pay,
to reimburse Lender for, (i) any fees and expenses incurred by any Rating Agency
in connection with any Rating Agency review of the Loan, the Loan Documents or
any transaction contemplated thereby or (ii) any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
     Section 10.14 Schedules and Exhibits Incorporated.
     The Schedules and Exhibits annexed hereto are hereby incorporated herein as
a part of this Agreement with the same effect as if set forth in the body
hereof.

- 118 -



--------------------------------------------------------------------------------



 



     Section 10.15 Offsets, Counterclaims and Defenses.
     Any assignee of Lender’s interest in and to this Agreement, the Note and
the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
     Section 10.16 No Joint Venture or Partnership; No Third Party
Beneficiaries.
     (a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.
     (b) This Agreement and the other Loan Documents are solely for the benefit
of Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
     Section 10.17 Publicity.
     All news releases, publicity or advertising by Borrower or their Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Lehman,
or any of their Affiliates shall be subject to the prior written approval of
Lender, which shall not be unreasonably withheld. Notwithstanding the foregoing,
disclosure required by any federal or State securities laws, rules or
regulations, as determined by Borrower’s counsel, shall not be subject to the
prior written approval of Lender.
     Section 10.18 Waiver of Marshalling of Assets.
     (a) To the fullest extent permitted by Applicable Law, Borrower, for itself
and its successors and assigns, waives all rights to a marshalling of the assets
of Borrower, Borrower’s partners and others with interests in Borrower, and of
the Property, or to a sale in inverse order of alienation in the event of
foreclosure of all or part of the Security

- 119 -



--------------------------------------------------------------------------------



 



Instrument, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever.
     Section 10.19 Waiver of Counterclaim.
     Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.
     Section 10.20 Conflict; Construction of Documents; Reliance.
     In the event of any conflict between the provisions of this Agreement and
any of the other Loan Documents, the provisions of this Agreement shall control.
The parties hereto acknowledge that they were represented by competent counsel
in connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.
     Section 10.21 Brokers and Financial Advisors.
     Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

- 120 -



--------------------------------------------------------------------------------



 



     Section 10.22 Prior Agreements.
     This Agreement and the other Loan Documents contain the entire agreement of
the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.
[NO FURTHER TEXT ON THIS PAGE]

- 121 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

                          BORROWER:    
 
                        RPB WILLOWWOOD I LLC, a Delaware limited            
liability company    
 
               
 
      By:   /s/ Gary R. Siegel    
 
               
 
          Name: Gary R. Siegel    
 
          Title: Chief Operating Officer    
 
                        RPB WILLOWWOOD II LLC, a Delaware limited            
liability company    
 
               
 
      By:   /s/ Gary R. Siegel    
 
               
 
          Name: Gary R. Siegel    
 
          Title: Chief Operating Officer    
 
                        LENDER:    
 
                        LEHMAN BROTHERS BANK, FSB, a federal stock savings bank,
individually and as Agent for one or more Co-Lenders    
 
               
 
      By:   /s/ Charlene Thomas    
 
               
 
          Name: Charlene Thomas    
 
          Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Tenant Notice Letter
TENANT DIRECTION LETTER
                    , 200___
[Addressee]
     Re: Payment Direction Letter for
                                                             
                    (the “Property”)
Dear [                    ]:
                                                            , a
                                         (“Borrower”), the owner of the
Property, has granted a security interest in the Property to [LEHMAN BROTHERS
BANK, FSB, a federal stock savings bank] (together with its successors and
assigns, “Lender”) and has agreed that all rents due for the Property will be
paid directly to a bank selected by Borrower and approved by Lender. Therefore,
from and after the date hereof, all rent to be paid by you under the Lease
between Borrower and you (the “Lease”) should be sent directly to the following
address:
[BANK’S ADDRESS]

         
 
 
 
   
 
       
 
       
 
       
 
  or by wire transfer to:    
 
       
 
  Bank:    
 
  ABA No.:    
 
  Account No.:         Account Name:                      Clearing Account,
[Lehman Brothers Bank, FSB, as Secured Party]

All checks should be made out to
“                                                            ”.
These payment instructions cannot be withdrawn or modified without the prior
written consent of Lender or its agent (“Servicer”), or pursuant to a joint
written instruction from Borrower and Lender or Servicer. Until you receive
written instructions from Lender or Servicer, continue to send all rent payments
due under the Lease to                     . All rent payments must be delivered
to                      no later than the day on which such amounts are due
under the Lease.
If you have any questions concerning this letter, please contact
                     of Borrower at                      or                     
of Lender at                      or                       of Servicer at
                    . We appreciate your cooperation in this matter.

 



--------------------------------------------------------------------------------



 



                  [BORROWER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Rollover Guaranty
New York, New York
As of May 24, 2006
GUARANTY
     FOR VALUE RECEIVED, and to induce LEHMAN BROTHERS BANK, FSB, a federal
stock savings bank, having an address at 1000 West Street, Suite 200,
Wilmington, Delaware 19801, individually and as Agent for one or more Co-Lenders
(“Lender”), to lend to RPB WILLOWWOOD I LLC, a Delaware limited liability
company, having its principal place of business at c/o Republic Property Trust,
1280 Maryland Avenue, S.W., Suite 280, Washington, DC 20024, and RPB WILLOWWOOD
II LLC, a Delaware limited liability company, having its principal place of
business at c/o Republic Property Trust, 1280 Maryland Avenue, S.W., Suite 280,
Washington, DC 20024 (individually and collectively, as the context may require,
“Borrower”), the principal sum of FORTY-SIX MILLION FOUR HUNDRED THOUSAND AND
00/100 DOLLARS ($46,400,000.00) (the “Loan”), advanced pursuant to that certain
Loan Agreement, dated as of the date hereof, between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”) and evidenced by the Note (as defined in the
Loan Agreement) and the other Loan Documents (as defined in the Loan Agreement),
the undersigned, REPUBLIC PROPERTY LIMITED PARTNERSHIP, a Delaware limited
partnership, having its principal place of business at c/o Republic Property
Trust, 1280 Maryland Avenue, S.W., Suite 280, Washington, DC 20024 and REPUBLIC
PROPERTY TRUST, a Maryland real estate investment trust, having its principal
place of business at 1280 Maryland Avenue, S.W., Suite 280, Washington, DC 20024
(individually and collectively, as the context may require, “Guarantor”) hereby
absolutely and unconditionally guarantees to Lender the prompt and unconditional
payment of the Guaranteed Obligations of Borrower (hereinafter defined). All
capitalized words and phrases not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement.
     It is expressly understood and agreed that this is a continuing guaranty
and that the obligations of Guarantor hereunder are and shall be absolute under
any and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Loan Agreement, or the other Loan Documents, a
true copy of each of said documents Guarantor hereby acknowledges having
received and reviewed.
     The term “Debt” as used in this Guaranty of Recourse Obligations of
Borrower (this “Guaranty”) shall mean the principal sum evidenced by the Note
and secured by the Security Instrument, or so much thereof as may be outstanding
from time to time, together with interest thereon at the rate of interest
specified in the Note and all other sums other than principal or interest which
may or shall become due and payable pursuant to the provisions of the Note, the
Loan Agreement, or the other Loan Documents.
     The term “Guaranteed Obligations of Borrower” as used in this Guaranty
shall mean an amount equal to the sum of all of the obligations and liabilities
of Borrower with respect to tenant improvement and leasing commission costs and
expenses incurred in connection with the





--------------------------------------------------------------------------------



 



re-leasing of space at the Property demised under Leases on or after January 1,
2009, which are due and payable by Borrower to the extent such costs and
expenses are not paid in accordance with the terms of such Leases and the Loan
Documents. The Guaranteed Obligations of Borrower shall not exceed, in the
aggregate, $2,400,000.00 and such Guaranteed Obligations of Borrower shall be
reduced, on a dollar for dollar basis, with respect to such tenant improvement
and leasing commission costs and expenses to the extent actually paid by
Borrower as required pursuant to the terms of such Leases and the Loan
Documents.
     Any indebtedness of Borrower to Guarantor now or hereafter existing
(including, but not limited to, any rights to subrogation Guarantor may have as
a result of any payment by Guarantor under this Guaranty), together with any
interest thereon, shall be, and such indebtedness is, hereby deferred, postponed
and subordinated to the prior payment in full of the Debt. Until payment in full
of the Debt (and including interest accruing on the Note after the commencement
of a proceeding by or against Borrower under the Bankruptcy Code and the
regulations adopted and promulgated pursuant thereto, which interest the parties
agree shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code generally), Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of Borrower to Guarantor and hereby
assigns such indebtedness to Lender, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the Bankruptcy
Code, including the right to vote on any plan of reorganization. Further, if
Guarantor shall comprise more than one person, firm or corporation, Guarantor
agrees that until such payment in full of the Debt, (a) no one of them shall
accept payment from the others by way of contribution on account of any payment
made hereunder by such party to Lender, (b) no one of them will take any action
to exercise or enforce any rights to such contribution, and (c) if any Guarantor
should receive any payment, satisfaction or security for any indebtedness of
Borrower to any Guarantor or for any contribution by the other Guarantors for
payment made hereunder by the recipient to Lender, the same shall be delivered
to Lender in the form received, endorsed or assigned as may be appropriate for
application on account of, or as security for, the Debt and until so delivered,
shall be held in trust for Lender as security for the Debt. Nothing herein is
intended to prevent Guarantor from receiving periodic distributions from
Borrower with respect to its interest in Borrower and in accordance with
Borrower’s organizational documents, absent an Event of Default.
     Guarantor agrees that, within five (5) days of written demand, Guarantor
will reimburse Lender, to the extent that such reimbursement is not made by
Borrower, for all expenses (including counsel fees and disbursements) incurred
by Lender in connection with the collection of the Guaranteed Obligations of
Borrower or any portion thereof or with the enforcement of this Guaranty.
     All moneys available to Lender for application in payment or reduction of
the Debt may be applied by Lender in such manner and in such amounts and at such
time or times and in such order and priority as Lender may see fit to the
payment or reduction of such portion of the Debt as Lender may elect.

2



--------------------------------------------------------------------------------



 



     Guarantor hereby waives notice of the acceptance hereof, presentment,
demand for payment, protest, notice of protest, or any and all notice of
non-payment, non-performance or non-observance, or other proof, or notice or
demand, whereby to charge Guarantor therefor.
     Guarantor further agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected or
impaired (a) by reason of the assertion by Lender of any rights or remedies
which it may have under or with respect to either the Note, the Loan Agreement,
or the other Loan Documents, against any person obligated thereunder or the
Property covered under the Loan Agreement, or (b) by reason of any failure to
file or record any of such instruments or to take or perfect any security
intended to be provided thereby, or (c) by reason of the release of the Property
covered under the Loan Agreement or other collateral for the Loan, or (d) by
reason of Lender’s failure to exercise, or delay in exercising, any such right
or remedy or any right or remedy Lender may have hereunder or in respect to this
Guaranty, or (e) by reason of the commencement of a case under the Bankruptcy
Code by or against any person obligated under the Note, the Loan Agreement or
the other Loan Documents, or the death of any Guarantor, or (f) by reason of any
payment made on the Debt or any other indebtedness arising under the Note, the
Loan Agreement, or the other Loan Documents, whether made by Borrower or
Guarantor or any other person, which is required to be refunded pursuant to any
bankruptcy or insolvency law; it being understood that no payment so refunded
shall be considered as a payment of any portion of the Debt, nor shall it have
the effect of reducing the liability of Guarantor hereunder. It is further
understood, that if Borrower shall have taken advantage of, or be subject to the
protection of, any provision in the Bankruptcy Code, the effect of which is to
prevent or delay Lender from taking any remedial action against Borrower,
including the exercise of any option Lender has to declare the Debt due and
payable on the happening of any default or event by which under the terms of the
Note, the Loan Agreement, or the other Loan Documents, the Debt shall become due
and payable, Lender may, as against Guarantor, nevertheless, declare the Debt
due and payable and enforce any or all of its rights and remedies against
Guarantor provided for herein.
     Guarantor further covenants that this Guaranty shall remain and continue in
full force and effect as to any modification, extension or renewal of the Note,
the Loan Agreement, or the other Loan Documents, that Lender shall not be under
a duty to protect, secure or insure the Property covered under the Loan
Agreement, and that other indulgences or forbearance may be granted under any or
all of such documents, all of which may be made, done or suffered without notice
to, or further consent of, Guarantor.
     Guarantor hereby represents and warrants that Guarantor is not a Plan and
none of the assets of Guarantor constitute or will constitute “Plan Assets” of
one or more Plans. If Guarantor is not a natural person, Guarantor further
represents and warrants that (a) Guarantor is not a “governmental plan” within
the meaning of Section 3(32) of ERISA and (b) transactions by or with Guarantor
are not subject to State statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code currently in effect, which
prohibit or otherwise restrict the transactions contemplated by this Guaranty.
     If Guarantor is not a natural person, Guarantor hereby covenants and agrees
with Lender that:

3



--------------------------------------------------------------------------------



 



     (a) During the term of the Loan or of any obligation or right hereunder,
Guarantor shall not be a Plan and none of the assets of Guarantor shall
constitute Plan Assets.
     (b) Guarantor further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion and represents and covenants
that (A) Guarantor is not and does not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (B) Guarantor
is not subject to State statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) one or more of the
following circumstances is true:
     (i) Equity interests in Guarantor are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2);
     (ii) Less than twenty-five percent (25%) of each outstanding class of
equity interests in Guarantor are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or
     (iii) Guarantor qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
     As a further inducement to Lender to make the Loan and in consideration
thereof, Guarantor further covenants and agrees (a) that in any action or
proceeding brought by Lender against Guarantor on this Guaranty, Guarantor shall
and does hereby waive trial by jury, (b) that the Supreme Court of the State of
New York for the County of New York, or, in a case involving diversity of
citizenship, the United States District Court for the Southern District of New
York, shall have exclusive jurisdiction of any such action or proceeding, and
(c) that service of any summons and complaint or other process in any such
action or proceeding may be made by registered or certified mail directed to
Guarantor at Guarantor’s address set forth above, Guarantor waiving personal
service thereof. Nothing in this Guaranty will be deemed to preclude Lender from
bringing an action or proceeding with respect hereto in any other jurisdiction.
     This is a guaranty of payment and not of collection and upon any default of
Borrower under the Note, the Loan Agreement, or the other Loan Documents, Lender
may, at its option, proceed directly and at once, without notice, against
Guarantor to collect and recover the full amount of the liability hereunder or
any portion thereof, without proceeding against Borrower or any other person, or
foreclosing upon, selling, or otherwise disposing of or collecting or applying
against the Property or other collateral for the Loan. Guarantor hereby waives
the pleading of any statute of limitations as a defense to the obligation
hereunder.
     Each reference herein to Lender shall be deemed to include its successors
and assigns, to whose favor the provisions of this Guaranty shall also inure.
Each reference herein to Guarantor shall be deemed to include the heirs,
executors, administrators, legal representatives, successors and assigns of
Guarantor, all of whom shall be bound by the provisions of this Guaranty.

4



--------------------------------------------------------------------------------



 



     If any party hereto shall be a partnership, the agreements and obligations
on the part of Guarantor herein contained shall remain in force and application
notwithstanding any changes in the individuals composing the partnership and the
term “Guarantor” shall include any altered or successive partnerships but the
predecessor partnerships and their partners shall not thereby be released from
any obligations or liability hereunder.
     Guarantor (and its representative, executing below, if any) has full power,
authority and legal right to execute this Guaranty and to perform all its
obligations under this Guaranty.
     All understandings, representations and agreements heretofore had with
respect to this Guaranty are merged into this Guaranty which alone fully and
completely expresses the agreement of Guarantor and Lender.
     This Guaranty may be executed in one or more counterparts by some or all of
the parties hereto, each of which counterparts shall be an original and all of
which together shall constitute a single agreement of Guaranty. The failure of
any party hereto to execute this Guaranty, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.
     This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
     This Guaranty shall be governed, construed and interpreted as to validity,
enforcement and in all other respects, in accordance with the laws of the State
of New York.
[NO FURTHER TEXT ON THIS PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the
date first above set forth.

                  REPUBLIC PROPERTY LIMITED     PARTNERSHIP, a Delaware limited
partnership
 
           
 
                By:   Republic Property Trust, a Maryland real estate        
investment trust, its General Partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:
 
                REPUBLIC PROPERTY TRUST, a Maryland real estate     investment
trust
 
           
 
  By:                           Name:         Title:





--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Non-Disturbance Agreement
 
 
(Lender)
- and -
 
(Tenant)
 
NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
 
Dated:
Location:
Section:
Block:
Lot:
County:
PREPARED BY AND UPON RECORDATION RETURN TO:
[Messrs. Thacher Proffitt & Wood
Two World Financial Center
New York, New York 10281
Attention: Mitchell G. Williams
File No.: 16248-00693
 

 



--------------------------------------------------------------------------------



 



NON-DISTURBANCE AND ATTORNMENT AGREEMENT
          THIS NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”) is
made as of the ___ day of                     , ___ by and between
                                                             , a
                                                            , having an address
at                                                                          
                             (“Lender”) and
                                                            , a
                                                             , having an address
at                                                                           
                           (“Tenant”).
RECITALS:
          A. Lender is the present owner and holder of a certain [mortgage/deed
of trust/deed to secure debt] and security agreement ( together with any and all
extensions, renewals, substitutions, replacements, amendments, modifications
and/or restatements thereof, the “Security Instrument”) dated
                    , ___, given by Landlord (defined below) to Lender which
encumbers the                      estate of Landlord in certain premises
described in Exhibit A attached hereto (the “Property”) and which secures the
payment of certain indebtedness owed by Landlord to Lender evidenced by a
certain promissory note dated                     , ___, given by Landlord to
Lender (the note together with all extensions, renewals, modifications,
substitutions and amendments thereof shall collectively be referred to as the
“Note”);
          B. Tenant is the holder of a leasehold estate in a portion of the
Property under and pursuant to the provisions of a certain lease dated
                    , ___ between                     , as landlord (“Landlord”)
and Tenant, as tenant, [as amended by that certain agreement dated
                    , ___] (such lease, as modified and amended as set forth
herein being hereinafter referred to as the “Lease”); and
          C. Lender has agreed to grant non-disturbance to Tenant under the
Lease on the terms and conditions hereinafter set forth.
AGREEMENT:
          For good and valuable consideration, Tenant and Lender agree as
follows:
          1. Intentionally Omitted.
          2. Non-Disturbance. If any action or proceeding is commenced by Lender
for the foreclosure of the Security Instrument or the sale of the Property,
Tenant shall not be named as a party therein unless such joinder shall be
required by law, provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s possession or use of the
premises demised thereunder, and the sale of the Property in any such action or
proceeding and the exercise by Lender of any of its other rights under the Note
or the Security Instrument shall be made subject to all rights of Tenant under
the Lease, provided that at the time of the commencement of any such action or
proceeding or at the time of any such sale or exercise of any such other rights
(a) the Lease shall be in full force and effect and (b) Tenant shall not be in
default under any of the terms, covenants or conditions of the Lease or of this
Agreement on Tenant’s part to be observed or performed.

 



--------------------------------------------------------------------------------



 



          3. Attornment. If Lender or any other subsequent purchaser of the
Property shall become the owner of the Property by reason of the foreclosure of
the Security Instrument or the acceptance of a deed or assignment in lieu of
foreclosure or by reason of any other enforcement of the Security Instrument
(Lender or such other purchaser being hereinafter referred as “Purchaser”), and
the conditions set forth in Section 2 above have been met at the time Purchaser
becomes owner of the Property, the Lease shall not be terminated or affected
thereby but shall continue in full force and effect as a direct lease between
Purchaser and Tenant upon all of the terms, covenants and conditions set forth
in the Lease and in that event, Tenant agrees to attorn to Purchaser and
Purchaser by virtue of such acquisition of the Property shall be deemed to have
agreed to accept such attornment, provided, however, that Purchaser shall not be
(a) liable for the failure of any prior landlord (any such prior landlord,
including Landlord, being hereinafter referred to as a “Prior Landlord”) to
perform any obligations of Prior Landlord under the Lease which have accrued
prior to the date on which Purchaser shall become the owner of the Property,
(b) subject to any offsets, defenses, abatements or counterclaims which shall
have accrued in favor of Tenant against any Prior Landlord prior to the date
upon which Purchaser shall become the owner of the Property, (c) liable for the
return of rental security deposits, if any, paid by Tenant to any Prior Landlord
in accordance with the Lease unless such sums are actually received by
Purchaser, (d) bound by any payment of rents, additional rents or other sums
which Tenant may have paid more than one (1) month in advance to any Prior
Landlord unless (i) such sums are actually received by Purchaser or (ii) such
prepayment shall have been expressly approved of by Purchaser or (e) bound by
any agreement terminating or amending or modifying the rent, term, commencement
date or other material term of the Lease, or any voluntary surrender of the
premises demised under the Lease, made without Lender’s or Purchaser’s prior
written consent prior to the time Purchaser succeeded to Landlord’s interest. In
the event that any liability of Purchaser does arise pursuant to this Agreement
or the Lease, such liability shall be limited and restricted to Purchaser’s
interest in the Property and shall in no event exceed such interest.
          4. Notice to Tenant. After notice is given to Tenant by Lender that
the Landlord is in default under the Note and the Security Instrument and that
the rentals under the Lease should be paid to Lender pursuant to the terms of
the assignment of leases and rents executed and delivered by Landlord to Lender
in connection therewith, Tenant shall thereafter pay to Lender or as directed by
the Lender, all rentals and all other monies due or to become due to Landlord
under the Lease and Landlord hereby expressly authorizes Tenant to make such
payments to Lender and hereby releases and discharges Tenant from any liability
to Landlord on account of any such payments.
          5. Notice to Lender and Right to Cure. Tenant shall notify Lender of
any default by Landlord under the Lease and agrees that, notwithstanding any
provisions of the Lease to the contrary, no notice of cancellation thereof or of
an abatement shall be effective unless Lender shall have received notice of
default giving rise to such cancellation or abatement and shall have failed
within sixty (60) days after receipt of such notice to cure such default, or if
such default cannot be cured within sixty (60) days, shall have failed within
sixty (60) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default. Notwithstanding the
foregoing, Lender shall have no obligation to cure any such default.

2



--------------------------------------------------------------------------------



 



          6. Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

             
If to Tenant:
                     
 
                     
 
                     
 
  Attention:        
 
           
 
  Facsimile No.        
 
           
 
           
If to Lender:
                     
 
                     
 
                     
 
                     
 
                     
 
  Attention:        
 
           
 
  Facsimile No.        
 
           

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 6, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.
          7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Lender, Tenant and Purchaser and their respective
successors and assigns.
          8. Governing Law. This Agreement shall be deemed to be a contract
entered into pursuant to the laws of the State where the Property is located and
shall in all respects be governed, construed, applied and enforced in accordance
with the laws of the State where the Property is located.
          9. Miscellaneous. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine,

3



--------------------------------------------------------------------------------



 



feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.
[NO FURTHER TEXT ON THIS PAGE]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Lender and Tenant have duly executed this
Agreement as of the date first above written.

                      LENDER:        
 
                    LEHMAN BROTHERS BANK, FSB, a
federal stock savings back        
 
               
 
  By:            
 
               
 
  Name:            
 
  Title:            
 
                    TENANT:        
 
               
 
        ,                    
 
  a            
 
               
 
  By:            
 
               
 
  Name:            
 
  Title:            

The undersigned accepts and agrees to the provisions of Section 4 hereof:
LANDLORD:

                 
 
    ,                        
a
               
 
               
 
               
By:
               
 
               
Name:
               
Title:
               

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS
(To be attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(Description of Property)

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Assignment of Management Agreement
CONDITIONAL ASSIGNMENT OF MANAGEMENT AGREEMENT
     THIS CONDITIONAL ASSIGNMENT OF MANAGEMENT AGREEMENT (this “Assignment”) is
made as of the       day of May, 2006, by                     , a
                    , having its principal place of business at
                    , and                     , a                     , having
its principal place of business at                      (individually and
collectively, as the context may require, “Borrower”) to [LEHMAN BROTHERS BANK
FSB, a federal stock savings bank, having an address at [1000 West Street,
Suite 200, Wilmington, Delaware 19801], individually and as Agent for one or
more Co-Lenders (“Lender”), and is acknowledged and consented to by
                    , a                     , having its principal place of
business at                      (“Manager”).
RECITALS:
     A. Lender has advanced a loan to Borrower in the principal sum of
[FORTY-SIX MILLION FOUR HUNDRED THOUSAND AND 00/100 DOLLARS ($46,400,000.00)]
(the “Loan”) advanced pursuant to that certain Loan Agreement of even date
herewith between Borrower and Lender (together with all extensions, renewals,
modifications, substitutions and amendments thereof, the “Loan Agreement”).
     B. The Loan is secured by, among other things, the Security Instrument (as
defined in the Loan Agreement) which grants Lender a first lien on the Property
encumbered thereby (as defined in the Loan Agreement) and is further evidenced
by the Note (as defined in the Loan Agreement).
     C. Pursuant to the Management Agreement (a true and correct copy of which
Management Agreement is attached hereto as Exhibit A), Borrower employed Manager
exclusively to rent, lease, operate and manage the Property and Manager is
entitled to certain management fees (the “Management Fees”) thereunder.
     D. Lender requires as a condition to the making of the Loan that Borrower
assign the Management Agreement and that Manager subordinate its interest under
the Management Agreement in lien and payment to the Note, the Loan Agreement,
the Security Instrument and the other Loan Documents as set forth below.
     E. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement.
AGREEMENT:
     For good and valuable consideration the parties hereto agree as follows:
     1. Assignment of Management Agreement. As additional collateral security
for the Loan, Borrower hereby conditionally transfers, sets over and assigns to
Lender all of Borrower’s right, title and interest in and to the Management
Agreement, said transfer and assignment to automatically become a present,
unconditional assignment, at Lender’s option, upon the

1



--------------------------------------------------------------------------------



 



occurrence of an Event of Default under the Note, the Loan Agreement, any
Security Instrument or any of the other Loan Documents, including but not
limited to escrow agreements, and the failure of Borrower to cure such default
within any applicable grace period.
     2. Borrower’s Covenants. Borrower and Manager hereby covenant with Lender
that during the term of this Assignment: (a) neither Borrower nor Manager shall
transfer the responsibility for the management of any Individual Property to any
other person or entity without prior written notification to Lender and the
prior written consent of Lender, which consent may be withheld by Lender in
Lender’s sole discretion; (b) neither Borrower nor Manager shall terminate or
amend any of the terms or provisions of the Management Agreement without the
prior written consent of Lender, which consent may be withheld in accordance
with the terms of the Loan Agreement; and (c) Borrower or Manager, as the case
may be, shall, in the manner provided for in this Assignment, give notice to
Lender of any notice or information that Borrower or Manager, as the case may
be, receives which indicates that the other party is terminating the Management
Agreement or that Manager is otherwise discontinuing its management of the
Property.
     3. Termination. At such time as the Loan is paid in full, all of Lender’s
right, title and interest hereunder with respect to the Management Agreement
shall terminate.
     4. Estoppel. Manager represents and warrants that (a) the Management
Agreement is in full force and effect and has not been modified, amended or
assigned other than pursuant to this Assignment, (b) neither Manager nor
Borrower is in default under any of the terms, covenants or provisions of the
Management Agreement and Manager knows of no event which, but for the passage of
time or the giving of notice or both, would constitute an event of default under
the Management Agreement, (c) neither Manager nor Borrower has commenced any
action or given or received any notice for the purpose of terminating the
Management Agreement and (d) the Management Fees and all other sums due and
payable to Manager under the Management Agreement as of the date hereof have
been paid in full.
     5. Agreement by Borrower and Manager; Lender’s Right to Replace Manager.
Borrower and Manager hereby agree that if (a) Manager shall become insolvent or
a debtor in any bankruptcy or insolvency proceeding, (b) there exists an Event
of Default, or (c) there exists a default by Manager (other than an Approved
Manager) under the Management Agreement beyond any applicable notice and cure
periods during the term of this Assignment, then in any such event, at the
option of Lender exercised by written notice to Borrower and Manager, Lender may
exercise its rights under this Assignment and may immediately terminate the
Management Agreement and require Manager to transfer its responsibility for the
management of the Property to a Qualified Manager pursuant to a Replacement
Management Agreement.
     6. Subordination of Management Agreement. The Management Agreement and any
and all liens, rights and interests (whether choate or inchoate and including,
without limitation, all mechanic’s and materialmen’s liens under applicable law)
owed, claimed or held, by Manager in and to the Property, are and shall be in
all respects subordinate and inferior to the liens and security interests
created or to be created for the benefit of Lender, and securing the repayment
of the Note and the obligations under the Loan Agreement including, without
limitation, those created under the Security Instrument covering, among other
things, the Property, and filed or to

2



--------------------------------------------------------------------------------



 



be filed of record in the public records maintained for the recording of
mortgages in the jurisdiction where the Property is located, and all renewals,
extensions, increases, supplements, amendments, modifications or replacements
thereof.
     7. Subordination of Management Fees. Borrower and Manager hereby agree that
Manager shall not be entitled to receive any fee, commission or other amount
payable to Manager under the Management Agreement for and during any period of
time that any amount due and owing Lender under the Note and the Loan Agreement
is not paid when due; provided, however, that Manager shall not be obligated to
return or refund to Lender any fee, commission or other amount already received
by Manager, and to which Manager was entitled under this Assignment.
     8. Consent and Agreement by Manager. Manager hereby acknowledges and
consents to this Assignment and the terms and provisions of Section 5.1.18 of
the Loan Agreement. Manager agrees that it will act in conformity with the
provisions of this Assignment and Section 5.1.18 of the Loan Agreement and
Lender’s rights hereunder or otherwise related to the Management Agreement. In
the event that the responsibility for the management of the Property is
transferred from Manager in accordance with the provisions hereof, Manager
shall, and hereby agrees to, fully cooperate in transferring its responsibility
to a new Qualified Manager and effectuate such transfer no later than thirty
(30) days from the date the Management Agreement is terminated. Further, Manager
hereby agrees (a) not to contest or impede the exercise by Lender of any right
it has under or in connection with this Assignment; and (b) that it shall, in
the manner provided for in this Assignment, give at least thirty (30) days prior
written notice to Lender of its intention to terminate the Management Agreement
or otherwise discontinue its management of the Property.
     9. Further Assurances. Manager further agrees to (a) execute such
affidavits and certificates as Lender shall reasonably require to further
evidence the agreements herein contained, (b) on request from Lender, furnish
Lender with copies of such information as Borrower is entitled to receive under
the Management Agreement and (c) cooperate with Lender’s representative in any
inspection of all or any portion of the Property. Manager hereby acknowledges
that some, or all, permits, licenses and authorizations necessary for the use,
operation and maintenance of the Property (the “Permits”) may be held by, or on
behalf of, Manager. By executing this Assignment, Manager (i) agrees that it is
holding or providing all such Permits for the benefit of Borrower and
(ii) hereby agrees that as security for the repayment of the Debt by Borrower in
accordance with the Loan Agreement, to the extent permitted by applicable law,
Manager hereby grants to Lender a security interest in and to the Permits.
Moreover, Manager hereby agrees that, upon an Event of Default, it will assign
the Permits to Lender if such Permits are assignable or otherwise continue to
hold such Permits for the benefit of Lender until such time as Lender can obtain
such Permits in its own name or the name of a nominee.
     10. Assignment of Proceeds. Manager acknowledges that, as further security
for the Note, (a) Borrower has executed and delivered to Lender certain Loan
Documents, assigning to Lender, among other things, all of Borrower’s right,
title and interest in and to all of the revenues of the Property and
(b) pursuant to the terms of the Loan Agreement, Borrower has agreed that

3



--------------------------------------------------------------------------------



 



any Rents and other income and proceeds from the Property are to be deposited
directly into an account of Lender established pursuant to the Loan Agreement.
     11. Manager Not Entitled to Rents. Manager acknowledges and agrees that it
is collecting and processing the Rents solely as the agent for Borrower and
Manager has no right to, or title in, the Rents. Notwithstanding anything to the
contrary in the Management Agreement, Manager acknowledges and agrees that the
Rents are the sole property of Borrower, encumbered by the lien of the Security
Instrument and the other Loan Documents in favor of Lender. In any bankruptcy,
insolvency or similar proceeding, Manager, or any trustee acting on behalf of
Manager, waives any claim to the Rents other than as such Rents may be used to
pay the fees and compensation of Manager pursuant to the terms and conditions of
the Management Agreement.
     12. Governing Law. This Assignment shall be governed, construed, applied
and enforced in accordance with Section 10.3 of the Loan Agreement.
     13. Notices. All notices required or permitted hereunder shall be given and
shall become effective as provided in Section 10.6 of the Loan Agreement.
     All notices to Manager shall be addressed as follows:
                                        
                                        
                                        
Attention:                                         
Facsimile No.:                                         
 
With a copy to:                                         
 
                                        
                                        
Attention:                                         
Facsimile No.:                                         
     14. No Oral Change. This Assignment, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
     15. Liability. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Assignment shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

4



--------------------------------------------------------------------------------



 



     16. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.
     17. Headings, etc. The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
     18. Duplicate Originals; Counterparts. This Assignment may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.
     19. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
     20. Secondary Market. Lender may sell, transfer and deliver the Note and
assign the Loan Agreement, the Security Instrument, this Assignment and the
other Loan Documents to one or more Investors in the secondary mortgage market.
In connection with such sale, Lender may retain or assign responsibility for
servicing the Loan, including the Note, the Loan Agreement, the Security
Instrument, this Assignment and the other Loan Documents, or may delegate some
or all of such responsibility and/or obligations to a servicer including, but
not limited to, any subservicer or master servicer, on behalf of the Investors.
All references to Lender herein shall refer to and include any such servicer to
the extent applicable.
     21. Miscellaneous. (a) Wherever pursuant to this Assignment (i) Lender
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Lender, shall be
in the sole and absolute discretion of Lender and shall be final and conclusive,
except as may be otherwise expressly and specifically provided herein.
          (b) Wherever pursuant to this Assignment it is provided that Borrower
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Lender, whether with respect to
retained firms, the reimbursement for the expenses of in-house staff or
otherwise.
[NO FURTHER TEXT ON THIS PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned have executed this Assignment as of the
date and year first written above.

            BORROWER:


[BORROWER]
      By:           Name:           Title:           LENDER:

[LEHMAN BROTHERS BANK, FSB, a federal stock savings bank], individually and as
Agent for one or more Co-Lenders
      By:           Name:           Title:           MANAGER:

[MANAGER]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
MANAGEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Guarantor Requirements
§9. FINANCIAL COVENANTS.
     The Borrower covenants and agrees that, so long as any Loan, Note or Letter
of Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:
     §9.1 Borrowing Base. The Borrower shall not permit the outstanding
principal balance of the Loans and the Letter of Credit Liabilities to be
greater than the Borrowing Base.
     §9.2 Consolidated Total Indebtedness to Gross Asset Value. Borrower will
not permit Consolidated Total Indebtedness to exceed seventy percent (70%) of
its Gross Asset Value.
     §9.3 Minimum Mortgaged Property Debt Service. The Borrower will not permit
the ratio of the Net Operating Income of all Mortgaged Properties for the two
(2) most recently ended calendar quarters annualized to its Implied Debt Service
to be less than 1.40 to 1.00.
     §9.4 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The
Borrower will not permit the ratio of Adjusted Consolidated EBITDA to
Consolidated Fixed Charges, each for the sum of the two (2) most recently ended
calendar quarters, to be less than 1.45 to 1.00.
     §9.5 Minimum Consolidated Tangible Net Worth. The Borrower will not at any
time permit its Consolidated Tangible Net Worth to be less than the sum of
$190,000,000, plus seventy-five percent (75%) of the sum of (a) Net Offering
Proceeds plus (b) the value of units in the Borrower or shares in RPB issued
upon the contribution of assets to Borrower or its Subsidiaries.
     §9.6 Borrowing; Base Assets. The Mortgaged Properties must satisfy all of
the following conditions:
          (a) at all times, at least eighty percent (80%) of the total Net
Rentable Area of the Mortgaged Properties within the Borrowing Base (on a
portfolio basis) shall be physically occupied by tenants under arms-length
written Leases which are in full force and effect and pursuant to which the
tenants are paying rent; provided that, Agent and the Lenders agree that for the
purposes of determining compliance with this §9.6, the Mortgaged Property
commonly known as Presidents Park II shall only be included in the calculation
set forth in this clause (a) beginning with the calculation made at the end of
the calendar quarter ending March 31, 2007;
          (b) at all times, the Borrowing Base shall be comprised of at least
two (2) Mortgaged Properties having an aggregate Appraised Value of not less
than $150,000,000.00; and
          (c) no more than fifteen percent (15%) of the Appraised Value of all
Mortgaged Properties included in the Borrowing Base shall be attributable to
Eligible Real Estate leased under a ground lease.

 



--------------------------------------------------------------------------------



 



§1. DEFINITIONS AND RULES OF INTERPRETATION.
     §1.1 Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
          Additional Commitment Request Notice. See §2.10(a).
          Additional Guarantor. Each additional Subsidiary of Borrower which
becomes a Guarantor pursuant to §5.5.
          Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) the Consolidated EBITDA for the two (2) fiscal quarters most recently ended
less (b)the Capital Improvement Reserve for such period.
          Affiliate. An Affiliate, as applied to any Person, shall mean any
other Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means (a) the
possession, directly or indirectly, of the power to vote twenty percent (20%) or
more of the stock, shares, voting trust certificates, beneficial interest,
partnership interests, member interests or other interests having voting power
for the election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise, or (b) the ownership
of (i) a general partnership interest, (ii) a managing member’s or manager’s
interest in a limited liability company or (iii) a limited partnership interest
or preferred stock (or other ownership interest) representing twenty percent
(20%) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.
          Agent. KeyBank National Association, acting as administrative agent
for the Lenders, and its successors and assigns.
          Agent’s Head Office. The Agent’s head office located at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other location as the Agent may
designate from time to time by notice to the Borrower and the Lenders.
          Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other
counsel as selected by Agent.
          Agreement. This Senior Secured Revolving Credit Agreement, including
the Schedules and Exhibits hereto.
          Agreement Regarding Fees. See §4.2.

2



--------------------------------------------------------------------------------



 



          Applicable Margin. On any date, the Applicable Margin set forth below
based on the ratio of the Consolidated Total Indebtedness of Borrower to the
Gross Asset Value of Borrower:

                              Revolving             Credit             LIBOR
Rate   Base Rate Pricing Level   Ratio   Loans   Loans    
 
                Pricing Level 1  
Less than or equal to 50%
    1.15 %     0.00 %    
 
                Pricing Level 2  
Greater than 50% but less than
    1.25 %     0.00 %    
or equal to 55%
                   
 
                Pricing Level 3  
Greater than 55% but less than
    1.40 %     0.00 %    
or equal to 60%
                   
 
                Pricing Level 4  
Greater than 60% but less than
    1.55 %     0.25 %    
or equal to 65%
                   
 
                Pricing Level 5  
Greater than 65%
    1.90 %     0.50 %

The initial Applicable Margin shall be at Pricing Level 2. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first (1st)
day of the first (1st) month following the delivery by RPB to the Agent of the
Compliance Certificate at the end of a calendar quarter. In the event that RPB
shall fail to deliver to the Agent a quarterly Compliance Certificate on or
before the date required by §7.4(c), then without limiting any other rights of
the Agent and the Lenders under this Agreement, the Applicable Margin shall be
at Pricing Level 5 until such failure is cured within any applicable cure
period, in which event the Applicable Margin shall adjust, if necessary, on the
first (1st) day of the first (1st) month following receipt of such Compliance
Certificate.
          Appraisal. An MAI appraisal of the value of a parcel of Real Estate,
determined on an “as-is” market value basis, performed by an independent
appraiser selected by the Agent who is not an employee of the Borrower, the
Guarantors or any of their Subsidiaries, the Agent or a Lender, the form and
substance of such appraisal and the identity of the appraiser to be in
compliance with the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended, the rules and regulations adopted pursuant thereto and all
other regulatory laws and policies (both regulatory and internal) applicable to
the Lenders and otherwise acceptable to the Agent.
          Appraised Value. The “as-is” market value of a parcel of Mortgaged
Property as reflected in the then-most recent Appraisal of such Mortgaged
Property, obtained pursuant to §2.11, §5.2 or §10.13; subject, however, to such
reasonable adjustments to the value determined thereby as may be required by the
appraisal department of the Agent in its good faith business judgment based on
criteria and factors then generally used and considered by the Agent in
determining the value of similar properties, which review shall be conducted
prior to acceptance of such Appraisal by the Agent.
          Arranger. KeyBanc Capital Markets or any successor.
          Assignment and Acceptance Agreement. See §18.1.
          Assignment of Leases and Rents. Each of the assignments of leases and
rents from the Borrower or a Subsidiary Guarantor to the Agent, as it may be
modified or amended, pursuant to which there shall be assigned to the Agent for
the benefit of the Lenders a security interest in the interest of the Borrower
or such Subsidiary Guarantor as lessor with respect to all Leases of all or any
part of each Mortgaged Property, each such assignment entered into after the
date hereof to be substantially in the form of Exhibit C annexed hereto, with
such changes thereto as Agent may require as a result of state law or practice.
          Assignment of Loan Documents. The Assignment and Acceptance dated of
even date herewith from Goldman Sachs Mortgage Company to Agent.
          Authorized Officer. Any of the following Persons: Michael Green, Mark
R. Keller and Gary R. Siegel, and such other Persons as Borrower shall designate
in a written notice to Agent.
          Balance Sheet Date. December 31 ,2005.
          Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or
any successor statute thereto.

3



--------------------------------------------------------------------------------



 



          Base Rate. The greater of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate” or (b) one half of one percent (0.5%) above the Federal Funds
Effective Rate. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.
          Base Rate Loans. Collectively, the Revolving Credit Base Rate Loans
and the Swing Loans.
          Borrower. As defined in the preamble hereto.
          Borrowing Base. The Borrowing Base for Eligible Real Estate owned by
the Borrower or any Subsidiary Guarantor included in the Mortgaged Property
shall be the amount which is sixty-five percent (65%) of the sum of the
Appraised Values of each Mortgaged Property as most recently determined under
§2.11(e), §5.2 or §10.13.
          Breakage Costs. The cost to any Lender of re-employing funds bearing
interest at LIBOR (calculated based on the change in LIBOR) for the balance of
an applicable Interest Period (actual or requested), incurred (or reasonably
expected to be incurred) in connection with (i) any payment of any portion of
the Loans bearing interest at LIBOR prior to the termination of any applicable
Interest Period, (ii) the conversion of a Revolving Credit LIBOR Rate Loan to
any other applicable interest rate on a date other than the last day of the
relevant Interest Period, or (iii) the failure of Borrower to draw down, on the
first day of the applicable Interest Period, any amount as to which Borrower has
elected a Revolving Credit LIBOR Rate Loan.
          Building. With respect to each Mortgaged Property or parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.
          Business Day. Any day on which banking institutions located in the
same city and State as the Agent’s Head Office are located are open for the
transaction of banking business and, in the case of Revolving Credit LIBOR Rate
Loans, which also is a LIBOR Business Day.
          Capital Improvement Reserve. For any period and with respect to any
improved Real Estate, an amount equal to (a) $ 0.30 multiplied by the Net
Rentable Area in such Real Estate, multiplied by (b) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365. If the term Capital Improvement Reserve is used without reference to any
specific Real Estate, then the amount shall be determined on an aggregate basis
with respect to all Real Estate of the Borrower, Guarantors and their
Subsidiaries and a proportionate share of all Real Estate of all Unconsolidated
Affiliates.
          Capitalization Rate. For Real Estate located in the District of
Columbia, seven percent (7.00%); for all other Real Estate, seven and
three-quarters percent (7.75%).
          Capitalized Lease. A lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.
          Cash Equivalents. As of any date, (i) securities issued or directly
and fully guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of

4



--------------------------------------------------------------------------------



 



deposits having maturities of not more than one year from such date and issued
by any domestic commercial bank having, (A) senior long term unsecured debt
rated at least A or the equivalent thereof by S&P or A2 or the equivalent
thereof by Moody’s and (B) capital and surplus in excess of $100,000,000.00;
provided, however, that funds up to $5,000,000.00 may be deposited in EagleBank,
Maryland, notwithstanding that it may not satisfy (A) and (B) above provided
that EagleBank, Maryland is rated “well capitalized”, (iii) commercial paper
rated at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s and in either case maturing within one hundred twenty
(120) days from such date, and (iv) shares of any money market mutual fund rated
at least AAA or the equivalent thereof by S&P or at least Aaa or the equivalent
thereof by Moody’s.
          CERCLA. See §6.20.
          Change of Control. A Change of Control shall exist upon the occurrence
of any of the following:
          (a) any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock shall have different voting powers) of the
voting stock of RPB equal to at least twenty percent (20%) (or with respect to
Richard Kramer and Steven Grigg and their Affiliates, an aggregate of at least
forty percent (40%));
          (b) as of any date a majority of the Board of Directors or Trustees
(the “Board”) of RPB consists of individuals who were not either (i) directors
or trustees of RPB as of the corresponding date of the previous year, or
(ii) selected or nominated to become directors or trustees by the Corporate
Governance and Nominating Committee of RPB, which is comprised solely of
independent directors, as required by the New York Stock Exchange, and approved
by a majority of the Board of RPB, which majority consisted of individuals
described in clause (b)(i) above, or (iii) selected or nominated to become
directors or trustees by the Corporate Governance and Nominating Committee of
RPB and approved by a majority of the Board of RPB, which majority consisted of
individuals described in clause (b)(i) above and individuals described in clause
(b)(ii), above (excluding, in the case of both clause (ii) and (iii) above, any
individual whose initial nomination for, or assumption of office as, a member of
the Board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors or trustees by
any Person or group other than a solicitation for the election of one or more
directors or trustees by or on behalf of the Board); or
          (c) the Borrower or RPB consolidates with, is acquired by, or merges
into or with any Person (other than a merger permitted by §8.4); or
          (d) RPB fails to own, directly, at least fifty-one percent (51%) of
the economic, voting and beneficial interests in Borrower; or

5



--------------------------------------------------------------------------------



 



          (e) RPB shall fail to be the sole general partner of Borrower, shall
fail to own such general partnership interest in Borrower free of any lien,
encumbrance or other adverse claim, or shall fail to control the management and
policies of Borrower; or
          (f) Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor (unless
such Subsidiary Guarantor or the Mortgaged Property owned by such Subsidiary
Guarantor is sold or otherwise disposed of in accordance with the terms of the
Loan Documents); or
          (g) Mark R. Keller shall cease to be the Chief Executive Officer of
RPB and a competent and experienced successor Chief Executive Officer shall not
be reasonably approved by the Majority Lenders within six (6) months of such
event.
          Closing Date. The first date on which all of the conditions set forth
in §10 and §11 have been satisfied.
          Code. The Internal Revenue Code of 1986, as amended.
          Collateral. All of the property, rights and interests of the Borrower
and each Guarantor which are subject to the security interests, security title,
liens and mortgages created by the Security Documents, including, without
limitation, the Mortgaged Properties, and the Guaranty.
          Commitment. With respect to each Lender, the amount set forth on
Schedule 1 hereto as the amount of such Lender’s Commitment to make or maintain
Loans (other than Swing Loans) to the Borrower, to participate in Letters of
Credit for the account of the Borrower and to participate in Swing Loans to the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.
          Commitment Increase. An increase in the Total Commitment to not more
than $250,000,000.00 pursuant to §2.10.
          Commitment Increase Date. See §2.10(a).
          Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 1 hereto as such Lender’s percentage of the Total Commitment,
as the same may be changed from time to time in accordance with the terms of
this Agreement; provided that if the Commitments of the Lenders have been
terminated as provided in this Agreement, then the Commitment of each Lender
shall be determined based on the Commitment Percentage of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.
          Compliance Certificate. See §7.4(c).
          Condemnation Proceeds. All compensation, awards, damages, judgments
and proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same.

6



--------------------------------------------------------------------------------



 



          Consolidated. With reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
          Consolidated EBITDA. With respect to any period, an amount equal to
the EBITDA of Borrower and its Subsidiaries for such period determined on a
Consolidated basis.
          Consolidated Fixed Charges. For any period, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of RPB, the
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Distributions paid during such period. Such Person’s Equity
Percentage in the Fixed Charges of its Unconsolidated Affiliates shall be
included in the determination of Fixed Charges.
          Consolidated Interest Expense. For any period, without duplication,
(a) total Interest Expense of RPB, the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.
          Consolidated Tangible Net Worth. The amount by which Gross Asset Value
exceeds Consolidated Total Indebtedness.
          Consolidated Total Indebtedness. All Indebtedness of RPB, the Borrower
and its Subsidiaries determined on a consolidated basis and shall include
(without duplication), such Person’s Equity Percentage of the Indebtedness of
its Unconsolidated Affiliates.
          Construction in Progress. On a consolidated basis for Borrower and its
Subsidiaries, the sum of all cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on properties that are under construction or with respect
to which construction is reasonably scheduled to commence within twelve (12)
months of the relevant determination. For the purposes of calculating
Construction in Progress of Borrower and its Subsidiaries with respect to
properties under construction of Unconsolidated Affiliates, the Construction in
Progress of Borrower and its Subsidiaries shall be the lesser of (a) the
Investment of Borrower or its Subsidiary in the applicable Unconsolidated
Affiliate or (b) the Borrower’s or such Subsidiary’s pro rata share (based upon
the Equity Percentage of such Person in such Unconsolidated Affiliate) of such
Unconsolidated Affiliate’s Construction in Progress.
          Contribution Agreement. That certain Contribution Agreement dated of
even date herewith among the Borrower, the Guarantors and each Additional
Guarantor which may hereafter become a party thereto, as the same may be
modified, amended or ratified fiom time to time.
          Conversion/Continuation Request. A notice given by the Borrower to the
Agent of its election to convert or continue a Loan in accordance with §4.1.
          Debt Offering. The issuance and sale by the Borrower or any Guarantor
of any debt securities of the Borrower or such Guarantor.

7



--------------------------------------------------------------------------------



 



     Default. See §12.1.
     Default Rate. See §4.12.
     Delinquent Lender. See §14.5(c).
     Derivatives Contract. Any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
     Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
     Distribution. Any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of RPB, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of RPB, the Borrower or any of their respective Subsidiaries now
or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of RPB, the Borrower, or any of their respective Subsidiaries
now or hereafter outstanding.
     Dollars or $. Dollars in lawful currency of the United States of America.
     Domestic Lending Office. Initially, the office of each Lender designated as
such on Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

8



--------------------------------------------------------------------------------



 



     Drawdown Date. The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.
     EBITDA. With respect to a Person for any period (without duplication):
(a) net income (or loss) of such Person for such period determined on a
consolidated basis (prior to any impact of adjustments for minority interests in
such Person) in accordance with GAAP, exclusive of the following (but only to
the extent included in the determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; and (iv) extraordinary or non-recurring gains and losses; plus (b) such
Person’s pro rata share of EBITDA of its Unconsolidated Affiliates. EBITDA shall
be adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of all intangibles, without duplication,
pursuant to FAS 141, as issued by the Financial Accounting Standards Board in
June of 2001.
     Eligible Real Estate. Real Estate:
     (a) which is wholly-owned in fee (or a ground lease acceptable to the Agent
in its reasonable discretion) by the Borrower or a Subsidiary Guarantor;
     (b) which is located within the contiguous 48 States of the continental
United States or the District of Columbia, excluding those States which
prescribe a “single-action” or similar rule limiting the rights of creditors
secured by real property, which exclusion shall apply, without limitation, to
the States of California and Washington except to the extent such exclusion is
waived in writing by the Required Lenders with respect to a specific parcel of
Real Estate;
     (c) which is improved by an income-producing office property;
     (d) as to which all of the representations set forth in §6 of this
Agreement concerning Mortgaged Property are true and correct;
     (e) as to which the Agent and the Required Lenders, as applicable, have
received and approved all Eligible Real Estate Qualification Documents, or will
receive and approve them prior to inclusion of such Real Estate as a Mortgaged
Property; and
     (f) as to which, notwithstanding anything to the contrary contained herein,
but subject to the last sentence of §5.3(a), the Agent and the Required Lenders
have approved for inclusion in the Borrowing Base.
     Eligible Real Estate Qualification Documents. See Schedule 1.2 attached
hereto.
     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by either of the Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.
     Environmental Engineer. ATC Associates, Inc., EMG or another firm of
independent professional engineers or other scientists generally recognized as
expert in the

9



--------------------------------------------------------------------------------



 



detection, analysis and remediation of Hazardous Substances and related
environmental matters and acceptable to the Agent in its reasonable discretion.
     Environmental Laws. As defined in the Indemnity Agreements.
     Equity Interests. With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without Limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.
     Equity Offering. The issuance and sale after the Closing Date by RPB, the
Borrower or any Subsidiary of Borrower of any equity securities of such Person.
     Equity Percentage. The aggregate ownership percentage of the Borrower, the
other Guarantors or their respective Subsidiaries in each Unconsolidated
Affiliate.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.
     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower, the Guarantors or their respective Subsidiaries under §414 of the
Code.
     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.
     Event of Default. See §12.1.
     Federal Funds Effective Rate. For any day, the rate per annum (rounded
upward to the nearest one-hundredth of one percent (1/100 of 1%)) announced by
the Federal Reserve Bank of Cleveland on such day as being the weighted average
of the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”
     Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items or
non-recurring gains or losses (but including gains or losses on sales of Real
Estate in the ordinary course of business, e.g. build to suits), plus real
estate depreciation and amortization, and after adjustments for unconsolidated

10



--------------------------------------------------------------------------------



 



partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be recalculated to reflect funds from operations on the same
basis.
     GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.
     Gross Asset Value. On a consolidated basis for the Borrower and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):
          (i) with respect to any Real Estate owned by the Borrower or any of
its Subsidiaries as of the Closing Date (excluding any Real Estate included
within clauses (iii) or (v) of this definition), an amount equal to the product
of (x) the Net Operating Income attributable to such Real Estate for the period
of the two (2) consecutive calendar quarters just ended prior to the date of
determination times (y) two (2) (which is the annualization factor) divided by
(z) the applicable Capitalization Rate; plus
          (ii) with respect to any Real Estate acquired by the Borrower or any
of its Subsidiaries after the Closing Date (excluding any Real Estate included
within clauses (iii) or (v) of this definition), the lesser of (x) the
acquisition cost of such Real Estate determined in accordance with GAAP and (y)
(A) the Net Operating Income attributable to such Real Estate for the period of
the two (2) calendar quarters just ended prior to the date of determination
times (B) two (2) (which is the annualization factor) divided by (C) 6.50%
(which is the capitalization rate) (the calculation pursuant to this clause
(ii) shall, with respect to any Real Estate, be performed only once at the time
of acquisition of such Real Estate); plus
          (iii) Construction in Progress as of the date of determination, until,
as to each parcel of Real Estate included in Construction in Progress, the
earlier of (x) the one (1) year anniversary date of the issuance of a temporary
or permanent certificate of occupancy (whichever occurs first) for such Real
Estate and (y) the first day of the first calendar quarter after such Real
Estate achieves eighty-five percent (85%) occupancy by tenants paying rent under
executed leases; plus
          (iv) the aggregate amount of all Unrestricted Cash and Cash
Equivalents of Borrower and its Subsidiaries as of the date of determination;
plus
          (v) the acquisition cost of Land Assets determined in accordance with
GAAP.
Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the two (2) calendar
quarters most recently ended prior to a date of determination. All income,
expense and value associated with Real Estate disposed of during the two
(2) calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as an office property (provided such property may have
ancillary supporting retail). Gross Asset Value will be adjusted to include an

11



--------------------------------------------------------------------------------



 



amount equal to the Borrower’s or any of its Subsidiaries’ pro rata share (based
upon such Person’s Equity Percentage in such Unconsolidated Affiliate) of the
Gross Asset Value attributable to any Real Estate owned by such Unconsolidated
Affiliate.
     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
     Guarantors. Collectively, RPB, the Subsidiary Guarantors and each
Additional Guarantor, and individually any one of them.
     Guaranty. The Unconditional Guaranty of Payment and Performance dated of
even date herewith made by RPB, and the Subsidiary Guarantors in favor of the
Agent and the Lenders, as the same may be modified, amended or ratified, such
Guaranty to be in form and substance satisfactory to the Agent.
     Hazardous Substances. As defined in the Indemnity Agreements.
     Implied Debt Service. On any date of determination, an amount equal to the
annual principal and interest payment sufficient to amortize in full during a
thirty (30) year period, a loan in an amount equal to the sum of the aggregate
principal balance of Loans and Letters of Credit Liabilities as of such date,
calculated using an interest rate equal to one and one half percent (1.5%) plus
the greater of (a) the then current annual yield on ten (10) year obligations
issued by the United States Treasury most recently prior to the date of
determination as determined by the Agent and (b) five percent (5.0%).
     Increase Notice. See §2.10(a).
     Indebtedness. With respect to a Person, at the time of computation thereof,
all of the following (without duplication): (a) all obligations of such Person
in respect of money borrowed (other than trade debt incurred in the ordinary
course of business which is not more than one hundred eighty (180) days past
due); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligation of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests), (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is

12



--------------------------------------------------------------------------------



 



otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates) of any
Unconsolidated Affiliate of such Person. “Indebtedness” shall be adjusted to
remove any impact of intangibles pursuant to FAS 141, as issued by the Financial
Accounting Standards Board in June of 2001.
     Indemnity Agreements. Each of the Indemnity Agreements Regarding Hazardous
Materials now or hereafter made by the Borrower and Guarantors in favor of the
Agent and the Lenders, as the same may be modified, amended or ratified,
pursuant to which the Borrower and each Guarantor agree to indemnify the Agent
and the Lenders with respect to Hazardous Substances and Environmental Laws,
each such agreement entered into after the date hereof to be substantially in
the form of Exhibit E annexed hereto.
     Insurance Proceeds. All insurance proceeds, damages and claims and the
right thereto under any insurance policies relating to any portion of any
Collateral, net of all reasonable and customary amounts actually expended to
collect the same.
     Interest Expense. For any period, without duplication, (a) total interest
expense incurred (both expensed and capitalized) of the Borrower, the Guarantors
and their respective Subsidiaries, including the portion of rents payable under
a Capitalized Lease allocable to interest expense in accordance with GAAP (but
excluding capitalized interest funded under a construction loan interest reserve
account), determined on a consolidated basis in accordance with GAAP for such
period, plus (b) the Borrower’s, the Guarantors’ and their respective
Subsidiaries’ Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for such period.
     Interest Payment Date. As to each Loan, the tenth (10th) day of each
calendar month during the term of such Loan.
     Interest Period. With respect to each Revolving Credit LIBOR Rate Loan (a)
initially, the period commencing on the Drawdown Date of such Revolving Credit
LIBOR Rate Loan and ending one, two, three or six months thereafter (provided,
however, until the completion of the syndication of the Loan as determined by
Agent, the interest period for any

13



--------------------------------------------------------------------------------



 



Revolving Credit LIBOR Rate Loan shall be one month), and (b) thereafter, each
period commencing on the day following the last day of the next preceding
Interest Period applicable to such Loan and ending on the last day of one of the
periods set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
          (i) if any Interest Period with respect to a Revolving Credit LIBOR
Rate Loan would otherwise end on a day that is not a LIBOR Business Day, such
Interest Period shall end on the next succeeding LIBOR Business Day, unless such
next succeeding LIBOR Business Day occurs in the next calendar month, in which
case such Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;
          (ii) if the Borrower shall fail to give notice as provided in §4.1,
the Borrower shall be deemed to have requested a conversion of the affected
Revolving Credit LIBOR Rate Loan to a Base Rate Loan on the last day of the then
current Interest Period with respect thereto;
          (iii) any Interest Period pertaining to a Revolving Credit LIBOR Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the applicable
calendar month; and
          (iv) no Interest Period relating to any Revolving Credit LIBOR Rate
Loan shall extend beyond the Maturity Date.
     Investments. With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.
     Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters
of Credit and any successor thereto.

14



--------------------------------------------------------------------------------



 



     Joinder Agreement. The Joinder Agreement with respect to the Guaranty,
Contribution Agreement and Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Additional Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit D hereto.
     KevBank. As defined in the preamble hereto.
     Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.
     Lease Summaries. Summaries or abstracts of the material terms of the
Leases. Such Lease Summaries shall be in form and substance reasonably
satisfactory to the Agent.
     Leases. Leases, licenses and agreements, whether written or oral, relating
to the use or occupation of space in any Building or of any Real Estate.
     Lenders. KeyBank, the other lending institutions which are party hereto and
any other Person which becomes an assignee of any rights of a Lender pursuant to
§ 18 (but not including any participant as described in §18).
     Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.9.
     Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum face amount of such Letter of Credit plus
(b) the aggregate unpaid principal amount of all drawings made under such Letter
of Credit which have not been repaid (including repayment by a Revolving Credit
Loan). For purposes of this Agreement, a Lender (other than the Lender acting as
the Issuing Lender) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
§2.9, and the Lender acting as the Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Issuing Lender of their participation
interests under such Section.
     Letter of Credit Request. See §2.9(a).
     LIBOR. For any Revolving Credit LIBOR Rate Loan for any Interest Period,
the average rate (rounded upwards to the nearest 1/16th) as shown in Dow Jones
Markets (formerly Telerate) (Page 3750) at which deposits in U.S. dollars are
offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) LIBOR Business Days prior to
the first day of such Interest Period with a maturity approximately equal to
such Interest Period and in an amount approximately equal to the amount to which
such Interest Period relates, adjusted for reserves and taxes if required by
future regulations. If Dow Jones Markets no longer reports such rate or Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Agent in the London Interbank Market, Loans shall accrue
interest at the Base Rate plus the Applicable Margin. For

15



--------------------------------------------------------------------------------



 



any period during which a Reserve Percentage shall apply, LIBOR with respect to
Revolving Credit LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.
     LIBOR Business Day. Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.
     LIBOR Lending Office. Initially, the office of each Lender designated as
such on Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Revolving Credit LIBOR Rate Loans.
     Lien. See §8.2.
     Loan Documents. This Agreement, the Notes, the Letter of Credit Request,
the Security Documents and all other documents, instruments or agreements now or
hereafter executed or delivered by or on behalf of the Borrower or any Guarantor
in connection with the Loans.
     Loan Request. See §2.6.
     Loan and Loans. An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans) and a Swing Loan (or Loans)), as the case may
be, to be made by the Lenders hereunder. All Loans shall be made in Dollars.
Amounts drawn under a Letter of Credit shall also be considered Loans as
provided in §2.9(f).
     Major Tenant. A tenant of the Borrower or any Subsidiary Guarantor which
leases space in a Mortgaged Property pursuant to a Lease which entitles it to
occupy 10,000 square feet or more.
     Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Delinquent Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Delinquent Lenders.
     Management Agreements. Agreements, whether written or oral, providing for
the management of the Mortgaged Properties or any of them.
     Material Adverse Effect. A material adverse effect on (a) the business
activities, properties, assets, financial condition or results of operations of
RPB, the Borrower and its Subsidiaries considered as a whole, individually or in
the aggregate with other events in excess of $10,000,000.00 of value; (b) the
ability of Borrower or any Guarantor to perform any of its obligations under the
Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of Agent or the Lenders thereunder.

16



--------------------------------------------------------------------------------



 



     Maturity Date. May 1, 2009, as the same may be extended by Borrower as
provided in §2.11, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.
     Moody’s. Moody’s Investor Service, Inc.
     Mortgaged Property or Mortgaged Properties. The Eligible Real Estate owned
or leased pursuant to a ground lease approved by the Agent, by the Borrower or a
Subsidiary Guarantor which is security for the Obligations pursuant to the
Mortgages.
     Mortgages. The Mortgages, Deeds to Secure Debt and/or Deeds of Trust from
the Borrower or a Subsidiary Guarantor to the Agent for the benefit of the
Lenders (or to trustees named therein acting on behalf of the Agent for the
benefit of the Lenders), as the same may be modified or amended, pursuant to
which the Borrower or a Subsidiary Guarantor has conveyed or granted a mortgage
lien upon or a conveyance in fee simple (or of a leasehold, if applicable) of a
Mortgaged Property as security for the Obligations, each such mortgage entered
into after the date hereof to be substantially in the form of Exhibit F annexed
hereto, with such changes thereto as Agent may require as a result of state law
or practice.
     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
     Net Income (or Loss). With respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP.
     Net Offering Proceeds. The gross cash proceeds received by RPB, the
Borrower or any of its Subsidiaries as a result of an Equity Offering less the
customary and reasonable costs, expenses and discounts paid by RPB, Borrower or
such Subsidiary in connection therewith.
     Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents and other revenues for such Real Estate for
such period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Real
Estate for such period, including, but not limited to, taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such Real
Estate, but specifically excluding general overhead expenses of the Borrower and
its Subsidiaries and any property management fees), minus (c) the Capital
Improvement Reserve for such Real Estate as of the end of such period, minus
(d) the greater of (i) actual property management expenses of such Real Estate
or (ii) an amount equal to three percent (3.0%) of the gross revenues from such
Real Estate. For purposes of calculating the Net Operating Income of any Real
Estate, if such Real Estate is owned, in whole or in part, by one or more
Unconsolidated Affiliates of the Borrower or a Guarantor, such Net Operating
Income of such Unconsolidated Affiliates

17



--------------------------------------------------------------------------------



 



attributable to the Borrower or such Guarantor shall be an amount equal to the
Borrower’s or such Guarantor’s Equity Percentage thereof. Net Operating Income
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of all intangibles, without
duplication, pursuant to FAS 141, as issued by the Financial Accounting
Standards Board in June of 2001.
     Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.
     Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of
any Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; or (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document).
     Non-Recourse Indebtedness. Indebtedness of the Borrower, its Subsidiaries
or a Unconsolidated Affiliate which is secured by one or more parcels of Real
Estate (other than a Mortgaged Property) or interests therein and which is not a
general obligation of the Borrower or such Subsidiary or Unconsolidated
Affiliate, the holder of such Indebtedness having recourse solely to the parcels
of Real Estate, or interests therein, securing such Indebtedness, the leases
thereon and the rents, profits and equity thereof (except for recourse against
the general credit of the Borrower or its Subsidiaries or an Unconsolidated
Affiliate for any Non-Recourse Exclusions), provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a claim shall not be included in the
Non-Recourse Indebtedness but shall constitute recourse Indebtedness.
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Borrower that is not a Guarantor or of an Unconsolidated Affiliate which is a
special purpose entity that is recourse solely to such Subsidiary or
Unconsolidated Affiliate, which is not cross-defaulted to other Indebtedness of
the Borrower and the Guarantors and which does not constitute Indebtedness of
any other Person (other than such Subsidiary or Unconsolidated Affiliate which
is the borrower thereunder).
     Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.
     Notice. See §19.
     Obligations. All indebtedness, obligations and liabilities of the Borrower
or any Guarantor to any of the Lenders or the Agent, individually or
collectively, under this Agreement or any of the other Loan Documents or in
respect of any of the Loans, the Notes or the Letters of Credit, or other
instruments at any time evidencing any of the foregoing, whether existing on the
date of this Agreement or arising or incurred hereafter, direct or indirect,
joint or several,

18



--------------------------------------------------------------------------------



 



absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise.
     OFAC. Office of Foreign Asset Control of the Department of the Treasury of
the United States of America.
     Off-Balance Sheet Obligations. Liabilities and obligations of RPB, the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which RPB would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of RPB’s report on Form 10-Q or
Form 10-K (or their equivalents) which RPB is required to file with the SEC (or
any Governmental Authority substituted therefore). As used in this definition,
the term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).
     Original Loan Agreement. The “Loan Agreement”, as defined in the Assignment
of Loan Documents.
     Original Note. The “Note”, as defined in the Assignment of Loan Documents.
     Outstanding. With respect to the Loans, the aggregate unpaid principal
thereof as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.
     Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.
     Permitted Liens. Liens, security interests and other encumbrances permitted
by §8.2.
     Person. Any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof.
     Plan Assets. Assets of any employee benefit plan subject to Part 4,
Subtitle A, Title I of ERISA.
     Potential Collateral. Any property of the Borrower or a Subsidiary
Guarantor which is not at the time included in the Collateral and which consists
of (i) Eligible Real Estate, or (ii) Real Estate which is capable of becoming
Eligible Real Estate through the approval of the Required Lenders and the
completion and delivery of Eligible Real Estate Qualification Documents.

19



--------------------------------------------------------------------------------



 



     Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by RPB, the Borrower or any of
its Subsidiaries. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity lnterests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.
     Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.
     Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.
     RPB. As defined in the preamble hereto.
     Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower, any Guarantor or any of their respective
Subsidiaries, including, without limitation, the Mortgaged Properties.
     Record. The grid attached to any Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by the Agent
with respect to any Loan referred to in such Note.
     Register. See $1 8.2.
     REIT Status. With respect to RPB, its status as a real estate investment
trust as defined in §856(a) of the Code.
     Release. See §6.20(c)(iii).
     Rent Roll. A report prepared by the Borrower showing for each Mortgaged
Property owned or leased by Borrower or a Subsidiary Guarantor, its occupancy,
lease expiration dates, lease rent and other information in substantially the
form presented to Agent prior to the date hereof or in such other form as may be
reasonably acceptable to the Agent.
     Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Delinquent Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Delinquent
Lenders.
     Reserve Percentage. For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Merest Period by
the Board of Governors of the Federal Reserve System (or any successor) or any
other federal or state governmental or quasi-governmental authority with
jurisdiction over Agent or any Lender for determining the

20



--------------------------------------------------------------------------------



 



maximum reserve requirement (including, but not limited to, any marginal reserve
requirement) for Agent or any Lender with respect to liabilities constituting of
or including (among other liabilities) Eurocurrency liabilities in an amount
equal to that portion of the Loan affected by such Interest Period and with a
maturity equal to such Interest Period.
     Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
     Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR.
     Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $150,000,000.00 (subject to increase as provided in §2.10) to be made
by the Lenders hereunder as more particularly described in 52. Amounts drawn
under a Letter of Credit shall also be considered Revolving Credit Loans as
provided in §2.9(f).
     Revolving Credit Notes. See §2.1 (b).
     SEC. The federal Securities and Exchange Commission.
     Security Documents. Collectively, the Guaranty, the Joinder Agreements, the
Mortgages, the Assignments of Leases and Rents, the Indemnity Agreements, UCC-1
financing statements and any further collateral assignments to the Agent for the
benefit of the Lenders.
     S&P. Standard & Poor’s Ratings Group.
     State. A state of the United States of America and the District of
Columbia.
     Subordination, Attornment and Non-Disturbance Agreement. An agreement among
the Agent, the Borrower or a Subsidiary Guarantor and a tenant under a Lease
pursuant to which such tenant agrees to subordinate its rights under the Lease
to the lien or security title of the applicable Mortgage and agrees to recognize
the Agent or its successor in interest as landlord under the Lease in the event
of a foreclosure under such Mortgage, and the Agent agrees to not disturb the
possession of such tenant, such agreement to be in form and substance reasonably
satisfactory to Agent.
     Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
     Subsidiary Guarantors. RPT Presidents Park LLC, Presidents Park I LLC,
Presidents Park II LLC, Presidents Park III LLC, RKB Dulles Tech LLC, each a
Delaware

21



--------------------------------------------------------------------------------



 



limited liability company, and any Additional Guarantor that is the direct or
indirect owner of a Mortgaged Property.
     Survey. An instrument survey of each parcel of Mortgaged Property prepared
by a registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the Title Policy, shall show that all
buildings and structures are within the lot lines of the Mortgaged Property and
shall not show any encroachments by others (or to the extent any encroachments
are shown, such encroachments shall be acceptable to the Agent in its reasonable
discretion), shall show rights of way, adjoining sites, establish building lines
and street lines, the distance to and names of the nearest intersecting streets
and such other details as the Agent may reasonably require; and shall show
whether or not the Mortgaged Property is located in a flood hazard district as
established by the Federal Emergency Management Agency or any successor agency
or is located in any flood plain, flood hazard or wetland protection district
established under federal, state or local law and shall otherwise be in form and
substance reasonably satisfactory to the Agent.
     Surveyor Certification. With respect to each parcel of Mortgaged Property,
a certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent or the Title Insurance Company may reasonably require,
such certificate to be reasonably satisfactory to the Agent in form and
substance.
     Swing Loan. See §2.4(a).
     Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.
     Swing Loan Commitment. The sum of $30,000,000.00, as the same may be
changed from time to time in accordance with the terms of this Agreement.
     Swing Loan Note. See §2.4(b).
     Taking. The taking or appropriation (including by deed in lieu of
condemnation) of any Mortgaged Property, or any part thereof or interest
therein, whether permanently or temporarily, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner or any damage or injury or
diminution in value through condemnation, inverse condemnation or other exercise
of the power of eminent domain.
     Title Insurance Company. Lawyers Title Insurance Corporation and/or any
other title insurance company or companies approved by the Agent and the
Borrower.
     Title Policy. With respect to each parcel of Mortgaged Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable

22



--------------------------------------------------------------------------------



 



law) in an amount as the Agent may reasonably require based upon the fair market
value of the applicable Mortgaged Property insuring the priority of the Mortgage
thereon and that the Borrower or a Subsidiary Guarantor, as applicable, holds
marketable fee simple title to or a valid and subsisting leasehold interest in
such parcel, subject only to the encumbrances acceptable to Agent in its
reasonable discretion and which shall not contain standard exceptions for
mechanics liens, persons in occupancy (other than tenants as tenants only under
Leases) or matters which would be shown by a survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its reasonable discretion, and shall contain (a) a revolving credit
endorsement and (b) such other endorsements and affirmative insurance as the
Agent may reasonably require and is available in the State in which the Real
Estate is located, including but not limited to (i) a comprehensive endorsement,
(ii) a variable rate of interest endorsement, (iii) a usury endorsement, (iv) a
doing business endorsement, (v) an ALTA form 3.1 zoning endorsement, (vi) a
“tie-in” endorsement relating to all Title Policies issued by such Title
Insurance Company in respect of other Mortgaged Property, (vii) a “first loss”
endorsement, and (viii) a utility location endorsement.
     Total Commitment. The sum of the Commitments of the Lenders, as in effect
fiom time to time.
     Type. As to any Loan, its nature as a Base Rate Loan or a Revolving Credit
LIBOR Rate Loan.
     Unconsolidated Affiliate. In respect of any Person, any other Person in
whom such Person holds an Investment, (a) which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.
     Unrestricted Cash and Cash Equivalents. As of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value). As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 